Exhibit 10.1

CERTAIN PORTIONS OF THE SCHEDULES TO THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED PORTIONS ARE MARKED AS “[XXX]”
ALONG WITH A FOOTNOTE INDICATING THAT THE INFORMATION HAS BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT. AN UNREDACTED COPY OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT.

EXECUTION VERSION

 

 

 

LOGO [g224668ex10_1pg001.jpg]

dated as of

July 21, 2011

among

GENERAL CABLE INDUSTRIES, INC.,

as U.S. Borrower,

GENERAL CABLE COMPANY,

as Canadian Borrower,

GENERAL CABLE CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I Definitions      1   

Section 1.01.

   Defined Terms      1   

Section 1.02.

   Classification of Loans and Borrowings      51   

Section 1.03.

   Terms Generally      51   

Section 1.04.

   Accounting Terms; GAAP      52   

Section 1.05.

   Currency Translations      52   

Section 1.06.

   Permitted Liens      52    ARTICLE II The Credits      52   

Section 2.01.

   Revolving Commitments      52   

Section 2.02.

   Loans and Borrowings      53   

Section 2.03.

   Requests for Revolving Borrowings      54   

Section 2.04.

   Protective Advances      55   

Section 2.05.

   Swingline Loans and Overadvances      57   

Section 2.06.

   Letters of Credit      60   

Section 2.07.

   Funding of Borrowings      67   

Section 2.08.

   Interest Elections      68   

Section 2.09.

   Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments      69   

Section 2.10.

   Repayment of Loans; Evidence of Debt      71   

Section 2.11.

   Prepayment of Loans      73   

Section 2.12.

   Fees      74   

Section 2.13.

   Interest      76   

Section 2.14.

   Alternate Rate of Interest      77   

Section 2.15.

   Increased Costs      78   

Section 2.16.

   Break Funding Payments      79   

Section 2.17.

   Taxes      80   

Section 2.18.

   Payments Generally; Allocation of Proceeds; Sharing of Set-offs      84   

Section 2.19.

   Mitigation Obligations; Replacement of Lenders      87   

Section 2.20.

   Defaulting Lenders      88   

Section 2.21.

   Returned Payments      89   

Section 2.22.

   Banking Services and Swap Agreements      90   

Section 2.23.

   Excess Resulting From Exchange Rate Change      90    ARTICLE III
Representations and Warranties      91   

Section 3.01.

   Organization; Powers      91   

Section 3.02.

   Authorization; Enforceability      91   

Section 3.03.

   Governmental Approvals; No Conflicts      91   

Section 3.04.

   Financial Condition; No Material Adverse Change      92   

Section 3.05.

   Properties      92   

Section 3.06.

   Litigation and Environmental Matters      92   

Section 3.07.

   Compliance with Laws and Agreements      93   

Section 3.08.

   Investment Company Status      93   

 

i



--------------------------------------------------------------------------------

Section 3.09.

   Taxes      93   

Section 3.10.

   Pension Plans      93   

Section 3.11.

   Disclosure      95   

Section 3.12.

   Material Agreements      95   

Section 3.13.

   Solvency      95   

Section 3.14.

   Insurance      96   

Section 3.15.

   Capitalization and Subsidiaries      96   

Section 3.16.

   Security Interest in Collateral      96   

Section 3.17.

   Employment Matters      96   

Section 3.18.

   Common Enterprise      97   

Section 3.19.

   Margin Stock      97   

Section 3.20.

   OFAC and Patriot Act      97    ARTICLE IV Conditions      98   

Section 4.01.

   Effective Date      98   

Section 4.02.

   Each Credit Event      102    ARTICLE V Affirmative Covenants      103   

Section 5.01.

   Financial Statements; Borrowing Base and Other Information      103   

Section 5.02.

   Notices of Material Events      106   

Section 5.03.

   Existence; Conduct of Business      107   

Section 5.04.

   Payment of Obligations      107   

Section 5.05.

   Maintenance of Properties      108   

Section 5.06.

   Books and Records; Inspection Rights      108   

Section 5.07.

   Compliance with Laws      108   

Section 5.08.

   Use of Proceeds      109   

Section 5.09.

   Insurance      109   

Section 5.10.

   Casualty and Condemnation      110   

Section 5.11.

   Appraisals      110   

Section 5.12.

   Field Examinations      110   

Section 5.13.

   Depository Banks      110   

Section 5.14.

   Additional Collateral; Further Assurances      111   

Section 5.15.

   Post-Closing Matters      113    ARTICLE VI Negative Covenants      114   

Section 6.01.

   Indebtedness      114   

Section 6.02.

   Liens      117   

Section 6.03.

   Fundamental Changes      120   

Section 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions      121   

Section 6.05.

   Asset Sales      123   

Section 6.06.

   Sale and Leaseback Transactions      124   

Section 6.07.

   Swap Agreements      124   

Section 6.08.

   Restricted Payments; Certain Payments of Indebtedness      125   

Section 6.09.

   Transactions with Affiliates      126   

Section 6.10.

   Restrictive Agreements      126   

Section 6.11.

   Amendment of Material Documents      127   

Section 6.12.

   Fixed Charge Coverage Ratio      127   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     127   

ARTICLE VIII The Administrative Agent

     131   

ARTICLE IX Miscellaneous

     135   

Section 9.01.

   Notices      135   

Section 9.02.

   Waivers; Amendments      137   

Section 9.03.

   Expenses; Indemnity; Damage Waiver      139   

Section 9.04.

   Successors and Assigns      141   

Section 9.05.

   Survival      145   

Section 9.06.

   Counterparts; Integration; Effectiveness      146   

Section 9.07.

   Severability      146   

Section 9.08.

   Right of Setoff      146   

Section 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      146   

Section 9.10.

   WAIVER OF JURY TRIAL      147   

Section 9.11.

   Headings      147   

Section 9.12.

   Confidentiality      148   

Section 9.13.

   Several Obligations; Nonreliance; Violation of Law      149   

Section 9.14.

   USA PATRIOT Act      149   

Section 9.15.

   Disclosure      149   

Section 9.16.

   Appointment for Perfection      149   

Section 9.17.

   Interest Rate Limitation      149   

Section 9.18.

   Judgment Currency      150   

Section 9.19.

   Anti-Money Laundering Legislation      150   

Section 9.20.

   Lender Loss Sharing Agreement      151   

ARTICLE X Loan Guaranty

     153   

Section 10.01.

   Guaranty      153   

Section 10.02.

   Guaranty of Payment      154   

Section 10.03.

   No Discharge or Diminishment of Loan Guaranty      154   

Section 10.04.

   Defenses Waived      155   

Section 10.05.

   Rights of Subrogation      155   

Section 10.06.

   Reinstatement; Stay of Acceleration      156   

Section 10.07.

   Information      156   

Section 10.08.

   Termination      156   

Section 10.09.

   Taxes      156   

Section 10.10.

   Maximum Liability      156   

Section 10.11.

   Contribution      157   

Section 10.12.

   Liability Cumulative      157   

ARTICLE XI The Borrower Representative

     158   

Section 11.01.

   Appointment; Nature of Relationship      158   

Section 11.02.

   Powers      158   

Section 11.03.

   Employment of Agents      158   

Section 11.04.

   Notices      158   

Section 11.05.

   Successor Borrower Representative      158   

Section 11.06.

   Execution of Loan Documents; Borrowing Base Certificate      159   

Section 11.07.

   Reporting      159   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Revolving Commitment Schedule

Schedule 1.1A — Eligible Real Property

Schedule 1.1B — Certain Account Debtors

Schedule 1.1C — Existing Banking Services Obligations

Schedule 1.1D — Existing Swap Obligations

Schedule 2.06 — Existing Letters of Credit

Schedule 3.05 — Properties

Schedule 3.06 — Disclosed Matters

Schedule 3.10 — Canadian Pension Plan and Benefit Plans

Schedule 3.14 — Insurance

Schedule 3.15 — Capitalization and Subsidiaries

Schedule 5.15 — Post-Closing Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — Form of Notice of Banking Services Obligation

Exhibit B-2 — Form of Notice of Swap Obligation

Exhibit C — Form of Borrowing Base Certificate

Exhibit D — Form of Compliance Certificate

Exhibit E-1 — U.S. Guarantor Joinder Agreement

Exhibit E-2 — Canadian Guarantor Joinder Agreement

Exhibit F-1 — Form of U.S. Tax Certificate (for Non-U.S. Lenders][Participants]
That Are Not Partnerships)

Exhibit F-2 — Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants]
That are Partnerships)

 

iv



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT dated as of July 21, 2011 (as it may be amended or modified
from time to time, this “Agreement”) among GENERAL CABLE INDUSTRIES, INC., a
Delaware corporation (the “U.S. Borrower”), GENERAL CABLE COMPANY, an unlimited
liability company organized under the laws of Nova Scotia, (the “Canadian
Borrower” and, together with the U.S. Borrower, collectively, the “Borrowers”
and each individually, a “Borrower”), GENERAL CABLE CORPORATION, a Delaware
corporation (“Holdings”), the other Loan Parties party hereto, the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2007 Senior Unsecured Convertible Note Documents” shall mean the 2007 Senior
Unsecured Convertible Note Indenture and all other documents executed and/or
delivered with respect to the 2007 Senior Unsecured Convertible Notes prior to
the date of this Agreement.

“2007 Senior Unsecured Convertible Note Indenture” means that certain Indenture,
dated as of October 2, 2007, among Holdings, as issuer, the guarantors named
therein, as guarantors, and U.S. Bank National Association, as trustee, with
respect to the 2007 Senior Unsecured Convertible Notes, as in effect on the date
of this Agreement.

“2007 Senior Unsecured Convertible Notes” means Holdings’ 1.00% Senior
Convertible Notes due 2012 issued pursuant the 2007 Senior Unsecured Convertible
Note Documents and any registered notes issued by Holdings in exchange therefor
pursuant to the 2007 Senior Unsecured Convertible Note Documents, as
contemplated by the registration rights agreement entered into in connection
with the issuance of such 2007 Senior Unsecured Convertible Notes, with
substantially identical terms as such 2007 Senior Unsecured Convertible Notes.

“ABR”, when used in reference to any Loan or Borrowing denominated in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches),
in its capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Liens” means the Liens granted (a) in favor of the
Administrative Agent on behalf of itself and the Secured Parties to secure the
Secured Obligations and (b) in favor of the Administrative Agent on behalf of
itself and the Multicurrency Secured Parties to secure the Canadian Secured
Obligations.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Borrowing Base” means the aggregate of the U.S. Borrowing Base and
the Canadian Borrowing Base.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Limit” has the meaning assigned to such term in Section 2.01.

“Applicable Pension Laws” means the Pension Benefits Act (Ontario) or the
similar pension standards statute of Canada or other applicable Canadian
jurisdictions, and the ITA, and the regulations of each, as amended from time to
time (or any successor statute).

“Applicable Percentage” means, with respect to any Lender:

(a) with respect to payments, computations and other matters relating to the
U.S. Commitment or U.S. Revolving Loans, U.S. LC Exposure, U.S. Swingline Loans
or U.S. Overadvances, a percentage equal to a fraction, the numerator of which
is (i) the U.S.

 

2



--------------------------------------------------------------------------------

Commitment of such U.S. Revolving Lender and the denominator of which is
(ii) the aggregate U.S. Commitments of all the U.S. Revolving Lenders (or, if
the U.S. Commitments have terminated or expired, the Applicable Percentage shall
be determined based upon such U.S. Revolving Lender’s share of the aggregate
U.S. Revolving Exposure) at that time;

(b) with respect to payments, computations and other matters relating to the
Multicurrency Commitment or Multicurrency Revolving Loans, Canadian LC Exposure,
Multicurrency Swingline Loans or Multicurrency Overadvances, a percentage equal
to a fraction, the numerator of which is (i) the Multicurrency Commitment of
such Multicurrency Revolving Lender and the denominator of which is (ii) the
aggregate Multicurrency Commitments of all the Multicurrency Revolving Lenders
(or, if the Multicurrency Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon such Multicurrency Revolving Lender’s
share of the aggregate Multicurrency Revolving Exposure) at that time;

(c) with respect to payments, computations and other matters relating to the
Revolving Commitments or Loans, LC Exposure, Swingline Loans, Overadvances or
Protective Advances generally, a percentage equal to a fraction, the numerator
of which is (i) the sum of the U.S. Commitment and Multicurrency Commitment of
such Revolving Lender and the denominator of which is (ii) the aggregate
Revolving Commitments of all the Revolving Lenders (or, if either (or both) of
the U.S. Commitment or Multicurrency Commitment have terminated or expired, the
Applicable Percentage with respect to such terminated or expired Facility (or
Facilities) shall be determined based upon such Revolving Lender’s share of the
U.S. Revolving Exposure, Multicurrency Revolving Exposure, or Aggregate
Revolving Exposure, as applicable) at that time;

provided, that in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculations above.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the participation fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Canadian Prime
Spread”, “Eurodollar Spread” or “CDOR Spread”, as the case may be, based upon
the daily average Availability during the most recently completed fiscal quarter
of Holdings (the “Average Availability”), provided that until the delivery to
the Administrative Agent, pursuant to Section 5.01, of the Borrowing Base
Certificate for the first full fiscal quarter ending after the Effective Date,
the “Applicable Rate” shall be the applicable rate per annum set forth below in
Category 1:

 

Average Availability

   ABR Spread and
Canadian Prime
Spread     Eurodollar
Spread and  CDOR
Spread  

Category 1
³ 66% of the Revolving Commitments

     0.50 %      1.50 % 

Category 2
< 66% but ³ 33% of the Revolving Commitments

     0.75 %      1.75 % 

Category 3
< 33% of the Revolving Commitments

     1.00 %      2.00 % 

For purposes of the foregoing, the Applicable Rate shall be determined as of the
end of the first month of each fiscal quarter of Holdings based upon the
Borrowing Base Certificate that is mostly recently delivered from time to time
pursuant to Section 5.01(f), with any changes to the Applicable Rate resulting
from changes in the Average Availability to be effective during the succeeding
period of three fiscal months; provided that the Average Availability shall be
deemed to be in Category 3 (a) at any time that any Event of Default has
occurred and is continuing (other than an Event of Default arising from the
failure to deliver any Borrowing Base Certificate) or (b) if the Borrowers fail
to deliver any Borrowing Base Certificate that is required to be delivered
pursuant to Section 5.01(f), during the period from the expiration of the time
for delivery thereof until five days after each such Borrowing Base Certificate
is so delivered; provided further that if any Borrowing Base Certificate is at
any time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any such applicable periods and
shall be due and payable on demand.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Aggregate Borrowing Base minus
(b) the Aggregate Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

4



--------------------------------------------------------------------------------

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“Average Availability” has the meaning assigned to such term in the definition
of “Applicable Rate”.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) and (d) overdraft lines of credit for investment and deposit accounts.

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, such Person files a
petition or application seeking relief under any Insolvency Law or becomes the
subject of a bankruptcy or insolvency proceeding, or has had an interim
receiver, receiver, receiver and manager, liquidator, sequestrator, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business,
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of the acquisition of
any ownership interest in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such acquisition does not
result in or provide such Person with immunity from the jurisdiction of courts
within Canada or the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality), to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” has the meaning assigned such terms in the preamble.

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowing” means (a) Revolving Loans of the same Facility, Type and currency,
made, converted or continued on the same date and, in the case of Eurodollar
Loans and CDOR Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan, (c) a Protective Advance and (d) an Overadvance.

 

5



--------------------------------------------------------------------------------

“Borrowing Base” means, individually and/or collectively (without duplication)
as the context may require, the Aggregate Borrowing Base, the U.S. Borrowing
Base and the Canadian Borrowing Base.

“Borrowing Base Certificate” means a certificate, setting forth calculation of
the Canadian Borrowing Base, the U.S. Borrowing Base, and the Aggregate
Borrowing Base, signed and certified as accurate and complete by a Financial
Officer of each Borrower the assets of which are included in the applicable
Borrowing Base, in substantially the form of Exhibit C or another form which is
mutually acceptable to the Administrative Agent and the Borrower Representative.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market and (b) when
used in connection with any Multicurrency Loan, any Canadian Letter of Credit or
any U.S. Letter of Credit denominated in Canadian Dollars, the term “Business
Day” shall also exclude any day in which commercial banks in Toronto, Canada are
authorized or required by law to remain closed.

“CAM” has the meaning assigned to such term in Section 9.20(a)(i).

“CAM Exchange” has the meaning assigned to such term in Section 9.20(a)(ii).

“CAM Exchange Date” has the meaning assigned to such term in
Section 9.20(a)(iii).

“CAM Percentage” has the meaning assigned to such term in Section 9.20(a)(iv).

“Canada” means the country of Canada.

“Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.

“Canadian Borrower” has the meaning assigned to such term in the preamble.

“Canadian Borrowing Base” means, at any time, the sum of

(a) 85% of the Canadian Loan Parties’ Eligible Accounts at such time, plus

 

6



--------------------------------------------------------------------------------

(b) the lesser of (i) 70% of the Canadian Loan Parties’ Eligible Inventory,
valued at the lower of average cost or market value and (ii) the product of 85%
multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Canadian Loan Parties’ Eligible Inventory valued at the lower of average
cost or market value, plus

(c) the Canadian PP&E Component, less

(d) any applicable Reserve then in effect to the extent applicable to the
Canadian Borrower or such Eligible Accounts, Eligible Inventory or Eligible
Equipment.

“Canadian Collection Deposit Account” means a “Collection Deposit Account” as
defined in the Canadian Security Agreement.

“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.

“Canadian Facility” means, collectively, the Canadian Commitment and the
extensions of credit made thereunder.

“Canadian Funding Office” means the office of JPMorgan Chase Bank, N.A., Toronto
Branch specified in Section 9.01 or such other office as may be specified from
time to time by the Administrative Agent by written notice to the Canadian
Borrower and the Multicurrency Revolving Lenders.

“Canadian Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by the Canadian Borrower and any
other Canadian Loan Party pursuant to the terms of this Agreement or any other
Loan Document, including Section 5.14(a) and (c), in form and substance
reasonably satisfactory to the Administrative Agent, as each of the foregoing
may be amended, restated or otherwise modified from time to time.

“Canadian Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).

“Canadian Guarantor” means the Canadian Borrower and each Person that is a party
to this Agreement as a Canadian Guarantor, or that becomes a party to this
Agreement as a Canadian Guarantor pursuant to a Canadian Guarantor Joinder
Agreement pursuant to Section 5.14(a) and/or (c).

“Canadian Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).

“Canadian Issuing Banks” means, individually and/or collectively as the context
may require, in the case of each Canadian Letter of Credit, JPMorgan Chase Bank,
N.A., Toronto Branch, in its capacity as the issuer of Canadian Letters of
Credit hereunder, and its successors and assigns in such capacity as provided in
Section 2.06(j). Each Canadian Issuing Bank may, in its sole discretion, arrange
for one or more Canadian Letters of Credit to be issued by Affiliates of such
Canadian Issuing Bank, in which case the term “Canadian Issuing Bank” shall
include any such Affiliate with respect to Canadian Letters of Credit issued by
such Affiliate.

 

7



--------------------------------------------------------------------------------

“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“Canadian LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure in respect of Canadian
Letters of Credit of the Canadian Borrower. The Canadian LC Exposure of any
Multicurrency Revolving Lender at any time shall be its Applicable Percentage of
the total Canadian LC Exposure at such time.

“Canadian Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Canadian Issuing Bank
issued hereunder for the purpose of providing credit support for the Canadian
Borrower.

“Canadian Loan Parties” means, individually and/or collectively as the context
may require, the Canadian Borrower and the Canadian Guarantors, and their
respective successors and assigns.

“Canadian Multiemployer Plan” means a Canadian Pension Plan that is contributed
to by a Canadian Loan Party for its employees or former employees pursuant to a
collective agreement or participation agreement but which is not maintained or
administered by the Canadian Loan Party.

“Canadian Obligations” means, with respect to the Canadian Loan Parties, all
unpaid principal of and accrued and unpaid interest on the Multicurrency Loans
made to the Canadian Borrower, all Canadian LC Exposure, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to any Lender, the Administrative Agent, any Canadian
Issuing Bank or any indemnified party arising under the Loan Documents
(including interest and other obligations accruing or incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar proceeding
or which would have accrued but for such bankruptcy, insolvency or similar
proceeding, regardless of whether allowed or allowable in such proceeding).

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Canadian Loan Party for its employees or former employees, but does not include
the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.

“Canadian PP&E Component” means, at the time of any determination, an amount
equal to the PP&E Amortization Factor multiplied by the lesser of

(a) 85% of the Net Orderly Liquidation Value of the Canadian Loan Parties’
Eligible Equipment minus Reserves established by the Administrative Agent, or

(b) $75,000,000 minus the U.S. PP&E Component minus Reserves established by the
Administrative Agent.

“Canadian Prime Rate” means on any day, the rate per annum determined by the
Administrative Agent to be the greater of (a) the rate of interest per annum
most recently

 

8



--------------------------------------------------------------------------------

announced or established by JPMorgan Chase Bank, N.A. Toronto Branch as its
reference rate in effect for determining interest rates for Canadian dollar
denominated commercial loans made in Canada and commonly known as “prime rate”
(or its equivalent or analogous such rate), such rate not being intended to be
the lowest rate of interest charged by JPMorgan Chase Bank, N.A. Toronto Branch
and (b) the sum of the CDOR Rate for a one-month term in effect from time to
time plus 1% per annum.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

“Canadian Priority Payable Reserve” means reserves for amounts secured by any
Liens, choate or inchoate, which rank or are capable of ranking in priority to
or pari passu with the Administrative Agent’s or any other Secured Parties’
Liens and/or for amounts which may represent costs relating to the enforcement
of the Administrative Agent’s or any Secured Parties’ Liens including, without
limitation or duplication, in the Permitted Discretion of the Administrative
Agent, any such amounts due and not paid for wages, vacation pay, amounts due
and not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due with respect to goods and services taxes, sales taxes, harmonized
taxes, excise taxes, value-added taxes, employee income taxes, amounts currently
or past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or moveable property), the Wage Earner Protection Program Act
Reserve, and all amounts currently or past due and not contributed, remitted or
paid to or under any Canadian Pension Plan or Applicable Pension Laws or under
the Canada Pension Plan, and any solvency deficiency, unfunded liability or
wind-up deficiency under or in respect of any Canadian Pension Plan.

“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties owing to one or
more Multicurrency Revolving Lenders or their respective Affiliates, provided
that (i) (A) such Banking Services Obligation is listed on Schedule 1.1C as of
the Effective Date, (B) within one week of the time that any agreement relating
to such Banking Services Obligation is executed (or in the case of Banking
Services Obligations existing on the date that a Person becomes a Lender after
the Effective Date, within one week after such date), the Multicurrency
Revolving Lender or Affiliate of a Multicurrency Revolving Lender party thereto
shall have delivered written notice (executed by such Multicurrency Revolving
Lender or Affiliate and the Borrower Representative) to the Administrative Agent
in the form of Exhibit B-1 or any other form approved by the Administrative
Agent that such a transaction has been entered into and that it constitutes a
Canadian Secured Obligation entitled to the benefits of the Collateral Documents
in favor of the Multicurrency Secured Parties or (C) Chase or an Affiliate is a
party thereto and (ii) the applicable Multicurrency Revolving Lender has not, at
the time such transaction relating to such Banking Services Obligation is
executed, received notice of any continuing Event of Default; and (b) Swap
Obligations of the Canadian Loan Parties owing to one or more Multicurrency
Revolving Lenders or their respective Affiliates, provided that (i) (A) such
Swap Obligation is listed on Schedule 1.1D as of the Effective Date, (B) within
one week of the time that any transaction relating to such Swap Obligation is
executed (or in the case of Swap Obligations existing on the date that a Person
becomes a Lender after the Effective Date, within one week after such date), the
Multicurrency Revolving Lender or Affiliate of a Multicurrency Revolving

 

9



--------------------------------------------------------------------------------

Lender party thereto shall have delivered written notice (executed by such
Multicurrency Revolving Lender or Affiliate and the Borrower Representative) to
the Administrative Agent in the form of Exhibit B-2 or any other form approved
by the Administrative Agent that such a transaction has been entered into and
that it constitutes a Canadian Secured Obligation entitled to the benefits of
the Collateral Documents in favor of the Multicurrency Secured Parties or
(C) Chase or an Affiliate is a party thereto and (ii) the applicable
Multicurrency Revolving Lender has not, at the time such transaction relating to
such Swap Obligation is executed, received notice of any continuing Event of
Default.

“Canadian Security Agreement” means, individually and/or collectively as the
context may require, (a) the Canadian Pledge and Security Agreement, dated as of
the date hereof, of the Canadian Loan Parties in favor of the Administrative
Agent (for the benefit of the Multicurrency Secured Parties), (b) the Quebec
Security Documents, dated on or about the date hereof, between the Canadian Loan
Parties party thereto and the Administrative Agent (for the benefit of the
Multicurrency Secured Parties) and (c) any other pledge or security agreement
(including the Quebec Security Documents) that is entered into, after the
Effective Date, by any Canadian Loan Party or any Person who is the holder of
Equity Interests in any Canadian Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including Section 5.14(a) and (c), as each
of the foregoing may be amended, restated or otherwise modified from time to
time.

“Canadian Subsidiary” means each Subsidiary of Holdings that is organized under
the laws of Canada, or any province or territory of Canada.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Period” means (a) each period commencing on any day that (i) an
Event of Default, (ii) a Default under clause (a), (b), (h) or (i) of Article
VII or (iii) in the sole discretion of the Administrative Agent, any other
Default, occurs and is continuing until, during the preceding 45 consecutive
days, no Default or Event of Default has existed on any day and (b) each period
commencing on any day that Availability is less than the greater of
(i) $50,000,000 or (ii) 12.5% of the sum of the total Revolving Commitments at
such time, and continuing until, during the preceding 45 consecutive days, no
Default or Event of Default has existed on any day and Availability has at all
times been greater than the greater of (y) $50,000,000 or (z) 12.5% of the sum
of the total Revolving Commitments at such time.

“CDOR” when used in reference to any Loan or Borrowing denominated in Canadian
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the CDOR Rate.

 

10



--------------------------------------------------------------------------------

“CDOR Rate” means, for the relevant CDOR interest period, the Canadian deposit
offered rate which, in turn means on any day the sum of the annual rate of
interest which is the rate determined as being the arithmetic average of the
quotations of all institutions listed in respect of the relevant CDOR interest
period for Canadian Dollar denominated bankers’ acceptances displayed and
identified as such on the Reuters Screen CDOR Page as defined in the
International Swaps and Derivatives Association definitions, as modified and
amended from time to time, at approximately 10:00 a.m. Toronto, Ontario local
time on such day and, if such day is not a Business Day, then on the immediately
preceding Business Day plus 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian dollars for the applicable interest period as of 10:00 a.m. Toronto,
Ontario local time on such day for commercial loans or other extensions of
credit to businesses of comparable credit risk; or if such day is not a Business
Day, then as quoted by the Administrative Agent on the immediately preceding
Business Day.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) directors of Holdings
on the date hereof, (ii) nominated by the board of directors of Holdings, nor
(iii) appointed by directors so nominated; (c) prior to the occurrence of the
Permitted Reorganization, (i) Holdings at any time ceases to own, free and clear
of all Liens or other encumbrances (other than the Administrative Agent’s
Liens), and control 100% of the issued and outstanding Equity Interests of
Intermediate Holdings, (ii) Intermediate Holdings at any time ceases to own,
free and clear of all Liens or other encumbrances (other than the Administrative
Agent’s Liens) and control 100% of the issued and outstanding Equity Interests
of the U.S. Borrower, (iii) Holdings at any time ceases to own, free and clear
of all Liens or other encumbrances (other than the Administrative Agent’s Liens)
and control at least 99% directly (and 100% directly or indirectly) of the
issued and outstanding Equity Interests of the Canadian Borrower, and
(iv) Holdings at any time ceases to, directly or indirectly, own, free and clear
of all Liens or other encumbrances (other than the Administrative Agent’s Liens)
and control 100% of each class of the outstanding Equity Interests of each Loan
Guarantor, provided that no transaction permitted by Section 6.03 shall
constitute a Change in Control under this clause (c)(iv); (d) from and after the
occurrence of the Permitted Reorganization, (i) Holdings at any time ceases,
directly or indirectly (through one or more other Loan Parties), to own, free
and clear of all Liens or other encumbrances (other than Administrative Agent’s
Liens) 100% of the issued and outstanding Equity Interests of each Loan Party;
or (e) at any time a change of control occurs under and as defined in any
documentation relating to any Material Indebtedness.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any

 

11



--------------------------------------------------------------------------------

lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, proposed and/or
final rules, interpretations, guidelines and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, issued or implemented.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest, hypothec or Lien granted by (a) the U.S. Loan
Parties in favor of the Administrative Agent on behalf of itself and the Secured
Parties, securing the Secured Obligations, or (b) the Canadian Loan Parties
(and, in the case of Equity Interests of the Canadian Borrower, Holdings) in
favor of the Administrative Agent on behalf of itself and the Multicurrency
Secured Parties, securing the Canadian Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, individually and/or collectively as the context
may require, each Security Agreement, each Mortgage, each Collateral Access
Agreement, each Trademark Security Agreement, each Deposit Account Control
Agreement, the Quebec Security Documents and each other document pursuant to
which a Person grants a Lien upon any real or personal property as security for
payment of the Secured Obligations.

“Collection Deposit Account” means, individually and/or collectively as the
context may require, the U.S. Collection Deposit Account and the Canadian
Collection Deposit Account.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to Commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.

 

12



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

“Compliance Certificate” means a certificate, signed and certified as accurate
and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit D or another form which is mutually acceptable
to the Administrative Agent and the Borrower Representative.

“Consolidated Total Assets” of any Person means, as of any date, the amount
that, in accordance with GAAP, would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of such Person and
its Subsidiaries, as of the end of the most recent fiscal quarter for which
internal financial statements are available.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Disbursement Account” means any account or accounts of a Borrower
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between a Borrower and the
Administrative Agent, as modified and amended from time to time, which account
or accounts are designated as Controlled Disbursement Accounts by the Borrower
Representative and the Administrative Agent, and upon such designation, through
which all disbursements of such Borrower, any other U.S. Loan Party (in the case
of a Controlled Disbursement Account of the U.S. Borrower), any other Canadian
Loan Party (in the case of a Controlled Disbursement Account of the Canadian
Borrower), and any designated Subsidiary of such Borrower are made and settled
on a daily basis with no uninvested balance remaining overnight.

“Convertible Preferred Stock” shall mean Holdings’ 5.75% Series A Redeemable
Convertible Preferred Stock of Holdings, par value $0.01 per share, liquidation
preference $50 per share, issued pursuant to the Convertible Preferred Stock
Documents.

“Convertible Preferred Stock Documents” shall mean the Certificate of
Designations relating to the Convertible Preferred Stock, the Convertible
Preferred Stock Purchase Agreement and other documents pursuant to which the
Convertible Preferred Stock is issued and all other documents executed and
delivered with respect to the Convertible Preferred Stock prior to the date of
this Agreement.

“Convertible Senior Note Documents” means the Convertible Senior Note Indenture
and all other documents executed and/or delivered with respect to the
Convertible Senior Notes prior to the date of this Agreement.

“Convertible Senior Note Indenture” shall mean that certain Indenture, dated as
of November 15, 2006, among Holdings, as issuer, the guarantors named therein,
as guarantors, and U.S. Bank National Association, as trustee, with respect to
the Convertible Senior Notes, as in effect on the date of this Agreement.

 

13



--------------------------------------------------------------------------------

“Convertible Senior Notes” shall mean Holdings’ 0.875% Senior Convertible Notes
due 2013 issued pursuant to the Convertible Senior Notes Documents issued by
Holdings pursuant to the Convertible Senior Note Documents.

“Covenant Trigger Period” means each period commencing on any day that
Availability is less than the greater of (x) $40,000,000 or (y) 10.0% of the sum
of the total Revolving Commitments at such time, and continuing until, during
the preceding 30 consecutive days, Availability has at all times been greater
than or equal to the greater of (x) $40,000,000 or (y) 10.0% of the sum of the
total Revolving Commitment at such time.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure, plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of U.S. Protective
Advances and Multicurrency Protective Advances outstanding.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Deposit Account Control Agreement” has the meaning specified in the Security
Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

14



--------------------------------------------------------------------------------

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in Canadian Dollars, the amount of Dollars
which is equivalent to the sum of (i) the amount so expressed in Canadian
Dollars at the Spot Rate on the relevant date of determination; plus (ii) any
amounts owed by the Borrowers pursuant to Section 2.06(f).

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means each Subsidiary of Holdings that is organized under
the laws of the United States, any state of the United States or the District of
Columbia.

“EBITDA” means, for any period for any Person, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
charges for such period and (v) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory), minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(v) taken in a prior period and
(ii) any extraordinary gains and any non-cash items of income for such period,
all calculated in accordance with GAAP.

“Effective Date” means the date on which the conditions specified in
Section 4.01, with respect to each of the U.S. Commitments and the Multicurrency
Commitments, are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of a Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Loan
Party:

(a) which is not subject to a first priority perfected security interest granted
by (i) the U.S. Loan Parties in favor of the Administrative Agent on behalf of
itself and the Secured Parties to secure the Secured Obligations or (ii) the
Canadian Loan Parties in favor of the Administrative Agent on behalf of itself
and the Multicurrency Secured Parties to secure the Canadian Secured
Obligations;

(b) which is subject to any Lien other than (i) the Administrative Agent’s Liens
or (ii) a Permitted Encumbrance which does not have priority over the
Administrative Agent’s Liens;

(c) (i) which (A) in the case of Account Debtors other than those listed on
Schedule 1.1B, is unpaid more than 90 days after the date of the original
invoice therefor or (B) in the case of Account Debtors listed on Schedule 1.1B,
is unpaid more than 30

 

15



--------------------------------------------------------------------------------

days after the original due date therefor (in the case of each of clauses
(A) and (B), “Overage”) (when calculating such amount for the same Account
Debtor, the Administrative Agent shall include the net amount of such Overage
and add back any credits, but only to the extent that such credits do not exceed
the total gross receivables from such Account Debtor, or (ii) which has been
written off the books of such Loan Party or otherwise designated as
uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to (i) such Loan
Party (A) with respect to an Account of a U.S. Loan Party, exceeds 15% of the
aggregate amount of Eligible Accounts of all U.S. Loan Parties or (B) with
respect to an Account of a Canadian Loan Party, exceeds 15% of the aggregate
amount of Eligible Accounts of all Canadian Loan Parties or (ii) all Loan
Parties exceeds 10% of the aggregate amount of Eligible Accounts of all Loan
Parties;

(f) with respect to which any representation or warranty contained in this
Agreement or any Security Agreement is not true in any material respect, or with
respect to which there exists a breach of any covenant contained in any such
agreement;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Loan Party’s completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has then currently (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, or, in the case of any Account Debtor of a Canadian
Loan Party, any equivalent of the foregoing in any applicable jurisdiction,
(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee or liquidator, or, in the case of any Account
Debtor of a Canadian Loan Party, any equivalent of the foregoing in any
applicable jurisdiction, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
Insolvency Law (other

 

16



--------------------------------------------------------------------------------

than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for the purposes of the Quebec Civil Code) in
the U.S. or Canada or (ii) is not organized under applicable law of the U.S.,
any state of the U.S., Canada, or any province or territory of Canada unless, in
either case, such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;

(m) which is owed in any currency other than U.S. dollars or Canadian Dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the federal
government of the U.S. or Canada unless such Account is backed by a Letter of
Credit acceptable to the Administrative Agent which is in the possession of, and
is directly drawable by, the Administrative Agent, or (ii)(1) the government of
the U.S., or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.) or (2) the federal government
of Canada, unless the Financial Administration Act (Canada), as amended, has
been complied with to the Administrative Agent’s satisfaction and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;

(o) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of their respective
Affiliates;

(p) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent following prior notice of such limit by Administrative
Agent to the Borrower Representative, to the extent of such excess;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is evidenced by any promissory note, chattel paper or instrument;

 

17



--------------------------------------------------------------------------------

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;

(u) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;

(x) which was created on cash on delivery terms; or

(y) which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines is unacceptable for any reason whatsoever.

In the event that an Account of a Loan Party, which was previously an Eligible
Account, ceases to be an Eligible Account hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Loan Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such Loan
Party to reduce the amount of such Account.

“Eligible Consigned Inventory” means Eligible Inventory of a Loan Party on
consignment if such Eligible Inventory is easily identifiable as belonging to
such Loan Party and Loan Party has (i) properly and timely perfected its
purchase money security interest in the Inventory and assigned such interest to
the Administrative Agent, all in accordance with Article 9 of the UCC and
(ii) entered into or delivered such other documentation or agreements as the
Administrative Agent may request in its Permitted Discretion, including without
limitation consignment agreements, UCC searches, notices or Collateral Access
Agreements.

 

18



--------------------------------------------------------------------------------

“Eligible Equipment” means the Equipment owned by a Loan Party and meeting each
of the following requirements:

(a) such Loan Party has good title to such Equipment;

(b) such Loan Party has the right to subject such Equipment to a Lien in favor
of the Administrative Agent;

(c) such Equipment is (i) subject to a first priority perfected Lien granted by
(1) the U.S. Loan Parties in favor of the Administrative Agent on behalf of
itself and the Secured Parties to secure the Secured Obligations or (2) the
Canadian Loan Parties in favor of the Administrative Agent on behalf of itself
and the Multicurrency Secured Parties to secure the Canadian Secured Obligations
and (ii) free and clear of all other Liens of any nature whatsoever (except for
Permitted Encumbrances which do not have priority over the Administrative
Agent’s Liens);

(d) the full purchase price for such Equipment has been paid by such Loan Party;

(e) such Equipment is located on premises (i) owned by such Loan Party which
premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Loan Party where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion;

(f) such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;

(g) such Equipment is not subject to any agreement which restricts the ability
of such Loan Party to use, sell, transport or dispose of such Equipment or which
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such Equipment;

(h) such Equipment does not constitute “Fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located; and

(i) with respect to which any representation or warranty contained in this
Agreement or any Security Agreement is not true in any material respect, or with
respect to which there exists a breach of any covenant contained in any such
agreement.

 

19



--------------------------------------------------------------------------------

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Inventory of a Loan Party shall not include any
Inventory:

(a) which is not subject to a first priority perfected Lien granted by (i) the
U.S. Loan Parties in favor of the Administrative Agent on behalf of itself and
the Secured Parties to secure the Secured Obligations or (ii) the Canadian Loan
Parties in favor of the Administrative Agent on behalf of itself and the
Multicurrency Secured Parties to secure the Canadian Secured Obligations;

(b) which is subject to any Lien other than (i) the Administrative Agent’s Liens
or (ii) a Permitted Encumbrance which does not have priority over the
Administrative Agent’s Liens;

(c) which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d) with respect to which any representation or warranty contained in this
Agreement or any Security Agreement is not true in any material respect, or with
respect to which there exists a breach of any covenant contained in any such
agreement, or which does not conform to all standards imposed by any
Governmental Authority;

(e) in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not-finished goods (provided that not-finished goods shall not
refer to raw materials) or which constitutes work-in-process, spare or
replacement parts, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold or
ship-in-place goods, goods that are returned or marked for return, repossessed
goods, defective or damaged goods, goods held on consignment, or goods which are
not of a type held for sale in the ordinary course of business; provided that
Inventory that consists of not-finished goods or work-in-process shall not be
excluded solely by virtue of this clause (f) in the Permitted Discretion of the
Administrative Agent;

(g) which is not located in the U.S. or Canada or is in transit with a common
carrier from vendors and suppliers, provided that, up to $15,000,000 of
Inventory that is in transit solely within the United States from vendors and
suppliers may be included as Eligible Inventory despite the foregoing provision
of this clause (g) so long as such Inventory is owned by the applicable Loan
Party subject to the first priority perfected Lien in favor of the
Administrative Agent, and the Administrative Agent has received such
documentation with respect thereto as it shall have requested in its Permitted
Discretion;

 

20



--------------------------------------------------------------------------------

(h) which is located in any location (i) leased by such Loan Party and having
aggregate value (calculated at the lower of average cost or market value),
together with Inventory referred to in clause (h)(ii) below and clause
(i) below, in excess of $2,000,000 unless (1) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (2) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion, or
(ii) owned by such Loan Party but subject to a mortgage in favor of a lender
other than the Administrative Agent and having aggregate value (calculated at
the lower of average cost or market value), together with Inventory referred to
in clause (h)(i) above and clause (i) below, in excess of $2,000,000 unless
(1) the mortgagee has delivered to the Administrative Agent a reasonably
satisfactory mortgagee waiver or (2) an appropriate Reserve has been established
by the Administrative Agent in its Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and having aggregate value
(calculated at the lower of average cost or market value), together with
Inventory referred to in clause (h) above, in excess of $2,000,000, and is not
evidenced by a Document, unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may require or (ii) an appropriate
Reserve has been established by the Administrative Agent in its Permitted
Discretion;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(k) which is a discontinued product or component thereof;

(l) which is the subject of a consignment by such Loan Party as consignor,
provided that the Aggregate Borrowing Base may include up to $25,000,000 of
availability in the aggregate in respect of Eligible Consigned Inventory;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such Loan
Party;

(p) for which reclamation rights have been asserted by the seller; or

(q) which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

 

21



--------------------------------------------------------------------------------

In the event that Inventory of a Loan Party which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.

“Eligible Real Property” means the real property listed on Schedule 1.1A owned
by the U.S. Borrower or a U.S. Loan Party:

(a) that is acceptable to the Administrative Agent in its Permitted Discretion
for inclusion in the Aggregate Borrowing Base and the Borrowing Base of such
Borrower or U.S. Loan Party;

(b) in respect of which an appraisal report has been delivered to the
Administrative Agent in form, scope and substance satisfactory to the
Administrative Agent in its Permitted Discretion;

(c) in respect of which the Administrative Agent is satisfied in its Permitted
Discretion that all actions necessary or desirable in order to create perfected
first priority Lien on such real property have been taken, including the filing
and recording of Mortgages;

(d) in respect of which an environmental assessment report has been completed
and delivered to the Administrative Agent in form and substance satisfactory to
the Administrative Agent in its Permitted Discretion and which does not indicate
any pending, threatened or existing Environmental Liability or noncompliance
with any Environmental Law;

(e) which is adequately protected by fully-paid valid title insurance with
endorsements and in amounts acceptable to the Administrative Agent, insuring
that the Administrative Agent, for the benefit of the Secured Parties, shall
have a perfected first priority Lien securing the Secured Obligations on such
real property, evidence of which shall have been provided in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion;

(f) in respect of which an ALTA survey has been delivered for which all
necessary fees have been paid and which is dated no more than 30 days prior to
the date on which the applicable Mortgage is recorded, certified to the
Administrative Agent and the issuer of the title insurance policy in a manner
satisfactory to the Administrative Agent in its Permitted Discretion by a land
surveyor duly registered and licensed in the state in which such Eligible Real
Property is located and acceptable to the Administrative Agent, and shows all
buildings and other improvements, any offsite improvements, the location of any
easements, parking spaces, rights of way, building setback lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent in its Permitted
Discretion;

(g) with respect to which the Administrative Agent has received evidence of
whether such real property is located in any area that has been designated by
the Federal

 

22



--------------------------------------------------------------------------------

Emergency Management Agency as a “Special Flood Hazard Area,” and in the event
such real property is located in any such area, with respect to which such U.S.
Loan Party maintains flood insurance on such real property in an amount equal to
the lesser of the total Commitment or the total replacement cost value of the
improvements; and

(h) with respect to which any representation or warranty contained in this
Agreement or other Loan Document (including any Mortgage) is not true in any
material respect, or with respect to which there exists a breach of any covenant
contained in any such agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, presence, release or threatened release of any Hazardous Material or
to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or any exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding debt securities convertible or exchangeable into
any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a U.S. Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any U.S. Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any U.S. Pension Plan; (d) the incurrence by any
Borrower or any of its ERISA

 

23



--------------------------------------------------------------------------------

Affiliates of any liability under Title IV of ERISA with respect to the
termination of any U.S. Pension Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any U.S. Pension Plan or U.S. Pension Plans or to
appoint a trustee to administer any U.S. Pension Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any U.S. Pension Plan or Multiemployer
Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing denominated in
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO Rate
(excluding, however, Loans bearing interest at a rate determined by reference to
clause (c) of the definition of Alternate Base Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to any payment made by a Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or is resident or carries on business through a
permanent establishment located therein or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by such jurisdiction, and (c) in
the case of a Non U.S. Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes resulting
from any law in effect (including FATCA) on the date such Non U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non U.S. Lender’s failure to comply with Section 2.17(f),
except to the extent that such Non U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
Taxes pursuant to Section 2.17(a).

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 31, 2007, among Holdings, the U.S. Borrower, the
other guarantors party thereto, as guarantors, the lenders party thereto and the
agents party thereto, which Obligations thereunder will be paid in full on the
Effective Date and the agreement terminated.

“Existing Debt Securities” means, individually and/or collectively as the
context may require, the Convertible Senior Notes, the Senior Unsecured Notes,
the 2007 Senior Unsecured Convertible Notes and the Subordinated Convertible
Notes (including any Refinancing Indebtedness permitted hereunder in respect of
any of the foregoing).

“Existing Letter of Credit” means the letters of credit set forth on Schedule
2.06 hereto.

“Facility” means each of the U.S. Facility and the Canadian Facility.

 

24



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain letter, dated as of June 8, 2011, among the U.S.
Borrower, the Administrative Agent and the Sole Lead Arranger.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary, owned directly by
one or more of the Loan Parties.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made, plus expense for income taxes paid in cash (net of any cash
refund in respect of income taxes actually received during such period, provided
that such net amount shall not be reduced below zero), plus dividends or
distributions paid in cash, plus Capital Lease Obligation payments, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Fixed Rate Senior Unsecured Notes” shall mean Holdings’ 7.125% Senior Fixed
Rate Notes due 2017 issued pursuant to the Senior Unsecured Note Indenture and
any registered notes issued by Holdings in exchange therefor pursuant to the
Senior Unsecured Note Indenture, as contemplated by the registration rights
agreement entered into in connection with the issuance of such Fixed Rate Senior
Unsecured Notes, with substantially identical terms as such Fixed Rate Senior
Unsecured Notes.

“Fixtures” has the meaning assigned to such term in the Security Agreement.

“Floating Rate Senior Unsecured Notes” shall mean Holdings’ Senior Floating Rate
Notes due 2015 issued pursuant to the Senior Unsecured Note Indenture and any
registered notes issued by Holdings in exchange therefor pursuant to the Senior
Unsecured Note Indenture, as contemplated by the registration rights agreement
entered into in connection with the issuance of such Floating Rate Senior
Unsecured Notes, with substantially identical terms as such Fixed Rate Senior
Unsecured Notes.

 

25



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary of Holdings that is not a Domestic
Subsidiary.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble.

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

 

26



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any Subsidiary that, as of any date of
determination, (i) does not have assets (together with the assets of its
Subsidiaries) in excess of 1.0% of the Consolidated Total Assets of Holdings, or
EBITDA for the most recent period of four fiscal quarters for which financial
statements are available (together with the EBITDA of its Subsidiaries on a
consolidated basis for such period) in excess of 1.0% of EBITDA for Holdings and
its Subsidiaries on a consolidated basis for such period, and (ii) does not have
assets (together with the assets of its Subsidiaries and the assets of all other
Immaterial Subsidiaries and their Subsidiaries, in each case on a consolidated
basis) in excess of 7.5% of the Consolidated Total Assets of Holdings, or EBITDA
for such period (together with the EBITDA of its Subsidiaries and the EBITDA of
all other Immaterial Subsidiaries and their Subsidiaries for such period, in
each case on a consolidated basis) in excess of 7.5% of EBITDA for Holdings and
its Subsidiaries on a consolidated basis for such period, in each case in
accordance with GAAP; provided that no (i) Loan Party or (ii) guarantor of the
Existing Debt Securities shall be an Immaterial Subsidiary. In connection with
any Permitted Acquisition, the Borrowers may provide an updated certification of
the Immaterial Subsidiaries based upon the financial statements of Holdings and
its Subsidiaries as of the end of the most recent fiscal quarter, but after
giving pro forma effect to such Permitted Acquisition.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person under any liquidated earn-out (except to the extent
payable in Equity Interests of Holdings) and (l) any other Off-Balance Sheet
Liability of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For the avoidance of doubt, the reclassification of the
Convertible Preferred Stock pursuant to SFAS 150 or otherwise in accordance with
GAAP shall not be deemed to be Indebtedness hereunder.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2011 relating to the Borrowers and the Transactions.

 

27



--------------------------------------------------------------------------------

“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), in each case as amended, and any
other applicable state, provincial, territorial or federal bankruptcy laws, each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency, liquidation, conservatorship, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, reorganization or other
similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it and including any rules and regulations pursuant thereto.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period for any Person, total interest expense
(including that attributable to Capital Lease Obligations) of such Person and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
on a consolidated basis for such Person and its Subsidiaries for such period in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Rate Loan (other than a Swingline Loan), the first day of each calendar quarter
and the Maturity Date and (b) with respect to any Eurodollar Loan or CDOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part (and, in the case of a Eurodollar Borrowing or CDOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period) and the Maturity Date.

“Interest Period” means, (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, if available to each Lender, nine or twelve months) thereafter,
as the Borrower Representative may elect and (b) with respect to any CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
date which is 30, 60 or 90 days thereafter (or such other period of time as may
be available from time to time, with the consent of all of the Lenders), as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

28



--------------------------------------------------------------------------------

“Intermediate Holdings” means GK Technologies, Incorporated, a New Jersey
corporation.

“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and/or collectively as the context may
require, each U.S. Issuing Bank and each Canadian Issuing Bank.

“ITA” means the Income Tax Act (Canada), as amended.

“Joint Venture” means a Person in which one or more Persons other than any a
Loan Party or their Subsidiaries owns 50% or more of Equity Interests.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit; provided that, with respect to any component of any such amount in
Canadian Dollars under a U.S. Letter of Credit, such amount shall be the Dollar
Amount thereof.

“LC Exposure” means, at any time, the sum of the U.S. LC Exposure and the
Canadian LC Exposure.

“Lenders” means, individually and/or collectively as the context may require,
the U.S. Revolving Lenders and the Multicurrency Revolving Lenders. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit (or, in the case of Canadian Letters of Credit, bank guarantees) issued
pursuant to this Agreement. Without limiting the foregoing, Letters of Credit
shall include any time draft presented under a Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

 

29



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time, an amount equal to the Dollar equivalent
(determined at the Spot Rate on the relevant date of calculation) of the sum of
(a) cash readily available to the Loan Parties in (or freely exchangeable into)
US dollars, net of any repatriation costs or foreign exchange adjustments plus
(b) Availability at such time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, the Canadian Guarantee, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantor” means (a) with respect to the U.S. Obligations, each U.S. Loan
Party and any other Person that becomes a U.S. Loan Guarantor pursuant to
Section 5.14(a) or the other applicable terms of the Loan Documents and (b) with
respect to the Canadian Obligations, each Loan Party and any other Person that
becomes a Loan Guarantor pursuant to Section 5.14(c) or the other applicable
terms of the Loan Documents.

“Loan Guaranty” means Article X of this Agreement and each Canadian Guarantee.

“Loan Parties” means, individually and/or collectively as the context may
require, the Canadian Loan Parties and the U.S. Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and the Secured Parties) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent, the Issuing Bank or the Lenders under any
of the Loan Documents.

 

30



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their respective Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “obligations” of any Loan Party or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means July 21, 2016, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; provided, however, that (i) the Maturity Date shall automatically become
August 16, 2013 unless (x) the Convertible Senior Notes are refinanced with
Indebtedness that matures (excluding any maturity as the result of an optional
redemption by the issuer) or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, not earlier than the date that is 6 months after
July 21, 2016, or (y) the Loan Parties have sufficient Liquidity such that,
after giving pro forma effect to the repayment of the Convertible Senior Notes,
Availability is at least $100,000,000 and the Fixed Charge Coverage Ratio is not
less than 1.15 to 1.00 for the most recently ended quarter for which financial
statements have been delivered to Administrative Agent in accordance with this
Agreement, recalculated as if such repayment had been made on the last day of
such quarter; provided, further, that the Maturity Date shall automatically
become December 31, 2014 unless (x) the Floating Rate Senior Unsecured Notes are
refinanced with Indebtedness that matures (excluding any maturity as the result
of an optional redemption by the issuer) or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, not earlier than the date that is 6 months
after July 21, 2016, or (y) the Loan Parties have sufficient Liquidity such
that, after giving pro forma effect to the repayment of the Floating Rate Senior
Unsecured Notes, Availability is at least $100,000,000 and the Fixed Charge
Coverage Ratio is not less than 1.15 to 1.00 for the most recently ended quarter
for which financial statements have been delivered to Administrative Agent in
accordance with this Agreement, recalculated as if such repayment had been made
on the last day of such quarter.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Monthly Reporting Period” means any period after the occurrence at any time of
either of the following: (i) Liquidity is less than $300,000,000 or (ii) for any
period of at least five (5) consecutive Business Days, Aggregate Credit Exposure
is greater than or equal to $100,000,000, and continuing until such time as both
(I) no Default is continuing and (II) during the preceding 30 consecutive days
both (i) Liquidity has at all times been greater than or equal to $300,000,000
and (ii) Aggregate Credit Exposure has at all times been less than $100,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien granted by any U.S. Loan Party in favor of the
Administrative Agent (for the benefit of the Secured Parties, securing the
Secured Obligations), on real property of a U.S. Loan Party, including any
amendment, modification or supplement thereto.

 

31



--------------------------------------------------------------------------------

“Multicurrency Availability” means, at any time,

(a) for the Canadian Borrower, an amount equal to:

(i) the lesser of

(1) the aggregate Multicurrency Commitments of all Multicurrency Revolving
Lenders minus the total Multicurrency Revolving Exposure of the U.S. Borrower
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings), and

(2) the sum of the Canadian Borrowing Base, plus the U.S. Borrowing Base, minus
the total U.S. Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings)

(ii) minus the total Multicurrency Revolving Exposure of the Canadian Borrower
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings); and

(b) for the U.S. Borrower, an amount equal to:

(i) the lesser of

(1) the aggregate Multicurrency Commitments of all Multicurrency Revolving
Lenders, minus the total Multicurrency Revolving Exposure of the Canadian
Borrower (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings), and

(2) the U.S. Borrowing Base, minus the total U.S. Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings),

(ii) minus the total Multicurrency Revolving Exposure of the U.S. Borrower
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).

“Multicurrency Commitment” means, with respect to each Multicurrency Revolving
Lender, the commitment, if any, of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans and to acquire participations in Canadian Letters
of Credit, Multicurrency Overadvances and Multicurrency Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Multicurrency Revolving Lender’s

 

32



--------------------------------------------------------------------------------

Multicurrency Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Multicurrency Revolving Lender pursuant to Section 9.04. The initial
amount of each Multicurrency Revolving Lender’s Multicurrency Commitment is set
forth on the Revolving Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Multicurrency Revolving Lender shall have assumed its
Multicurrency Commitment, as applicable. The Multicurrency Commitment is in the
initial aggregate amount of $40,000,000.

“Multicurrency Loans” means, individually and/or collectively as the context may
require, the Multicurrency Revolving Loans, the Multicurrency Swingline Loans,
Multicurrency Overadvances and the Multicurrency Protective Advances.

“Multicurrency Overadvance” has the meaning assigned to such term in
Section 2.05(d).

“Multicurrency Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“Multicurrency Revolving Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, the sum of (a) the outstanding principal amount of
Multicurrency Revolving Loans of such Multicurrency Revolving Lender at such
time, plus (b) an amount equal to the Applicable Percentage of the aggregate
principal amount of the Multicurrency Swingline Loans of such Multicurrency
Revolving Lender at such time, plus (c) an amount equal to the Applicable
Percentage of the Canadian LC Exposure at such time, plus (d) an amount equal to
such Multicurrency Revolving Lender’s Applicable Percentage of the aggregate
principal amount of Multicurrency Overadvances outstanding.

“Multicurrency Revolving Lenders” means the Persons listed on the Revolving
Commitment Schedule (or an Affiliate or branch of any such Person that is acting
on behalf of such Person, in which case the term “Multicurrency Revolving
Lenders” shall include any such Affiliate or branch with respect to the
Multicurrency Revolving Loans made by such Affiliate or branch) as having a
Multicurrency Commitment and any other Person that shall acquire a Multicurrency
Commitment, other than any such Person that ceases to be an Multicurrency
Revolving Lender pursuant to an Assignment and Assumption. Each Lender that has
a Multicurrency Commitment (or any Affiliate or branch of any such Lender that
is acting on behalf of such Lender) (i) shall be a financial institution that is
listed on Schedule I, II, or III of the Bank Act (Canada), has received an
approval to have a financial establishment in Canada pursuant to Section 522.21
of the Bank Act (Canada), as amended, or is not a foreign bank for purposes of
the Bank Act (Canada), or (ii) is a financial institution not resident in Canada
and not deemed to be resident in Canada for purposes of the ITA, and deals at
arm’s length with each Canadian Borrower for purposes of the ITA.

“Multicurrency Revolving Loan” means a Revolving Loan made to the Borrowers by
the Multicurrency Revolving Lenders.

“Multicurrency Secured Parties” means, individually and/or collectively as the
context may require, the Administrative Agent, the Multicurrency Revolving
Lenders, the Multicurrency Swingline Lender, the Canadian Issuing Banks and
other holders of the Canadian Secured Obligations.

 

33



--------------------------------------------------------------------------------

“Multicurrency Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as lender of Multicurrency Swingline Loans hereunder,
and its successors and assigns in such capacity.

“Multicurrency Swingline Loan” has the meaning assigned to such term in
Section 2.05(b).

“Multicurrency Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as lender of Multicurrency Swingline Loans hereunder,
and its successors and assigns in such capacity.

“Multicurrency U.S. Borrowing Base Usage” means, at any time, an amount equal
to:

(a) the greater of

(1) the total Multicurrency Revolving Exposure of the Canadian Borrower
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings) minus the
Canadian Borrowing Base and

(2) zero, plus

(b) the total Multicurrency Revolving Exposure of the U.S. Borrower (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and does not include any Canadian Benefit Plan or Canadian Pension
Plan.

“Net Income” means, for any period, the consolidated net income (or loss) of any
Person and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any other Person accrued prior to the date it becomes a Subsidiary of such
Person or is merged into or consolidated with such Person or any of its
Subsidiaries, (b) the income (or deficit) of any other Person (other than a
Subsidiary of such Person) in which such Person or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by such Person or such Subsidiary of such Person in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

 

34



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Notice of Swap Obligation” means a notice substantially in the form of Exhibit
B-2 delivered pursuant to Section 2.22.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means, individually and/or collectively as the context may
require, the U.S. Obligations and the Canadian Obligations.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Original Currency” has the meaning assigned to such term in Section 9.18.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

35



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overadvance” means, individually and/or collectively as the context may
require, the U.S. Overadvance and the Multicurrency Overadvance.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” the USA Patriot Act Title III of 107 Public Law 56 (October 26,
2001) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and 150
offices, related to the subject matter thereof, including Executive Order 13224
effective September 24, 2001.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Multiemployer Plan; or (b) the termination or winding up
in whole or in part of a Canadian Pension Plan; (c) the institution of
proceedings by any Governmental Authority to terminate in whole or in part or
have a third-party administrator appointed to administer a Canadian Pension
Plan; or (d) any other event or condition which could reasonably be expected to
constitute grounds for a Governmental Authority to terminate or wind up in full,
or appoint a third party to administer, any Canadian Pension Plan.

“Pension Plan” means any U.S. Pension Plan, any Canadian Pension Plan, and any
employee benefit plan, program, policy, arrangement or agreement maintained or
contributed to by a Loan Party or any of its Subsidiaries with respect to
employees employed outside the United States.

“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect acquisition by any Loan Party or Subsidiary, whether
by purchase, merger, combination, amalgamation or otherwise, of all or
substantially all of the assets or property of, or of the voting Equity
Interests of, or a business or product line or unit or a division of, any Person
or the subsidiaries of such Person that satisfies each of the following
requirements:

(a) such acquisition shall be consensual and shall have been approved by the
proposed target’s (or proposed target’s parent’s) board of directors (or
equivalent) governing body;

 

36



--------------------------------------------------------------------------------

(b) such Person is in the same or similar line of business as Holdings and its
Subsidiaries, or a component thereof;

(c) such acquisition shall be consummated in accordance with all Requirements of
Law;

(d) in the case of the acquisition of Equity Interests by any Loan Party, all of
the outstanding Equity Interests (except for any such securities in the nature
of directors’ qualifying shares or securities required by any applicable
Requirement of Law to be held by other than a foreign non-resident Person) of
such Person (or, in the case of an acquisition of a group of companies, the
parent company of such group) or any newly formed Subsidiary of any Loan Party
in connection with such acquisition shall be (i) directly and beneficially owned
100% by one or more Loan Parties, except with respect to Investments permitted
by Section 6.04(c) in Subsidiaries that are not Loan Parties, and (ii) to the
extent applicable, the applicable Loan Parties shall have complied with
Section 5.14 with respect thereto;

(e) in connection with an acquisition of the Equity Interests in any Person, all
Liens on property of such Person shall be terminated unless permitted pursuant
to the Loan Documents, and in connection with an acquisition of the assets of
any Person, all Liens on such assets shall be terminated unless permitted
pursuant to the Loan Documents;

(f) all governmental and material third-party approvals necessary in connection
with such proposed acquisition shall have been obtained and be in full force and
effect;

(g) in the case of an acquisition by any Loan Party, as soon as available, but
not less than five Business Days prior to any acquisition having an acquisition
consideration in excess of $25,000,000 (whether paid in cash, deferred payments,
securities, the assumption of debt (including to the extent that any continuing
debt would be newly reflected on a consolidated balance sheet of Holdings) or
otherwise), the Borrower Representative shall provide to the Administrative
Agent (i) notice of such Permitted Acquisition, (ii) a copy of the final form
(or, if not available, the current draft) for the purchase agreement and all
schedules and exhibits thereto and (iii) a certificate of a Financial Officer of
the Borrower Representative certifying (and showing the calculations therefor in
reasonable detail) that the Loan Parties would be in compliance with the
requirements of clauses (c) through (g) preceding and Section 6.04(k), including
pro forma financial statements indicating compliance with the Specified
Conditions; and

(h) to the extent applicable, prior to inclusion of any assets acquired in
connection with such acquisition in the determination of the Borrowing Base, due
diligence (including, without limitation, field exams and appraisals) in respect
of such acquired assets satisfactory to the Administrative Agent, in its
Permitted Discretion, shall be completed.

 

37



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada or the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such government), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

38



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of Canada or the United States of America or any province or state thereof, or a
bank listed on Schedule I to the Bank Act (Canada), in each case which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) either comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 or are money market mutual funds (as defined in National Instrument 81-102
Mutual Funds) that are reporting issuers (as defined in Ontario securities law)
in the Province of Ontario, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and

(f) substantially similar investments as described in (a) through (e) above
(including as to credit and maturity) denominated in Canadian Dollars.

“Permitted Lien” means any Lien permitted under Section 6.02.

“Permitted Reorganization” means (i) the transfer of ownership of certain
Foreign Subsidiaries (other than Loan Parties) among Subsidiaries of the Loan
Parties to establish a global holding company and treasury center for certain
Foreign Subsidiaries (other than Loan Parties), substantially as described to
the Administrative Agent prior to the Effective Date or (ii) any modification of
the corporate structure of Holdings and its Subsidiaries (including, without
limitation, the transfer of ownership of Subsidiaries or assets, the
capitalization of outstanding intercompany Indebtedness, the formation of new
Subsidiaries and the dissolution of existing Subsidiaries (other than the
Borrowers)); provided that (1) in each case no Cash Management Period, Default
or Event of Default is continuing at the time thereof or would result therefrom,
and (2) in the case of clause (ii), such reorganization (A) shall be pursuant to
documentation reasonably acceptable to the Administrative Agent (and the Loan
Parties and their Subsidiaries shall deliver to the Administrative Agent such
Collateral Documents, reaffirmations, joinders, schedules, certificates
(including solvency certificates), legal opinions, financial statements, UCC and
other collateral filings, and other agreements, documents or instruments as the
Administrative Agent shall reasonably request in connection therewith), (B) to
the extent of any transfer of assets of any Loan Party to any Subsidiary that is
not a Loan Party, the Specified Conditions shall be met, (C) any capitalization,
transfer, conversion to equity, forgiveness or other modification (in a manner
that has the effect of any of the foregoing or of otherwise reducing the
principal obligations owed thereunder) of any intercompany Indebtedness shall
comply with Section 6.04(p), (D) shall not result in a Material Adverse Effect,
(E) shall result in the Canadian Borrower surviving and remaining at all times a
Canadian Subsidiary, and the Canadian Borrower and each surviving Canadian
Guarantor being wholly-owned by one or more Loan Parties, and the U.S. Borrower
surviving and remaining at all times a corporation organized

 

39



--------------------------------------------------------------------------------

under the laws of the United States, and the U.S. Borrower and each surviving
U.S. Guarantor being wholly-owed by one or more U.S. Loan Parties, provided that
any merger, consolidation, amalgamation, liquidation or dissolution of any Loan
Party shall comply with Section 6.03(a), (F) shall not violate any applicable
Requirement of Law (subject to permitted amendments of the organizational or
governing documents of the Loan Parties and their Subsidiaries) or any material
contractual obligation of the Loan Parties or their Subsidiaries (including the
Existing Debt Securities), and (G) shall otherwise be in form and substance, and
upon terms, reasonably acceptable to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PP&E Amortization Factor” means 1 minus a fraction, the numerator of which is
the number of full calendar quarters elapsed as of any date of determination
(including any calendar quarter ending on the date of determination) since
September 30, 2011, (but in no event more than 28) and the denominator of which
is 28.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation in effect from time to time in such other jurisdiction in
Canada for purposes of the provisions hereof relating to such perfection, effect
of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
(i) dispositions described in Section 6.05(a) and (ii) sales, transfer or other
dispositions not exceeding $5,000,000 in any fiscal year; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000;

(c) the issuance by Holdings of any Equity Interests other than any issuance by
Holdings of not more than an aggregate amount of 15.0% of its Equity Interests
(including its Equity Interests issued upon exercise of any warrant or option or
warrants or options to purchase its Equity Interests), in each case, to
directors, officers, consultants or employees of any Loan Party or its
Subsidiaries; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

 

40



--------------------------------------------------------------------------------

“Prime Rate” means (a) for the purpose of Dollar-denominated Loans made
available to the U.S. Borrower, the rate of interest per annum publicly
announced from time to time by Chase as its prime rate at its offices at 270
Park Avenue in New York City or any successor executive office, and (b) for the
purpose of Dollar-denominated Loans made available to the Canadian Borrower, the
rate of interest per annum publicly announced from time to time by the
Administrative Agent at its Toronto office as its base rate for
Dollar-denominated commercial loans made in Canada; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance” means, individually and/or collectively as the context may
require, the U.S. Protective Advances and the Multicurrency Protective Advances.

“Qualified Secured Swap Agreement Reserve” means a reserve established by the
Administrative Agent from time to time in respect of a Qualified Secured Swap
Obligation, which reserve shall be in the amount of the aggregate Dollar
Equivalent marked to market exposure thereunder as calculated from time to time
by the Lender or Affiliate of a Lender party to such Qualified Secured Swap
Obligation and notified to the Administrative Agent pursuant to the terms hereof
(it being understood and agreed that a reserve with respect to a Qualified
Secured Swap Obligation may only be decreased below the marked to market
exposure thereunder with the consent of the Administrative Agent and the swap
counterparty (other than a Loan Party) party to the related Swap Agreement), in
each case including an amount that the Administrative Agent deems necessary in
its Permitted Discretion to maintain due to any failure of any such counterparty
to report its marked to market exposure or any changes in the relevant markets.

“Qualified Secured Swap Obligations” means, with respect to any Swap Obligation
(i) constituting a Secured Obligation and (ii) designated as a “Qualified
Secured Swap Obligation” in the applicable Notice of Swap Obligation or on
Schedule 1.1D, or to which Chase or an Affiliate is a party, an amount not to
exceed at any time the aggregate Qualified Secured Swap Agreement Reserve in
respect thereof at such time; provided that if the aggregate amount of Qualified
Secured Swap Obligations with respect to such Swap Obligation at any time
exceeds the aggregate Qualified Secured Swap Agreement Reserve in respect of
such Swap Obligation at such time, then such excess amount shall no longer
constitute Qualified Secured Swap Obligations, but shall remain Secured
Obligations hereunder.

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Agent in
the Province of Quebec.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

 

41



--------------------------------------------------------------------------------

“Refinanced Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Loan Parties, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Aggregate Credit Exposure and unused Revolving Commitments representing
at least a majority of the sum of the Aggregate Credit Exposure and unused
Revolving Commitments.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation or duplication, reserves for accrued and unpaid interest on the
Secured Obligations, Banking Services Reserves, Canadian Priority Payable
Reserves, volatility reserves, reserves for rent at locations leased by any Loan
Party and for consignee’s, warehousemen’s, mortgagee’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Obligations (including the Qualified Secured Swap Agreement
Reserve), reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or any Borrower or any option, warrant or
other right to acquire any such Equity Interests in Holdings or any Borrower.

 

42



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Lender, individually and/or
collectively as the context may require, the U.S. Commitment and the
Multicurrency Commitment of such Lender.

“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.

“Revolving Exposure” means, individually and/or collectively as the context may
require, the U.S. Revolving Exposure and the Multicurrency Revolving Exposure.

“Revolving Exposure Limitations” has the meaning assigned to such term in
Section 2.01.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Second Currency” has the meaning assigned to such term in Section 9.18.

“Secured Obligations” means, individually and/or collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.

“Secured Parties” means, individually and/or collectively as the context may
require, the Administrative Agent, the U.S. Revolving Lenders, the U.S.
Swingline Lender, the U.S. Issuing Banks, the Multicurrency Secured Parties and
other holders of the Secured Obligations.

“Security Agreement” means, individually and/or collectively as the context may
require, the U.S. Security Agreement and the Canadian Security Agreement.

“Senior Unsecured Note Documents” means the Senior Unsecured Note Indenture and
all other documents executed and/or delivered with respect to the Fixed Rate
Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes prior to the
date of this Agreement.

“Senior Unsecured Note Indenture” shall mean that certain Indenture, dated as of
March 21, 2007, between Holdings, as issuer, the guarantors named therein, as
guarantors, and U.S. Bank National Association, as trustee, with respect to the
Senior Unsecured Notes, as in effect on the date of this Agreement.

“Senior Unsecured Notes” shall mean, individually and/or collectively, the Fixed
Rate Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes, each
issued pursuant to the Senior Unsecured Note Documents.

“Settlement” has the meaning assigned to such term in Section 2.05(f).

 

43



--------------------------------------------------------------------------------

“Settlement Date” has the meaning assigned to such term in Section 2.05(f).

“Sole Lead Arranger” means J.P. Morgan Securities LLC, in its capacity as sole
lead arranger, and its successors and assigns in such capacity.

“Specified Conditions” means: with respect to any action or transaction that is
conditioned upon meeting the Specified Conditions (each a “Permitted
Transaction”), each of the following conditions:

(a) no Default or Event of Default has occurred and is continuing or would
immediately result from the consummation of the Permitted Transaction;

(b) either

(i) (A) Availability (I) on an average daily basis for the thirty day period
ended immediately prior to such Permitted Transaction and (II) on the date of
such Permitted Transaction, after giving effect thereto, shall be greater than
$65,000,000 and (B) the Fixed Charge Coverage Ratio (calculated, in the case of
Guarantees, without duplication of the guaranteed obligations) for the most
recent four fiscal quarters ended immediately prior to the Permitted Transaction
shall, after giving effect to such Permitted Transaction and assuming such
Permitted Transaction occurred on the first day of the period, be at least 1.15
to 1.00; or

(ii) Availability (A) on an average daily basis for the thirty day period ended
immediately prior to such Permitted Transaction and (B) on the date of such
Permitted Transaction, after giving effect thereto, shall be greater than
$100,000,000; and

(c) the Borrower Representative shall provide to the Administrative Agent a
certificate of a Financial Officer of the Borrower Representative certifying
(and showing the calculations therefor in reasonable detail) that the Loan
Parties would be in compliance with the requirements of clauses (a) and
(b) preceding.

“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., London time, on
such date (the “Applicable Quotation Date”); provided, that if, for any reason,
no such spot rate is being quoted, the spot selling rate shall be determined by
reference to such publicly available service for displaying exchange rates as
may be reasonably selected by the Administrative Agent, or, in the event no such
service is selected, such spot selling rate shall instead be the rate reasonably
determined by the Administrative Agent as the spot rate of exchange in the
market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11:00 a.m., London
time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit plus (b) the aggregate
amount of all LC Disbursements relating to Standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers. The Standby LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate Standby LC Exposure.

 

44



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Convertible Note Documents” means the Subordinated Convertible
Note Indenture and all other documents executed and/or delivered with respect to
the Subordinated Convertible Notes prior to the date of this Agreement.

“Subordinated Convertible Note Indenture” shall mean that certain Indenture,
dated as of December 18, 2009, between Holdings, as issuer, and U.S. Bank
National Association, as trustee, with respect to the Subordinated Convertible
Notes, as in effect on the date of this Agreement.

“Subordinated Convertible Notes” shall mean Holdings’ Subordinated Convertible
Notes due 2029 issued pursuant to the Subordinated Convertible Note Documents.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the reasonable satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of a Borrower or a Loan
Party, as applicable.

 

45



--------------------------------------------------------------------------------

“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Aggregate Credit Exposure and unused Revolving Commitments
representing at least 66 2/3% of the sum of the total Aggregate Credit Exposure
and unused Revolving Commitments.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Loan Party means any and all obligations of such Loan
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans. The Swingline Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure.

“Swingline Lender” means, individually and/or collectively as the context may
require, the U.S. Swingline Lender and the Multicurrency Swingline Lender.

“Swingline Loan” means, individually and/or collectively as the context may
require, the U.S. Swingline Loan and the Multicurrency Swingline Loan.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate or the Canadian Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

46



--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.

“U.S. Availability” means, at any time, an amount equal to (a) the lesser of
(i) the aggregate U.S. Commitments of all U.S. Revolving Lenders and
(ii) (A) the U.S. Borrowing Base minus (B) the Multicurrency U.S. Borrowing Base
Usage minus (b) the total U.S. Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“U.S. Borrower” has the meaning assigned to such term in the preamble.

“U.S. Borrowing Base” means, at any time, the sum of

(a) 85% of the U.S. Loan Parties’ Eligible Accounts, plus

(b) the lesser of (i) 70% of the U.S. Loan Parties’ Eligible Inventory, valued
at the lower of average cost or market value and (ii) the product of 85%
multiplied by Net Orderly Liquidation Value percentage identified in the most
recent inventory appraisal ordered by the Administrative Agent multiplied by the
U.S. Loan Parties’ Eligible Inventory, valued at the lower of average cost or
market value, plus

(c) the U.S. PP&E Component, less

(d) any applicable Reserve then in effect to the extent applicable to the U.S.
Borrower or such Eligible Accounts, Eligible Inventory, Eligible Real Estate or
Eligible Equipment.

“U.S. Collection Deposit Account” means a “Collection Deposit Account” as
defined in the U.S. Security Agreement.

“U.S. Commitment” means, with respect to each U.S. Revolving Lender, the
commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving Loans
and to acquire participations in U.S. Letters of Credit, U.S. Overadvances and
U.S. Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such U.S. Revolving Lender’s U.S. Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such U.S.
Revolving Lender pursuant to Section 9.04. The initial amount of each U.S.
Revolving Lender’s U.S. Commitment is set forth on the Revolving Commitment
Schedule, or in the Assignment and Assumption pursuant to which such U.S.
Revolving Lender shall have assumed its U.S. Commitment, as applicable. The U.S.
Commitment is in the initial aggregate amount of $360,000,000.

 

47



--------------------------------------------------------------------------------

“U.S. Facility” means, collectively, the U.S. Commitment and the extensions of
credit made thereunder.

“U.S. Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(a).

“U.S. Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).

“U.S. Issuing Banks” means, individually and/or collectively as the context may
require, in the case of each U.S. Letter of Credit, Chase and any other Lender
that is the Issuing Bank with respect to any Existing Letter of Credit, each in
its capacity as an issuer of U.S. Letters of Credit hereunder (including
Existing Letters of Credit), and its successors and assigns in such capacity as
provided in Section 2.06(j). Each U.S. Issuing Bank may, in its sole discretion,
arrange for one or more U.S. Letters of Credit to be issued by Affiliates of
such U.S. Issuing Bank, in which case the term “U.S. Issuing Bank” shall include
any such Affiliate with respect to U.S. Letters of Credit issued by such
Affiliate.

“U.S. LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure of the U.S. Borrower. The
U.S. LC Exposure of any U.S. Revolving Lender at any time shall be its
Applicable Percentage of the total U.S. LC Exposure at such time.

“U.S. Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable U.S. Issuing Bank
issued for the purpose of providing credit support for the U.S. Borrower.

“U.S. Loan Guarantor” means each U.S. Loan Party and any other Person that
becomes a U.S. Loan Guarantor pursuant to Section 5.14(a).

“U.S. Loan Parties” means, individually and/or collectively as the context may
require, Holdings, Intermediate Holdings, the U.S. Borrower, each of the other
Domestic Subsidiaries of Holdings that is a party to this Agreement, or that
becomes a party to this Agreement pursuant to a U.S. Guarantor Joinder
Agreement, and their respective successors and assigns.

“U.S. Loans” means, individually and/or collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, U.S. Overadvances and the
U.S. Protective Advances.

“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all unpaid
principal of and accrued and unpaid interest on the Multicurrency Loans made to
the U.S. Borrower, all U.S. LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the U.S. Loan
Parties to the Lenders or to any Lender, the Administrative Agent, any U.S.
Issuing Bank or any indemnified party arising under the Loan Documents
(including interest and other obligations accruing or incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar proceeding
or which would have accrued but for such bankruptcy, insolvency or similar
proceeding, regardless of whether allowed or allowable in such proceeding).

 

48



--------------------------------------------------------------------------------

“U.S. Overadvance” has the meaning assigned to such term in Section 2.05(c).

“U.S. Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. PP&E Component” means, at the time of any determination, an amount equal
to the PP&E Amortization Factor multiplied by the lesser of (a) 75% of the fair
market value of the U.S. Loan Parties’ Eligible Real Estate plus 85% of the Net
Orderly Liquidation Value of the U.S. Loan Parties’ Eligible Equipment minus
Reserves established by the Administrative Agent, or (b) $75,000,000.

“U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of (a) the outstanding principal amount of U.S. Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the aggregate principal
amount of the U.S. Swingline Loans at such time, plus (c) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the U.S. LC Exposure at
such time, plus (d) an amount equal to such U.S. Revolving Lender’s Applicable
Percentage of the aggregate principal amount of U.S. Overadvances outstanding.

“U.S. Revolving Lenders” means the Persons listed on the Revolving Commitment
Schedule as having a U.S. Commitment and any other Person that shall acquire a
U.S. Commitment pursuant to an Assignment and Assumption, other than any such
Person that ceases to be such a Person hereto pursuant to an Assignment and
Assumption.

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrower by the
U.S. Revolving Lenders.

“U.S. Secured Obligations” means all U.S. Obligations, together with all
(a) Banking Services Obligations of the U.S. Loan Parties owing to one or more
Revolving Lenders or their respective Affiliates, provided that (i) (A) such
Banking Services Obligation is listed on Schedule 1.1C as of the Effective Date,
(B) within one week of the time that any agreement relating to such Banking
Services Obligation is executed (or in the case of Banking Services Obligations
existing on the date that a Person becomes a Revolving Lender after the
Effective Date, within one week after such date), the Revolving Lender or
Affiliate of a Revolving Lender party thereto shall have delivered written
notice (executed by such Revolving Lender or Affiliate and the Borrower
Representative) to the Administrative Agent in the form of Exhibit B-1 or any
other form approved by the Administrative Agent that such a transaction has been
entered into and that it constitutes a U.S. Secured Obligation entitled to the
benefits of the Collateral Documents in favor of the U.S. Secured Parties or
(C) Chase or an Affiliate is a party thereto and (ii) the applicable Revolving
Lender has not, at the time such transaction relating to such

 

49



--------------------------------------------------------------------------------

Banking Services Obligation is executed, received notice of any continuing Event
of Default; and (b) Swap Obligations of the U.S. Loan Parties owing to one or
more Revolving Lenders or their respective Affiliates; provided that
(i) (A) such Swap Obligation is listed on Schedule 1.1D as of the Effective
Date, (B) within one week of the time that any transaction relating to such Swap
Obligation is executed (or in the case of Swap Obligations existing on the date
that a Person becomes a Lender after the Effective Date, within one week after
such date), the Revolving Lender or Affiliate of a Revolving Lender party
thereto shall have delivered written notice (executed by such Revolving Lender
or Affiliate and the Borrower Representative) to the Administrative Agent in the
form of Exhibit B-2 or any other form approved by the Administrative Agent that
such a transaction has been entered into and that it constitutes a U.S. Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
Secured Parties or (C) Chase or an Affiliate is a party thereto and (ii) the
applicable Revolving Lender has not, at the time such transaction relating to
such Swap Obligation is executed, received notice of any continuing Event of
Default.

“U.S. Secured Parties” means, individually and/or collectively as the context
may require, the Administrative Agent, the U.S. Revolving Lenders, the U.S.
Swingline Lender, the U.S. Issuing Banks and other holders of the U.S. Secured
Obligations.

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the U.S. Loan Parties and the
Administrative Agent, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the Effective Date by any other
U.S. Loan Party (as required by this Agreement or any other Loan Document), or
any other Person, as the same may be amended, restated or otherwise modified
from time to time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Wage Earner Protection Program Act Reserve” means, on any date of
determination, a reserve established from time to time in such amount as the
Administrative Agent, in its Permitted Discretion, determines reflects amounts
that may become due under the Wage Earner Protection Program Act (Canada), as
amended, with respect to the employees of any Loan Party that are employed in
Canada, which would give rise to a Lien with priority under applicable law over
the Lien granted in favor of the Administrative Agent (for the benefit of the
Multicurrency Secured Parties, securing the Canadian Secured Obligations).

“Weekly Reporting Period” means any period (i) commencing on any day that
Availability is less than the greater of (A) $50,000,000 or (B) 12.5% of the sum
of the total Revolving Commitments at such time, and continuing until such time
as (I) no Default is continuing and (II) during the preceding 30 consecutive
days, Availability has at all times been greater than or equal to the greater of
(x) $50,000,000 or (y) 12.5% of the sum of the total Revolving Commitments at
such time or (ii) during which a Default is continuing.

 

50



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower Representative and the Administrative
Agent.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) For purposes of any Collateral located in the Province of Quebec or charged
by the Quebec Security Documents (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
be deemed to include “movable property”, (b) “real property” shall be deemed to
include “immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatory”.

 

51



--------------------------------------------------------------------------------

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof the Borrowers migrate to IFRS or there occurs any change in GAAP
or in the application thereof on the operation of any provision hereof and the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
migration to IFRS or change in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such migration to
IFRS or change in GAAP or in the application thereof, then such provision shall
be interpreted on the basis of GAAP as in effect and applied immediately before
such migration or change shall have become effective until such notice shall
have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party at “fair value”, as defined
therein.

Section 1.05. Currency Translations. Without limiting the other terms of this
Agreement the calculations and determinations under this Agreement of any amount
in any currency other than Dollars shall be deemed to refer to the Dollar Amount
thereof, as the case may be, and all certificates delivered under this Agreement
shall express such calculations or determinations in Dollars or the Dollar
Amount thereof, as the case may be. Each requisite currency translation shall be
based on the Spot Rate and the permissibility of actions taken under Article VI
shall not be affected by subsequent fluctuations in exchange rates.

Section 1.06. Permitted Liens. Any reference in any of the Loan Documents to a
Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Loan Documents to any Permitted
Lien.

ARTICLE II

THE CREDITS

Section 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Revolving Lender agrees to make U.S. Revolving Loans
from time to time during the Availability Period to the U.S. Borrower in Dollars
and (b) each Multicurrency Revolving Lender agrees to make Multicurrency
Revolving Loans from time to time during the Availability Period to the U.S.
Borrower and the Canadian Borrower in Canadian Dollars or Dollars, if, in each
case after giving effect thereto:

(i) such U.S. Revolving Lender’s U.S. Revolving Exposure would not exceed such
U.S. Revolving Lender’s U.S. Commitment;

 

52



--------------------------------------------------------------------------------

(ii) the total U.S. Revolving Exposure (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings) would not exceed the lesser of (x) the
aggregate U.S. Commitments of all U.S. Revolving Lenders and (y) the U.S.
Borrowing Base minus the Multicurrency U.S. Borrowing Base Usage;

(iii) such Multicurrency Revolving Lender’s Multicurrency Revolving Exposure
would not exceed such Multicurrency Revolving Lender’s Multicurrency Commitment;

(iv) the total Multicurrency Revolving Exposure (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings) of all the Multicurrency Revolving
Lenders would not exceed the lesser of (A) the aggregate Multicurrency
Commitments and (B) the sum of (x) the Canadian Borrowing Base plus (y) the U.S.
Borrowing Base minus (z) the total U.S. Revolving Exposure (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings);

(v) in the case of U.S. Revolving Loans (or increases in U.S. Revolving
Exposure), U.S. Availability resulting after giving effect thereto would not be
less than zero;

(vi) in the case of Multicurrency Revolving Loans (or increases in Multicurrency
Revolving Exposure), Multicurrency Availability for each of the Canadian
Borrower and the U.S. Borrower, each calculated separately, resulting after
giving effect thereto would not be less than zero; and

(vii) notwithstanding any provision of this Agreement to the contrary, in no
event shall the Aggregate Credit Exposure exceed the maximum amount permitted to
be outstanding pursuant to Section 4.10(b)(3) of the Senior Unsecured Note
Indenture (or any successor or similar restriction applicable to any Loan Party)
(the “Applicable Limit”);

subject to the Administrative Agent’s authority in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow its Revolving Loans.
The limitations on Borrowings referred to in clauses (i) through (vii) are
referred to collectively as the “Revolving Exposure Limitations”.

Section 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Facility,
Class and Type made by the Lenders ratably in accordance with their respective
U.S. Commitment (in the case of U.S. Revolving Loans) or Multicurrency
Commitment (in the case of Multicurrency Revolving Loans). Any Protective
Advance, any Overadvance and any Swingline Loan shall be made in accordance with
the procedures set forth in Sections 2.04 and 2.05.

 

53



--------------------------------------------------------------------------------

(b) Subject to Sections 2.14, (i) each Borrowing of Revolving Loans that is
denominated in Dollars shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower Representative may request in accordance herewith; and
(ii) each Borrowing of Revolving Loans that is denominated in Canadian Dollars
shall be comprised entirely of Canadian Prime Rate Loans or CDOR Loans as the
Borrower Representative may request in accordance herewith; provided that all
Borrowings made on the Effective Date must be made as ABR Borrowings, in the
case of Dollar-denominated Loans, or Canadian Prime Rate Loans, in the case of
Canadian Dollar-denominated Loans, but in each case, may be converted into
Eurodollar Borrowings or CDOR Borrowings, as applicable, in accordance with
Section 2.08. Each (A) U.S. Swingline Loan and Multicurrency Swingline Loan
denominated in Dollars shall be an ABR Loan and (B) Multicurrency Swingline Loan
denominated in Canadian Dollars shall be a Canadian Prime Rate Loan. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing or
CDOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. ABR Borrowings and
Canadian Prime Rate Borrowings may be in any amount. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of seven (7) Eurodollar Borrowings and
three (3) CDOR Borrowings in the aggregate outstanding.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

Section 2.03. Requests for Revolving Borrowings. To request a Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request
either in writing (delivered by hand, facsimile or other electronic
communication) in a form approved by the Administrative Agent and signed by the
Borrower Representative or by telephone (a) with respect to Loans denominated in
Dollars, (i) in the case of a Eurodollar Borrowing, not later than 10:00 a.m.,
Chicago time, three Business Days before the date of the proposed Borrowing and
(ii) in the case of an ABR Borrowing, not later than noon, Chicago time, on the
date of the proposed Borrowing and (b) with respect to Loans denominated in
Canadian Dollars, (i) in the case of a CDOR Borrowing, not later than 3:00 p.m.,
Toronto time, three Business Days before the date of the proposed Borrowing and
(ii) in the case of a Canadian Prime Rate Borrowing, not later than 10:00 a.m.,
Toronto time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an LC Disbursement (in the case of any U.S. Letter of Credit) as contemplated
by Section 2.06(e) may be given not later than 9:00 a.m., Chicago time, on the
date of the proposed Borrowing. Each such telephonic

 

54



--------------------------------------------------------------------------------

Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or other electronic communication to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower Representative. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) the currency of the requested Borrowing;

(v) the Facility under which such Borrowing will be made;

(vi) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(vii) in the case of a Eurodollar Borrowing or CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”.

If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of U.S. Revolving Loans or Multicurrency Revolving Loans
requested in Dollars shall be an ABR Borrowing and (B) a Borrowing of
Multicurrency Revolving Loans requested in Canadian Dollars shall be a Canadian
Prime Rate Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing of Revolving Loans or CDOR Borrowing of Revolving
Loans, then the applicable Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04. Protective Advances. (a) Subject to the limitations set forth
below and in clause (vii) of Section 2.01, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make (i) Loans to the U.S. Borrower on behalf of the Revolving Lenders
(each such Loan, a “U.S. Protective Advance”) and (ii) Loans to the U.S.
Borrower or the Canadian Borrower in Canadian Dollars or Dollars on behalf of
the Multicurrency Revolving Lenders (each such Loan, a “Multicurrency Protective
Advance”), which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (C) to pay any other amount chargeable to
or required to be paid by the applicable Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents; provided, that the aggregate amount of outstanding Protective
Advances shall not, at any time, exceed 5.0% of the sum of the

 

55



--------------------------------------------------------------------------------

total Revolving Commitments at such time; provided further that, (y) the
aggregate amount of outstanding U.S. Protective Advances plus the U.S. Revolving
Exposure shall not exceed the aggregate U.S. Commitments and (z) the aggregate
amount of outstanding Multicurrency Protective Advances plus the Multicurrency
Revolving Exposure shall not exceed the aggregate Multicurrency Commitments.
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The (1) U.S. Protective Advances and
Multicurrency Protective Advances made to the U.S. Borrower shall be secured by
the Liens granted in favor of the Administrative Agent (for the benefit of the
Secured Parties, securing the Secured Obligations) and (2) Multicurrency
Protective Advances made to the Canadian Borrower shall be secured by Liens
granted in favor of the Administrative Agent (for the benefit of the
Multicurrency Secured Parties, securing the Canadian Secured Obligations). All
(x) U.S. Protective Advances and Multicurrency Protective Advances denominated
in Dollars shall be ABR Borrowings and (y) all Multicurrency Protective Advances
denominated in Canadian Dollars shall be Canadian Prime Rate Borrowings. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient U.S. Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the U.S. Revolving Lenders to make a U.S.
Revolving Loan, in Dollars, to repay a U.S. Protective Advance. At any time that
there is sufficient Multicurrency Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Multicurrency Revolving Lenders to make a Multicurrency Revolving Loan, in
the currency in which the applicable Multicurrency Protective Advance was
denominated, to repay a Multicurrency Protective Advance. At any other time the
Administrative Agent may require (I) the U.S. Revolving Lenders to fund with
respect to U.S. Protective Advances, in Dollars, and (II) the Multicurrency
Revolving Lenders to fund with respect to Multicurrency Protective Advances, in
the currency in which the applicable Protective Advance was denominated, their
risk participations described in Section 2.04(b).

(b) Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such U.S.
Protective Advance in proportion to its Applicable Percentage. Upon the making
of a Multicurrency Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Multicurrency Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such
Multicurrency Protective Advance in proportion to its Applicable Percentage.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

 

56



--------------------------------------------------------------------------------

Section 2.05. Swingline Loans and Overadvances. (a) The Administrative Agent,
the U.S. Swingline Lender and the U.S. Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents
with respect to the U.S. Commitment, promptly after the Borrower Representative
requests an ABR Borrowing under the U.S. Facility, the U.S. Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the U.S. Revolving Lenders and in the amount
requested, same day funds to the U.S. Borrower, on the applicable Borrowing date
to the Funding Account(s) (each such Loan made solely by the U.S. Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“U.S. Swingline Loan”), with settlement among them as to the U.S. Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(f). Each
U.S. Swingline Loan shall be subject to all the terms and conditions applicable
to other ABR Loans funded by the U.S. Revolving Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. In addition, in the event that there is a Controlled Disbursement
Account of the U.S. Borrower at such time, the U.S. Borrower hereby authorizes
the U.S. Swingline Lender to, and the U.S. Swingline Lender shall, subject to
the terms and conditions set forth herein (but without any further written
notice required), not later than 1:00 p.m., Chicago time, on each Business Day,
make available to the U.S. Borrower by means of a credit to the Funding
Account(s), the proceeds of a U.S. Swingline Loan to the extent necessary to pay
items to be drawn on any Controlled Disbursement Account that Business Day;
provided that, if on any Business Day there is insufficient borrowing capacity
to permit the U.S. Swingline Lender to make available to the U.S. Borrower a
U.S. Swingline Loan in the amount necessary to pay all items to be so drawn on
any such Controlled Disbursement Account of the U.S. Borrower on such Business
Day, then the U.S. Borrower shall be deemed to have requested an ABR Borrowing
pursuant to Section 2.03 in the amount of such deficiency to be made on such
Business Day. The aggregate amount of U.S. Swingline Loans outstanding at any
time shall not exceed $20,000,000. The U.S. Swingline Lender shall not make any
U.S. Swingline Loan if, after giving effect thereto, the Borrowers would not be
in compliance with the Revolving Exposure Limitations. All U.S. Swingline Loans
shall be ABR Borrowings.

(b) The Administrative Agent, the Multicurrency Swingline Lender and the
Multicurrency Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents with respect to
the Multicurrency Commitment, promptly after the Borrower Representative
requests a Canadian Prime Rate Borrowing under the Canadian Facility, the
Multicurrency Swingline Lender may elect to have the terms of this
Section 2.05(b) apply to such Borrowing Request by advancing, on behalf of the
Multicurrency Revolving Lenders and in the amount requested, same day funds to
the Canadian Borrower, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Multicurrency Swingline Lender
pursuant to this Section 2.05(b) is referred to in this Agreement as a
“Multicurrency Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(f). Each
Multicurrency Swingline Loan shall be subject to all the terms and conditions
applicable to other Canadian Prime Rate Loans funded by the applicable
Multicurrency Revolving Lenders, except that all payments thereon shall be
payable to the Multicurrency Swingline Lender solely for its own account. In
addition, in the event that there is a Controlled Disbursement Account of the
Canadian Borrower at such time, the Canadian Borrower

 

57



--------------------------------------------------------------------------------

hereby authorizes the Multicurrency Swingline Lender to, and the Multicurrency
Swingline Lender shall, subject to the terms and conditions set forth herein
(but without any further written notice required), not later than 1:00 p.m.,
Chicago time, on each Business Day, make available to the Canadian Borrower by
means of a credit to the Funding Account(s), the proceeds of a Multicurrency
Swingline Loan to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account of the Canadian Borrower that Business Day;
provided that, if on any Business Day there is insufficient borrowing capacity
to permit the Multicurrency Swingline Lender to make available to the Canadian
Borrower a Multicurrency Swingline Loan in the amount necessary to pay all items
to be so drawn on any such Controlled Disbursement Account of the Canadian
Borrower on such Business Day, then the Canadian Borrower shall be deemed to
have requested a Canadian Prime Rate Borrowing pursuant to Section 2.03 in the
amount of such deficiency to be made on such Business Day. The aggregate amount
of Multicurrency Swingline Loans outstanding at any time shall not exceed
$5,000,000. The Multicurrency Swingline Lender shall not make any Multicurrency
Swingline Loan if, after giving effect thereto, the Borrowers would not be in
compliance with the Revolving Exposure Limitations. All Multicurrency Swingline
Loans shall be Canadian Prime Rate Borrowings.

(c) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrower, on behalf of the U.S. Revolving Lenders, in amounts that exceed
the U.S. Availability (any such excess U.S. Revolving Loans are herein referred
to collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance
shall result in a Default due to the Borrowers’ failure to comply with
Section 2.01 for so long as such U.S. Overadvance remains outstanding in
accordance with the terms of this clause, but solely with respect to the amount
of such U.S. Overadvance. In addition, U.S. Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied (except
to the extent such U.S. Overadvance would cause any U.S. Revolving Lender’s
Revolving Exposure to exceed its U.S. Commitment, or cause the Applicable Limit
to be exceeded). All U.S. Overadvances shall constitute ABR Borrowings. The
authority of the Administrative Agent to make U.S. Overadvances is limited to
(x) together with all Multicurrency Overadvances constituting Protective
Advances, an aggregate amount of U.S. Overadvances constituting Protective
Advances not to exceed at any time 5.0% of the sum of the total Revolving
Commitments at such time and (y) together with all Multicurrency Overadvances
not constituting Protective Advances, an aggregate amount of U.S. Overadvances
not constituting Protective Advances not to exceed $10,000,000 at any time. No
U.S. Overadvance may remain outstanding for more than thirty days, and no U.S.
Overadvance shall cause any U.S. Revolving Lender’s U.S. Revolving Exposure to
exceed its U.S. Commitment. Notwithstanding anything herein to the contrary, the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make U.S. Overadvances. Any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof.

(d) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole

 

58



--------------------------------------------------------------------------------

discretion (but with absolutely no obligation), make Multicurrency Revolving
Loans to the U.S. Borrower or the Canadian Borrower, on behalf of the
Multicurrency Revolving Lenders, in amounts that exceed the Multicurrency
Availability for such Borrower (any such excess Multicurrency Revolving Loans
for either Borrower are herein referred to collectively as “Multicurrency
Overadvances”); provided that, no Multicurrency Overadvance shall result in a
Default due to the Borrowers’ failure to comply with Section 2.01 for so long as
such Multicurrency Overadvance remains outstanding in accordance with the terms
of this clause, but solely with respect to the amount of such Multicurrency
Overadvance. In addition, Multicurrency Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied (except
to the extent such Multicurrency Overadvance would cause any Multicurrency
Revolving Lender’s Multicurrency Revolving Exposure to exceed its Multicurrency
Commitment, or cause the Applicable Limit to be exceeded). All Multicurrency
Overadvances shall constitute Canadian Prime Rate Borrowings. The authority of
the Administrative Agent to make Multicurrency Overadvances is limited to
(x) together with all U.S. Overadvances constituting Protective Advances, an
aggregate amount of Multicurrency Overadvances constituting Protective Advances
not to exceed at any time 5.0% of the sum of the total Revolving Commitments at
such time and (y) together with all U.S. Overadvances not constituting
Protective Advances, an aggregate amount of Multicurrency Overadvances not
constituting Protective Advances not to exceed $10,000,000 at any time. No
Multicurrency Overadvance may remain outstanding for more than thirty days and
no Multicurrency Overadvance shall cause any Multicurrency Revolving Lender’s
Multicurrency Revolving Exposure to exceed its Multicurrency Commitment.
Notwithstanding anything herein to the contrary, the Required Lenders may at any
time revoke the Administrative Agent’s authorization to make Multicurrency
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.

(e) Upon the making of a U.S. Swingline Loan, a Multicurrency Swingline Loan, a
U.S. Overadvance or a Multicurrency Overadvance (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan or Overadvance), each U.S.
Revolving Lender (with respect to U.S. Swingline Loans and U.S. Overadvances) or
Multicurrency Revolving Lender (with respect to Multicurrency Swingline Loans
and Multicurrency Overadvances) shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
applicable Swingline Lender or the Administrative Agent, as the case may be,
without recourse or warranty, an undivided interest and participation in such
Swingline Loan or Overadvance in proportion to its Applicable Percentage of the
U.S. Commitment or Multicurrency Commitment, as applicable. The applicable
Swingline Lender or the Administrative Agent may, at any time, require with
respect to U.S. Swingline Loans, the U.S. Revolving Lenders, and with respect to
Multicurrency Swingline Loans, the Multicurrency Revolving Lenders, to fund, in
the currency in which the applicable Swingline Loan was denominated, their
participations. From and after the date, if any, on which any Revolving Lender
is required to fund its participation in any Swingline Loan or Overadvance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Loan.

 

59



--------------------------------------------------------------------------------

(f) The Administrative Agent, on behalf of the U.S. Swingline Lender and the
Multicurrency Swingline Lender, shall request settlement (a “Settlement”) with
the U.S. Revolving Lenders or the Multicurrency Revolving Lenders, as the case
may be, on at least a weekly basis or on any date that the Administrative Agent
elects, by notifying the applicable Lenders of such requested Settlement by
facsimile, telephone, or e-mail no later than 12:00 noon Chicago time (i) on the
date of such requested Settlement (the “Settlement Date”), with regard to U.S.
Swingline Loans and (ii) two Business Days prior to the Settlement Date, with
regard to Multicurrency Swingline Loans (or on the date of such requested
Settlement, if a Default or Event of Default has occurred and is continuing).
Each U.S. Revolving Lender or applicable Multicurrency Revolving Lender, as the
case may be (other than the Swingline Lenders, in the case of the Swingline
Loans) shall transfer, in the currency in which the applicable Loan was
denominated, the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent, to such account of the
Administrative Agent as the Administrative Agent may designate, not later than
2:00 p.m., Chicago time, on such Settlement Date. Settlements may occur during
the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied. Such amounts
transferred to the Administrative Agent in respect of U.S. Swingline Loans shall
be applied against the amounts of the U.S. Swingline Lender’s U.S. Swingline
Loans and, together with the U.S. Swingline Lender’s Applicable Percentage of
such U.S. Swingline Loan, shall constitute U.S. Revolving Loans of such U.S.
Revolving Lenders, which shall be ABR Loans, and shall no longer constitute U.S.
Swingline Loans. Such amounts transferred to the Administrative Agent in respect
of Multicurrency Swingline Loans shall be applied against the amounts of the
Multicurrency Swingline Lender’s Multicurrency Swingline Loans and, together
with the Multicurrency Swingline Lender’s Applicable Percentage of such
Multicurrency Swingline Loan, shall constitute Multicurrency Revolving Loans of
such Multicurrency Revolving Lenders, which shall be Canadian Prime Rate Loans,
and shall no longer constitute Multicurrency Swingline Loans. If any such amount
referred to in this clause (f) is not transferred to the Administrative Agent by
any applicable Lender on such Settlement Date, the applicable Swingline Lender
shall be entitled to recover from such Lender on demand such amount, together
with interest thereon, as specified in Section 2.07.

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit denominated in Dollars or Canadian Dollars for its
own account or for the account of another Borrower, in a form reasonably
acceptable to the Administrative Agent and the applicable U.S. Issuing Bank (in
the case of U.S. Letters of Credit) or the applicable Canadian Issuing Bank (in
the case of Canadian Letters of Credit), at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by one or more
Borrowers to, or entered into by one or more Borrowers with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

60



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the
applicable U.S. Issuing Bank (in the case of U.S. Letters of Credit) or the
applicable Canadian Issuing Bank (in the case of Canadian Letters of Credit) and
the Administrative Agent (prior to 9:00 am, Chicago time, at least three
Business Days prior to the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with clause (c) of this Section), the amount of such Letter of
Credit, the currency in which such Letter of Credit shall be denominated (which
shall be Dollars or Canadian Dollars in the case of U.S. Letters of Credit and
Canadian Letters of Credit), the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the aggregate LC Exposure
shall not exceed $100,000,000, (ii) the aggregate U.S. LC Exposure shall not
exceed $90,000,000, (iii) the aggregate Canadian LC Exposure shall not exceed
$10,000,000, and (iv) the Borrowers shall be in compliance with the Revolving
Exposure Limitations.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date (it being understood that any
Letter of Credit that provides for time drafts to be submitted thereunder shall
have an expiry date which is in advance of such five Business Days prior to the
Maturity Date by the number of days contemplated for such time drafts); provided
that any Letter of Credit with a one-year tenor may provide for the automatic
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable U.S.
Issuing Bank hereby grants to each U.S. Revolving Lender (with respect to each
U.S. Letter of Credit) and the applicable Canadian Issuing Bank hereby grants to
each Multicurrency Revolving Lender (with respect to each Canadian Letter of
Credit), and each U.S. Revolving Lender

 

61



--------------------------------------------------------------------------------

hereby acquires from the applicable U.S. Issuing Bank and each Multicurrency
Revolving Lender hereby acquires from the applicable Canadian Issuing Bank, as
the case may be, a participation in each such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under each such Letter of Credit. In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Revolving
Lender hereby absolutely and unconditionally agrees to pay in Dollars to the
Administrative Agent and (ii) with respect to each Canadian Letter of Credit,
each applicable Multicurrency Revolving Lender hereby absolutely and
unconditionally agrees to pay, in the same currency in which such Canadian
Letter of Credit is issued or in Dollars in an amount equal to the Dollar Amount
thereof, to the Administrative Agent, in each case for the account of the
applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in clause (e) of this Section, or of any
reimbursement payment required to be refunded to such Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this clause in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the U.S. Borrower (with respect to any Letter of Credit
issued for its account) or the Canadian Borrower (with respect to any Letter of
Credit issued for its account), as applicable, shall reimburse such LC
Disbursement by paying to the Administrative Agent, in the same currency as the
applicable LC Disbursement or in Dollars in an amount equal to the Dollar Amount
thereof, an amount equal to such LC Disbursement (i) not later than 11:00 a.m.,
Chicago time, on the date that such LC Disbursement is made, if the Borrower
Representative shall have received notice of such LC Disbursement prior to 9:00
a.m., Chicago time, on such date, or, (ii) if such notice has not been received
by the Borrower Representative prior to such time on such date, then not later
than 11:00 a.m., Chicago time, on (A) the Business Day that the Borrower
Representative receives such notice, if such notice is received prior to 9:00
a.m., Chicago time, on the day of receipt, or (B) the Business Day immediately
following the day that the Borrower Representative receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or U.S. Swingline Loan (in the case of U.S.
Letters of Credit) or a Canadian Prime Rate Borrowing or Multicurrency Swingline
Loan (in the case of Canadian Letters of Credit) in an equivalent amount and, to
the extent so financed (in the event that such LC Disbursement with respect to a
U.S. Letter of Credit was made in Canadian Dollars, such Borrowing Request shall
be for an amount equal to the Dollar Amount of such LC Disbursement), the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Canadian Prime Rate Borrowing or
Swingline Loan (or the applicable portion thereof). If the Borrowers fail to
make such payment

 

62



--------------------------------------------------------------------------------

when due, the Administrative Agent shall notify each applicable Lender of the
applicable LC Disbursement, the payment then due from the applicable Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each applicable Lender shall pay to the
Administrative Agent in the same currency as the applicable LC Disbursement or
in the Dollar Amount thereof (in the case of U.S. Letter of Credit made in
Canadian Dollars), its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the U.S. Revolving Lenders or the Multicurrency Revolving Lenders, as
applicable. Promptly following receipt by the Administrative Agent of any
payment from either Borrower pursuant to this clause, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that U.S. Revolving Lenders (in the case of U.S. Letters of Credit) or
Multicurrency Revolving Lenders (in the case of Canadian Letters of Credit) have
made payments pursuant to this clause to reimburse the applicable Issuing Bank,
then to such U.S. Revolving Lenders or Multicurrency Revolving Lenders, as
applicable, and the applicable Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this clause to reimburse the
applicable Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans (in the case of U.S. Letters of Credit) or Canadian Prime Rate
Loans (in the case of Canadian Letters of Credit) as contemplated above) shall
not constitute a Loan (but shall be U.S. Secured Obligations (in the case of
U.S. Letters of Credit) and Canadian Secured Obligations (in the case of
Canadian Letters of Credit)) and shall not relieve the applicable Borrower of
its obligation to reimburse such LC Disbursement.

(f) Exchange Indemnification and Increased Costs. The U.S. Borrower or the
Canadian Borrower, as applicable, shall, upon demand from any Issuing Bank or
any Revolving Lender, pay to such Issuing Bank or such Revolving Lender, the
amount of (i) any loss or cost or increased cost incurred by such Issuing Bank
or such Revolving Lender; (ii) any reduction in any amount payable to or in the
effective return on the capital to such Issuing Bank or such Revolving Lender;
or (iii) any currency exchange loss, in each case with respect to clauses (i),
(ii) and (iii), that such Issuing Bank or such Revolving Lender sustains as a
result of the applicable Borrowers’ repayment in Dollars of any Letter of Credit
that was denominated in Canadian Dollars. A certificate of the applicable
Issuing Bank setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate such Issuing Bank shall be
conclusively presumed to be correct save for manifest error.

(g) Obligations Absolute. The Borrowers’ respective obligations to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein; (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any

 

63



--------------------------------------------------------------------------------

statement therein being untrue or inaccurate in any respect; (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit; or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.06,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder. Neither the Administrative Agent,
the Revolving Lenders nor the Issuing Banks, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the applicable Issuing Bank and the
applicable Revolving Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless U.S. Borrower or the Canadian Borrower, as applicable, shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Borrowers
reimburse such LC

 

64



--------------------------------------------------------------------------------

Disbursement, (i) in the case of LC Disbursements in respect of U.S. Letters of
Credit or Canadian Letters of Credit made in Dollars, at the rate per annum then
applicable to ABR Revolving Loans and (ii) in the case of an LC Disbursement in
respect of Canadian Letters of Credit made in Canadian Dollars or U.S. Letters
of Credit made in Canadian Dollars, at the rate per annum then applicable to
Canadian Prime Rate Loans; provided that, if U.S. Borrower or the Canadian
Borrower, as applicable, fails to reimburse such LC Disbursement when due
pursuant to clause (e) of this Section 2.06, then Section 2.13(f) shall apply.
Interest accrued pursuant to this clause shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to clause (e) of this Section 2.06 to
reimburse the Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment.

(j) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank”, “U.S. Issuing Bank” and “Canadian Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, U.S. Issuing Bank or
Canadian Issuing Bank, as applicable, or to such successor and all previous
Issuing Banks, U.S. Issuing Banks or Canadian Issuing Banks, as applicable, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(k) Cash Collateralization. Subject to Section 2.18(b), if any Event of Default
shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing at least a majority of the aggregate LC
Exposure) demanding the deposit of cash collateral pursuant to this clause or if
any of the other provisions hereof require cash collateralization, (i) the U.S.
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Secured Parties for the
purpose of securing the Secured Obligations (the “LC Collateral Account”), cash
in the applicable currency and in an amount equal to 105% of the U.S. LC
Exposure as of such date and (ii) the Canadian Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Multicurrency Secured Parties for the purpose of
securing the Canadian Secured Obligations (the “Canadian LC Collateral
Account”), cash in the applicable currency in an amount equal to 105% of the
Canadian LC Exposure as of such date; provided that the obligation to deposit
such cash collateral shall become effective

 

65



--------------------------------------------------------------------------------

immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII. Such
deposits, (A) if made into the LC Collateral Account, shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations and (B) if made into the Canadian LC Collateral Account,
shall be held by the Administrative Agent as collateral for the payment and
performance of the Canadian Secured Obligations. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such accounts, and (x) the U.S. Borrower hereby grants the
Administrative Agent (for the benefit of the Secured Parties securing the
Secured Obligations) a security interest in the LC Collateral Account and
(y) the Canadian Borrower hereby grants the Administrative Agent (for the
benefit of the Multicurrency Secured Parties, securing the Canadian Obligations)
a security interest in the Canadian LC Collateral Account; provided that nothing
in this sentence of this Section 2.06(k) shall be deemed to limit the rights of
the Administrative Agent pursuant to Section 5.14. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in the LC Collateral Account or the
Canadian LC Collateral Account, as applicable. Moneys in the LC Collateral
Account shall be applied by the Administrative Agent to reimburse the U.S.
Issuing Bank for LC Disbursements in respect of U.S. Letters of Credit for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the U.S. Borrower for the
U.S. LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with U.S. LC
Exposure representing at least a majority of the aggregate U.S. LC Exposure), be
applied to satisfy other Secured Obligations. Moneys in the Canadian LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Canadian Issuing Bank for LC Disbursements in respect of Canadian Letters of
Credit for which it has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Canadian Borrower for the Canadian LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with Canadian LC Exposure representing at least a majority of the
aggregate Canadian LC Exposure), to be applied to satisfy other Canadian Secured
Obligations. If either Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all such Events of Default have been
cured or waived as confirmed in writing by the Administrative Agent.

(l) LC Exposure Reporting. Each Issuing Bank shall, not later than 10:00 a.m.,
New York time, on each Business Day, notify the Administrative Agent in
reasonable detail as to the amount of the LC Exposure with respect to the
Letters of Credit issued by such Issuing Bank.

(m) Existing Letters of Credit. On the Effective Date, (i) each Existing Letter
of Credit, to the extent outstanding, shall be automatically and without further
action by

 

66



--------------------------------------------------------------------------------

the parties thereto deemed converted into Letters of Credit issued pursuant to
Section 2.06 at the request of the U.S. Borrower and subject to the provisions
hereof as if such Existing Letters of Credit had been issued on the Effective
Date, (ii) such Letters of Credit shall be included in the calculation of “U.S.
LC Exposure” and (iii) all liabilities of the Borrowers and the other Loan
Parties with respect to such Existing Letters of Credit shall constitute
Obligations. No Existing Letter of Credit converted in accordance with this
Section 2.06(m) shall be amended, extended or renewed except in accordance with
the terms hereof. Notwithstanding the foregoing, the Borrowers shall not be
required to pay any additional issuance fees with respect to the issuance of the
Existing Letters of Credit solely as a result of such letter of credit being
converted into a Letter of Credit hereunder, it being understood that the
fronting, participation and other fees set forth in Section 2.12(b) shall
otherwise apply to such Existing Letters of Credit.

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account; provided that Loans made to finance the reimbursement of
(i) an LC Disbursement in respect of a U.S. Letter of Credit as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
U.S. Issuing Bank; (ii) an LC Disbursement in respect of a Canadian Letter of
Credit as provided in Section 2.06(e) shall be remitted by the Administrative
Agent to the applicable Canadian Issuing Bank; and (iii) a Protective Advance or
an Overadvance shall be retained by the Administrative Agent. U.S. Loans and
participations in U.S. Swingline Loans and U.S. Letters of Credit will be funded
by each U.S. Revolving Lender pro rata in accordance with its Applicable
Percentage of the U.S. Commitment. Multicurrency Loans and participations in
Multicurrency Swingline Loans and Canadian Letters of Credit will be funded by
each Multicurrency Revolving Lender pro rata in accordance with its Applicable
Percentage of the Multicurrency Commitment.

(b) Unless the Administrative Agent shall have received notice from an
applicable Lender prior to the proposed date of any Borrowing (or, in the case
of any ABR Borrowing or Canadian Prime Rate Borrowing, prior to the time of such
proposed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with clause (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if an applicable Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on

 

67



--------------------------------------------------------------------------------

interbank compensation or (ii) in the case of the Borrowers, the interest rate
applicable to ABR Loans (in the case of Dollar denominated amounts) or Canadian
Prime Rate Loans (in the case of Canadian Dollar denominated amounts). If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing or a CDOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type, to
convert CDOR Borrowing to Canadian Prime Rate Loans, to convert Canadian Prime
Rate Loans (other than Swingline Loans) into CDOR Borrowings) or to continue
such Borrowing and, in the case of a Eurodollar Revolving Borrowing or a CDOR
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably (in accordance with the principal amount of
the applicable Loans) among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.08 shall not apply to Swingline Borrowings,
Overadvances or Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.08, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile or electronic communication to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower, the Facility and the Borrowing to which
such Interest Election Request applies, the relevant currency and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing. a Canadian Prime Rate Borrowing or a CDOR Borrowing; and

 

68



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Borrowing but does not specify an Interest Period, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted or continued to (i) an ABR Borrowing, in the case
of a Eurodollar Borrowing and (ii) a Canadian Prime Rate Borrowing, in the case
of a CDOR Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (x) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing or a CDOR
Borrowing and (y) unless repaid, (A) each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (b) each CDOR Borrowing shall be converted to a Canadian Prime Rate
Borrowing at the end of the Interest Period applicable thereto.

Section 2.09. Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, the Revolving
Commitments shall terminate on the Maturity Date.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full in cash of all outstanding Loans, together with accrued
and unpaid interest thereon and on any Letters of Credit; (ii) the cancellation
and return of all outstanding Letters of Credit (or alternatively and without
duplication, (A) (x) with respect to each U.S. Letter of Credit, the deposit in
the LC Collateral Account of cash in the relevant currency equal to 105% of the
U.S. LC Exposure or (y) with respect to each Canadian Letter of Credit, the
deposit in the Canadian LC Collateral Account of cash in the relevant currency
equal to 105% of the Canadian LC Exposure; (B) with the consent of the
Administrative Agent and each applicable U.S. Issuing Bank (if in respect of
U.S. Letters of Credit) or each applicable Canadian Issuing Bank (if in respect
of Canadian Letters of Credit), back-up standby letters of credit in the
relevant currency equal to 105% of each of the U.S. LC Exposure and Canadian LC
Exposure as of such date; or (C) the inclusion of such Letters of Credit in a
credit facility that refinances the Obligations outstanding under this
Agreement); (iii) the payment in full in cash of the accrued and unpaid fees;
and (iv) the payment in full in cash of all reimbursable expenses and other
Obligations, together with accrued and unpaid interest thereon.

 

69



--------------------------------------------------------------------------------

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000;
(ii) each reduction to the Revolving Commitments shall be applied to the U.S.
Commitment and the Multicurrency Commitment ratably in accordance with the
aggregate amount of such commitments at such time; and (ii) the Borrowers shall
not reduce the Revolving Commitments or the Multicurrency Commitment if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the Borrowers would not be in compliance with the Revolving
Exposure Limitations.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under clause (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower Representative pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

(e) The Borrowers shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments (but in no event in excess of
$100,000,000 in the aggregate for all such increases), either from one or more
of the Lenders or from other lending institutions provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, (ii) the
Administrative Agent has approved the identity of any such new Lender, such
approval not to be unreasonably withheld, (iii) any such new Lender assumes all
of the rights and obligations of a “Lender” hereunder, (iv) any such additional
Revolving Commitment shall be on the same terms as the other Revolving
Commitment, (v) the procedures described in Section 2.09(f) have been satisfied
and (vi) each such increase shall increase the U.S. Commitment and the
Multicurrency Commitment ratably in accordance with the aggregate amount of such
Revolving Commitments at such time.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or increasing its Revolving Commitment, subject only to the approval
of all Lenders if any such increase would cause the Revolving Commitments to
exceed $500,000,000. As a condition precedent to such an increase, (i) the
Borrower Representative shall deliver to

 

70



--------------------------------------------------------------------------------

the Administrative Agent a certificate of each Loan Party (in sufficient copies
for each Lender) signed by an authorized officer of such Loan Party certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (B) no Default or Event of Default has occurred and is continuing or
would result from the consummation of such increase and (C) neither the funding
of such increase nor the existence of the Liens securing such increase will
violate the terms of the Convertible Senior Note Documents, the Senior Unsecured
Note Documents, the Subordinated Convertible Note Documents or the 2007 Senior
Unsecured Convertible Note Documents, or the documentation of any other
Indebtedness of any Loan Party, in each case as in effect on the date of such
increase, (ii) all fees and expenses owing in respect of such increase to the
Administrative Agent or any Lender shall have been paid and (iii) the Borrowers
shall have delivered all customary agreements, certificates, opinions and other
customary documents reasonably requested by the Administrative Agent.

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Revolving Commitment Schedule to reflect such increase and shall distribute such
revised Revolving Commitment Schedule to each of the Lenders and the Borrowers,
whereupon such revised Revolving Commitment Schedule shall replace the old
Revolving Commitment Schedule and become part of this Agreement. On the Business
Day following any such increase, all outstanding ABR Loans and Canadian Prime
Rate Loans shall be reallocated among the Lenders (including any newly added
Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages and the Lenders shall make adjustments among themselves with respect
to the Loans then outstanding and amounts of principal, interest, commitment
fees and other amounts paid or payable with respect thereto as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation. Eurodollar Loans and CDOR Loans shall not be reallocated among the
Lenders until the expiration of the applicable Interest Period in effect at the
time of any such increase, at which time any such Eurodollar Loans or CDOR Loans
being continued shall be reallocated, and any such Eurodollar Loans or CDOR
Loans being converted to ABR Loans or Canadian Prime Rate Loans, as applicable,
shall be converted and allocated, among the Lenders (including the newly added
Lenders) at such time; provided that if an Event of Default occurs after the
date of any such increase but prior to the reallocation of the Loans such Loans
shall, subject to Section 2.16, be reallocated among the Lenders pro rata in
accordance with their Revolving Commitment.

Section 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date; (ii) to the Administrative Agent the then unpaid amount of
each Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent; and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earlier of the Maturity Date and
demand by the Administrative Agent.

 

71



--------------------------------------------------------------------------------

(b) On each Business Day during a Cash Management Period, subject to
Section 2.18(b), (i) the Administrative Agent shall apply all funds credited to
the Collection Deposit Accounts of the U.S. Loan Parties on such Business Day or
the immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available), first, to prepay any Protective
Advances and Overadvances that may be outstanding, and second, to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure in accordance with Section 2.06(k); provided that any
such application of funds shall, as to each of priority first and second above,
be made from the Collection Deposit Accounts of the U.S. Loan Parties, first, in
respect of the U.S. Obligations, and, second, in respect of the Canadian
Obligations; and (ii) the Administrative Agent shall apply all funds credited to
the Canadian Collection Deposit Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Administrative Agent, whether
or not immediately available), first to prepay any Multicurrency Protective
Advances and Multicurrency Overadvances that may be outstanding, pro rata, and
second to prepay the Multicurrency Revolving Loans (including Multicurrency
Swingline Loans) and to cash collateralize outstanding Canadian LC Exposure in
accordance with Section 2.06(k); provided that any such application of funds in
this clause (ii) shall be made from the Canadian Collection Deposit Account
solely in respect of the Canadian Obligations.

(c) All amounts applied pursuant to clause (b) of this Section (i) to U.S.
Obligations shall be applied pro rata as among the U.S. Revolving Lenders in
accordance with their respective aggregate outstanding amounts of U.S. Revolving
Loans and (ii) to Canadian Obligations shall be applied pro rata as among the
Multicurrency Revolving Lenders in accordance with their respective aggregate
outstanding amounts of Multicurrency Revolving Loans.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(f) The entries made in the accounts maintained pursuant to clause (d) or (e) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

72



--------------------------------------------------------------------------------

(g) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with clause (f) of this Section 2.11.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Borrowers are not in compliance with the Revolving
Exposure Limitations, the Borrowers shall promptly prepay (or, in the case of
the LC Exposure, cash collateralize) the Revolving Loans, LC Exposure and/or
Swingline Loans in an aggregate amount that, after giving effect to such
prepayments or cash collateralizations the Borrowers shall be in compliance with
the Revolving Exposure Limitations.

(c) If the Administrative Agent determines that the outstanding principal Dollar
Amount of all outstanding Letters of Credit issued exceeds any limitation set
forth in the last sentence of Section 2.06(b), then not later than one Business
Day after notice of the amount of such excess from the Administrative Agent to
the Borrower Representative, the U.S. Borrower shall deposit in the LC
Collateral Account cash in an amount equal to such excess (to be held as cash
collateral in accordance with Section 2.06(k)).

(d) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings or any other Loan Party in respect of any Prepayment
Event, the Borrowers shall, immediately after such Net Proceeds are received by
Holdings or any other Loan Party, prepay the Obligations as set forth in
Section 2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds
to the extent such Obligations are then outstanding, provided that, in the case
of any event described in clause (a), (b) or (c) of the definition of the term
“Prepayment Event”, such prepayments shall apply only during any Cash Management
Period. If the Borrower Representative shall deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Loan Parties intend
to apply the Net Proceeds from an event (or a portion thereof specified in such
certificate) described in clause (a) or (b) of the definition of the term
“Prepayment Event” within 270 days after receipt of such Net Proceeds to acquire
(or replace or rebuild) real property, equipment or other tangible assets
(excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default has occurred and is continuing, then the Net Proceeds
specified in such certificate shall not (subject to

 

73



--------------------------------------------------------------------------------

Section 7.1 of the Security Agreement) be required to be immediately applied to
the Obligations upon receipt thereof, provided that if all or any portion of
such Net Proceeds is not so reinvested within such 270-day period, such unused
portion shall be applied on the last day of such period as a mandatory
prepayment as set forth in Section 2.11(e) below; provided, further, that if the
property subject to such Prepayment Event constituted Collateral, then all
property purchased with the Net Proceeds thereof pursuant to this subsection
shall be made subject to the Lien of the applicable Collateral Documents in
favor of the Administrative Agent, on behalf of itself and the Secured Parties;
provided, further, however, that to the extent that, as a result of such
Prepayment Event, the Borrowers would not be in compliance with the Revolving
Exposure Limitations (except with respect to Overadvances permitted under
Section 2.05) immediately after giving effect to such Prepayment Event, the
Borrower shall prepay the Loans to the extent required by Section 2.11(b).

(e) All such amounts pursuant to Section 2.11(d) shall be applied, first, to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second, to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitments and to cash
collateralize outstanding LC Exposure. Notwithstanding the foregoing, any such
application of proceeds from Collateral securing solely the Canadian Secured
Obligations shall be made solely in respect of the Canadian Secured Obligations.

(f) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, each applicable Swingline Lender) by
telephone (confirmed by facsimile or electronic communication) of any prepayment
hereunder not later than 10:00 a.m., Chicago time, (i) in the case of prepayment
of a Eurodollar Revolving Borrowing or a CDOR Rate Revolving Borrowing, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Revolving Borrowing or a Canadian Prime Rate Revolving Borrowing not
later than 12:00 noon, Chicago time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

Section 2.12. Fees. (a) The U.S. Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at a
rate equal to (i), if the average daily unused portion of the Revolving
Commitment is greater than 50% of the total Revolving Commitments during the
period in respect of which the payment is being made,

 

74



--------------------------------------------------------------------------------

0.50% per annum, and (ii), if the average daily unused portion of the total
Revolving Commitments is less than or equal to 50% of the total Revolving
Commitment during the period in respect of which the payment is being made,
0.375% per annum, in each case on the average daily amount such Lender’s
Applicable Percentage of the Available Revolving Commitment during the period
from and including the Effective Date to but excluding the date on which the
Lenders’ Revolving Commitments terminate. Accrued commitment fees shall be
payable in arrears on the first day of each January, April, July and October and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

(b) The (i) U.S. Borrower agrees to pay to the Administrative Agent for the
account of each U.S. Revolving Lender a participation fee with respect to its
participations in U.S. Letters of Credit and (ii) Canadian Borrower agrees to
pay to the Administrative Agent for the account of each Multicurrency Revolving
Lender a participation fee with respect to its participations in Canadian
Letters of Credit, which in each case, shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurodollar Loans in the case
of Dollar denominated Letters of Credit and CDOR Rate Loans in the case of
Canadian Dollar denominated Letters of Credit on the average daily amount of
such Lender’s applicable LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure. In addition, each Borrower agrees to pay to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar quarter shall be
payable on the first day of each January, April, July and October following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this clause shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(c) The Borrowers agree to pay the fees set forth in the Fee Letter and the U.S.
Borrower agrees to pay to the Administrative Agent, for its own account, all
other fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

75



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each applicable Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each (i) U.S. Protective Advance, each U.S. Overadvance and each
Multicurrency Protective Advance denominated in Dollars shall bear interest at
the Alternate Base Rate plus the Applicable Rate plus 2% and (ii) each
Multicurrency Overadvance and each Multicurrency Protective Advance denominated
in Canadian Dollars shall bear interest at the Canadian Prime Rate plus the
Applicable Rate plus 2%.

(d) The Loans comprising each Canadian Prime Rate Borrowing (including each
applicable Swingline Loan) shall bear interest at the Canadian Prime Rate plus
the Applicable Rate.

(e) The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding clauses of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

(g) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to clause (f) of this Section 2.13
shall be payable on demand; (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan or Canadian Prime
Rate Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment; and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

76



--------------------------------------------------------------------------------

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate or CDOR
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed.
The applicable Alternate Base Rate, Adjusted LIBO Rate, Canadian Prime Rate,
CDOR Rate or LIBO Rate shall be determined by the Administrative Agent, and each
such determination shall be conclusive absent manifest error.

(i) For purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or under any other Loan
Document is to be calculated on the basis of a 360-day year or any other period
of time less than a calendar year, the yearly rate of interest or fees to which
the rate used in such calculation is equivalent, is the rate so used multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time.

Section 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing unless such Borrowing Request is then rescinded by written notice
from the Borrower Representative to the Administrative Agent (any such notice to
provide the Administrative Agent and the Lenders sufficient time to act thereon
prior to funding of the requested Borrowing).

(b) If prior to the commencement of any Interest Period for a CDOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate for such Interest Period; or

 

77



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
CDOR Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
CDOR Borrowing, such Borrowing shall be made as a Canadian Prime Rate Borrowing
unless such Borrowing Request is then rescinded by written notice from the
Borrower Representative to the Administrative Agent (any such notice to provide
the Administrative Agent and the Lenders sufficient time to act thereon prior to
funding of the requested Borrowing).

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement, Eurodollar Loans or CDOR Loans made by
such Lender or any Letter of Credit or any participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or receipts (including value-added or similar Taxes));

and the result of any of the foregoing shall be to (A) increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
CDOR Loan (or of maintaining its obligation to make any such Loan), (B) increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or (C) reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender, Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

78



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this
Section 2.15 shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.15 for any increased costs or reductions incurred more than
270 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(d) and is revoked in accordance
therewith, but not if such notice is rescinded pursuant to Section 2.14), or
(d) the assignment of any Eurodollar Loan or CDOR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower Representative pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan or a CDOR Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not

 

79



--------------------------------------------------------------------------------

occurred, at the Adjusted LIBO Rate or CDOR Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for the period from the date of such event to the last day of
the then current Interest Period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period to such Eurodollar Loan from other banks in the
eurodollar market, or for Canadian Dollar deposits of a comparable amount and
period to such CDOR Loan from other banks in the Canadian bankers’ acceptance
market, as applicable. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2,16
shall be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section 2.17), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
or the Borrower Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The Canadian Loan Parties shall, jointly
and severally with respect to the Canadian Facility, and the U.S. Loan Parties
shall, jointly and several with respect to the Facility, indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that if the
Loan Party reasonably believes that such Taxes were not correctly or legally
asserted, the Recipient will use reasonable efforts to cooperate (including
where applicable, by promptly applying for a refund) with the Loan

 

80



--------------------------------------------------------------------------------

Party to obtain a refund of such Taxes (which Taxes shall be repaid to the Loan
Party in accordance with Section 2.17(g)) so long as such efforts would not
cause the Recipient to suffer any economic, legal, regulatory or other
disadvantage that it, in its sole discretion exercised in good faith, determines
to be material (and the Loan Party shall reimburse the Recipient for all
reasonable out-of-pocket expenses of the Recipient incurred in pursuing such
refund). The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to the Borrower Representative a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section 2.17 expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly

 

81



--------------------------------------------------------------------------------

(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Borrower Representative and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies reasonably requested by the Borrower
Representative and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a tax certificate substantially in the form of Exhibit F-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement

 

82



--------------------------------------------------------------------------------

(including a partnership or a participating Lender) (1) an IRS Form W-8IMY on
behalf of itself and (2) the relevant forms prescribed in clauses (A), (B), (C),
(D) and (F) of this clause (f)(ii) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a tax
certificate substantially in the form of Exhibit F-2 on behalf of such partners;
or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this

 

83



--------------------------------------------------------------------------------

Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. All payments (i) in respect of Loans (and
interest thereon) and LC Exposure shall, except as expressly set forth herein,
be made in the same currency in which such Loan was made or Letter of Credit
issued, and (ii) in respect of all other amounts payable hereunder or under
other Loan Documents shall be paid in Dollars. All such payments shall be made
and allocated, (x) in the case of the U.S. Loans, for the account of the U.S.
Revolving Lenders, pro rata in accordance with the respective unpaid principal
amounts of such U.S. Loans and the U.S. LC Exposure, and (y) in the case of the
applicable Multicurrency Loans, for the account of the Multicurrency Revolving
Lenders, pro rata in accordance with the respective unpaid principal amounts of
such Multicurrency Loans and Canadian LC Exposure, in each case made to the
applicable Borrower held by them. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, except
that (i) payments of Multicurrency Loans and LC Disbursements or fronting fees
that are payable to any Canadian Issuing Bank, shall be made to the
Administrative Agent at its offices at 200 Bay Street, Royal Bank Plaza, South
Tower, Suite 1800, Toronto M5J 2J2 Canada and (ii) payments to be made directly
to an Issuing Bank or Swingline Lender shall be paid as expressly provided
herein; provided that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the U.S. Collection Deposit
Account or the Canadian Collection Deposit Account, during any Cash Management
Period (which shall be

 

84



--------------------------------------------------------------------------------

applied in accordance with Section 2.10(b)) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct and at all times after the exercise of remedies
against the Collateral by the Administrative Agent on behalf of the Lenders,
such funds shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent
and each Issuing Bank from the Borrowers (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Overadvances and Protective Advances, fourth, to pay the principal of the
Overadvances and Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Overadvances and Protective Advances)
ratably, sixth, to prepay principal on the Loans (other than the Overadvances
and Protective Advances), unreimbursed LC Disbursements, and Qualified Secured
Swap Obligations in an amount equal to the lesser of such Qualified Secured Swap
Obligations and the amount most recently provided to the Administrative Agent
pursuant to Section 2.22, ratably, seventh, to deposit in the U.S. LC Collateral
Account and the Canadian LC Collateral Account cash (as provided in
Section 2.06(k)) collateral equal to 105% of the sum of the U.S. LC Exposure and
Canadian LC Exposure, as the case may be, to be held as cash collateral for the
Secured Obligations (in the case of amounts on deposit in the U.S. LC Collateral
Account) and the Canadian Secured Obligations (in the case of amounts on deposit
in the Canadian LC Collateral Account), as the case may be, eighth, to payment
of any amounts owing with respect to Banking Services and Swap Obligations
constituting Secured Obligations (other than Qualified Secured Swap Obligations)
up to and including the amount most recently provided to the Administrative
Agent pursuant to Section 2.22, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrowers.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan or CDOR Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans (with respect to
payments on the U.S. Revolving Loans) or Canadian Prime Rate Loans (with respect
to payments on the Multicurrency Revolving Loans) and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations. Notwithstanding the
foregoing, any such application of proceeds from Collateral securing solely the
Canadian Secured Obligations shall be made solely in respect of Canadian Secured
Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section 2.18 or may be

 

85



--------------------------------------------------------------------------------

deducted from any deposit account of any Borrower maintained with the
Administrative Agent. The Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable, and (ii) the Administrative Agent to charge any deposit account
of any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this clause shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so

 

86



--------------------------------------------------------------------------------

distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent at a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or, in the case of amounts due in Dollars, the Federal Funds
Effective Rate, if greater.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to (i) and (ii) above shall be made
in such order as may be determined by the Administrative Agent in its
discretion.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender or Issuing Bank requests compensation under Section 2.15, or
if the Borrowers are required to pay any additional amount to any Lender,
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.17, then such Lender or Issuing Bank shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans or Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or Issuing Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender or
Issuing Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Issuing Bank. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If (1) any Lender or Issuing Bank requests compensation under Section 2.15,
(2) the Borrowers are required to pay any additional amount to any Lender,
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.17, or (3) any Lender becomes a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender or Issuing Bank and the Administrative Agent, require such Lender or
Issuing Bank to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender or Issuing Bank shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to

 

87



--------------------------------------------------------------------------------

it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments in the future. No Lender or Issuing Bank shall be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or Issuing Bank or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Revolving Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Supermajority Lenders have taken or may take any action
hereunder;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize, for the benefit of the
applicable Issuing Bank, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

88



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure (to the extent not reallocated or cash
collateralized) shall be payable to the Issuing Bank until such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(c), and participating
interests in any such newly made Swingline Loan or newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to such Issuing Bank to defease any risk in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Banks and the Swingline Lenders each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
the date of such readjustment such Lender shall purchase at par such of the
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

Section 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21

 

89



--------------------------------------------------------------------------------

shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.21 shall
survive the termination of this Agreement.

Section 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof (other than Chase) (i) providing Banking Services for any Loan Party
shall deliver to the Administrative Agent prompt written notice (executed by
such Lender or Affiliate and the Borrower Representative) setting forth the
aggregate amount of all Banking Services Obligations of such Loan Party to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent) and
(ii) having Swap Agreements with any Loan Party shall deliver to the
Administrative Agent written notice (executed by such Lender or Affiliate and
the Borrower Representative) setting forth the aggregate amount of all Swap
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent), which notices shall otherwise be consistent
with, and delivered within the time period required by, the definition of
Canadian Secured Obligation or U.S. Secured Obligations, as applicable. In
furtherance of that requirement, each such Lender or Affiliate thereof shall
furnish the Administrative Agent, from time to time after a significant change
therein or upon a request therefor, but in any event not less than monthly, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Obligations. The most recent information provided to the
Administrative Agent shall be used in determining which tier of the waterfall,
contained in Section 2.18(b), such Banking Services Obligations and/or Swap
Obligations will be placed. The Administrative Agent accepts no responsibility
and shall have no liability for (i) at any time determining which Lenders or
Affiliates hold, or which Swap Obligations constitute, Secured Obligations or
Qualified Secured Swap Obligations or (ii) the calculation of the exposure owing
by the Loan Parties under any such Qualified Secured Swap Agreements or other
Swap Obligations, and shall be entitled in all cases to rely on the applicable
counterparty and the applicable Loan Party party to such agreement for the
calculation thereof.

Section 2.23. Excess Resulting From Exchange Rate Change. (a) With respect to
the Multicurrency Commitment, if at any time following one or more fluctuations
in the exchange rate of the Canadian Dollar against the Dollar, the Borrowers
would not be in compliance with the Revolving Exposure Limitations, or any other
limitations hereunder based in Dollars, (i) if such excess is in an aggregate
amount that is greater than or equal to $1,000,000, within two Business Days of
notice thereof from the Administrative Agent, (ii) if such excess is an
aggregate amount that is less than $1,000,000 and such excess continues to exist
in an aggregate amount less than $1,000,000 for at least five Business Days,
within two Business Days of notice thereof from the Administrative Agent, or
(iii) if any Event of Default has occurred and is continuing, the Borrowers
shall immediately (A) make the necessary payments or repayments to reduce the
applicable Canadian Obligations to an amount necessary to eliminate such excess
or (B) in the case of the Canadian Borrower, maintain or cause to be maintained
with the Administrative Agent (for the benefit of the Multicurrency Secured
Parties) deposits as continuing collateral security for the Canadian Obligations
in an amount equal to or greater than the amount of such excess, such deposits
to be maintained in such form and upon such terms as are acceptable to the
Administrative Agent, as the case may be. Without in any way limiting the
foregoing provisions, the Administrative Agent shall, weekly or more frequently
in the sole discretion of the Administrative Agent make the necessary exchange
rate calculations to determine whether any such excess exists on such date and
advise the Borrowers if such excess exists.

 

90



--------------------------------------------------------------------------------

(b) If the U.S. Borrower provides cash collateral to secure obligations related
to U.S. Letters of Credit that are denominated in Canadian Dollars and, as a
result of fluctuations in the applicable exchange rate between Dollars and the
Canadian Dollar, the Dollar Amount of cash collateral held by the Administrative
Agent is less than the specified amount of cash collateral so required to be
maintained by the U.S. Borrower the U.S. Borrower shall, promptly following a
request therefor by the Administrative Agent, deposit in the LC Collateral
Account an additional Dollar Amount of cash collateral equal to such shortfall
to be held as cash collateral in accordance with Section 2.06(k).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each Loan Party and each of its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required (to the
extent that such concepts are applicable in the relevant jurisdiction).

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, examinership, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any material
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents and Permitted
Liens.

 

91



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations, equity and cash flows (i) as of and for
each of the fiscal years ended December 31, 2008, 2009 and 2010, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
each fiscal quarter ended after December 31, 2010 through the date of this
Agreement, certified by a Financial Officer of Holdings. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Holdings and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP or
IFRS, as applicable, subject to normal year-end audit adjustments (all of which,
when taken as a whole, would not be materially adverse) and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2010.

Section 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address or description of each parcel of real property that is
owned or leased by each Loan Party which, in the case of real property owned by
a Loan Party, has a fair market value (as reasonably determined by the Borrower)
in excess of $1,000,000, and in the case of real property leased by a Loan Party
contains tangible Collateral with an aggregate fair market value (as reasonably
determined by the Borrower) in excess of $1,000,000. Each of such leases and
subleases is valid and enforceable against the Loan Parties party thereto and,
to the knowledge of the Loan Parties, each other party thereto, in each case in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, examinership, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law (to the extent that such
concepts are applicable in the relevant jurisdiction), and is in full force and
effect, and no default by any Loan Party party thereto or, to the knowledge of
the Loan Parties, other party thereto, to any such lease or sublease exists.
Each of the Loan Parties and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all of its real and personal property, free of
all Liens other than Permitted Liens.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
material trademarks, tradenames, copyrights, patents, industrial designs and
other intellectual property necessary to its business as currently conducted,
and the use thereof by each Loan Party and its Subsidiaries does not infringe in
any material respect upon the rights of any other Person, and, except as set
forth on Schedule 3.05, each Loan Party’s rights thereto are not subject to any
licensing agreement or similar arrangement. A correct and complete list of all
material trademarks, tradenames, copyrights, patents and other intellectual
property, as of the date of this Agreement, is set forth on Schedule 3.05.

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

92



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters (i) no Loan Party or any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
that in either case could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, and (ii) and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries (1) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08. Investment Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such Taxes. Each Loan
Party and its Subsidiaries has withheld all employee withholdings and has made
all employer contributions required to be withheld and made by it pursuant to
applicable law on account of the Canada and Quebec pension plans, employment
insurance and employee income taxes.

Section 3.10. Pension Plans.

(a) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000,000 the fair market

 

93



--------------------------------------------------------------------------------

value of the assets of such Pension Plan, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000,000 the fair market value
of the assets of all such underfunded Pension Plans. As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of each Loan Party and its Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA could not reasonably be expected to have a Material Adverse Effect.
Each Loan Party, each of its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, except for
non-compliance which could not reasonably be expected to have a Material Adverse
Effect.

(b) Canadian Pension Plans and Canadian Benefit Plans. Schedule 3.10 lists all
Canadian Benefit Plans and Canadian Pension Plans. The Canadian Pension Plans
are duly registered under the ITA and all other Applicable Pension Laws which
require registration. Each Canadian Loan Party and each of its Subsidiaries has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations), except where any non-compliance
would not reasonably be expected to result in a Material Adverse Effect. All
employer and employee payments, contributions or premiums to be remitted, paid
to or in respect of each Canadian Pension Plan or Canadian Benefit Plan have
been paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws. To the knowledge of the Loan Parties, there
have been no improper withdrawals or applications of assets of the Canadian
Pension Plans or the Canadian Benefit Plans. No promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not be reasonably expected to have a
Material Adverse Effect. The pension fund under each Canadian Pension Plan is
exempt from the payment of any income tax and there are no taxes, penalties or
interest owing in respect of any such pension fund. All material reports and
disclosures relating to the Canadian Pension Plans required by such plans and
any Requirement of Law to be filed or distributed have been filed or
distributed, except where any non-compliance would not reasonably be expected to
result in a Material Adverse Effect. No facts or circumstances have occurred or
exist that could result, or be reasonably anticipated to result, in the
termination in full of any Canadian Pension Plan by any Governmental Authority
under Applicable Pension Laws. Except as set forth on Schedule 3.10, there are
no outstanding disputes concerning the assets of the Canadian Pension Plans or
the Canadian Benefit Plans, except claims for benefits in the normal course.
Except as set forth on Schedule 3.10, the most recent actuarial valuations filed
under Applicable Pension Laws indicated that each of the Canadian Pension Plans
is fully funded on both a going concern and on a solvency basis. Except as set
forth on Schedule 3.10, no material changes have occurred

 

94



--------------------------------------------------------------------------------

since the date of such actuarial valuation reports which could reasonably be
expected to materially adversely affect the conclusions of the actuary
concerning the funding of any Canadian Pension Plan.

Section 3.11. Disclosure. Each Borrower and Holdings have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, to the extent that any such report,
financial statement, certificate or other information was based upon or
constitutes forecasted or projected financial information, the Borrowers and
Holdings each represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time delivered, it being
recognized by the Administrative Agent and the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by said projections may
differ from the projected results.

Section 3.12. Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness, except for such
defaults that could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

(c) With respect to any Canadian Loan Party, immediately after the consummation
of the Transactions to occur on the Effective Date, (i) the property of each

 

95



--------------------------------------------------------------------------------

Canadian Loan Party, at a fair valuation, is greater than the total amount of
its debts and liabilities, subordinated, contingent or otherwise; (ii) each
Canadian Loan Party’s property is sufficient, if disposed of at a fairly
conducted sale under legal process, to enable payment of all its obligations,
due and accruing due; (iii) each Canadian Loan Party will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities generally become due; and (iv) each Canadian Loan Party has not
ceased paying its current obligations in the ordinary course of business as they
generally become due.

Section 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries (other than
Immaterial Subsidiaries) as of the Effective Date. As of the Effective Date, all
premiums in respect of such insurance have been paid. The Borrowers and Holdings
believe that the insurance maintained by or on behalf of the Loan Parties is
adequate.

Section 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
list of the name and relationship to Holdings of each of the Loan Parties and
First-Tier Foreign Subsidiaries (other than Immaterial Subsidiaries), (b) a
listing of each class of each Loan Party’s and First-Tier Foreign Subsidiary’s
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable (to the extent such concepts
are relevant with respect to such ownership interests), and owned beneficially
and of record by the Persons identified on Schedule 3.15, (c) the type of entity
of each Loan Party and each First-Tier Foreign Subsidiary (other than Immaterial
Subsidiaries), and (d) a chart of the organizational structure of Holdings and
its Subsidiaries as of the Effective Date. All of the issued and outstanding
Equity Interests owned by any Loan Party have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
granted by (a) the U.S. Loan Parties in favor of the Administrative Agent (for
the benefit of the Administrative Agent and the Secured Parties, securing the
Secured Obligations) and (b) the Canadian Loan Parties (and, in the case of
Equity Interests of the Canadian Borrower, Holdings) in favor of the
Administrative Agent (for the benefit of the Multicurrency Secured Parties
securing the Canadian Secured Obligations), as the case may be, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
relevant Secured Obligations, enforceable against the applicable Loan Party and
all third parties, and having priority over all other Liens on the Collateral
except in the case of (a) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Administrative Agent’s Liens
pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

Section 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not in
any manner which could reasonably be expected to result

 

96



--------------------------------------------------------------------------------

in a Material Adverse Effect been in violation of the Fair Labor Standards Act,
the Employee Standards Act (Ontario) or any other applicable federal, state,
provincial, territorial, local or foreign law dealing with such matters. All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages, vacation
pay and employee health and welfare insurance and other benefits, including with
respect to the Canadian Benefit Plans, the Canada Pension Plan and the Quebec
Pension Plan, have been paid or accrued as a liability on the books of the Loan
Party or such Subsidiary, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 3.18. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

Section 3.19. Margin Stock. No Borrower nor any other Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
Regulation U of the Board). None of the proceeds of any Loan or Letter of Credit
will be used by the Borrowers or any Subsidiaries for the purpose of purchasing
or carrying “margin stock” as defined in Regulation U of the Board or otherwise
in violation of Regulations T, U or X of the Board.

Section 3.20. OFAC and Patriot Act. Each Loan Party and each Subsidiary of any
Loan Party and, to the knowledge of each Loan Party, each Affiliate of such Loan
Party is: (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof (the “Annex”);
(ii) in compliance in all material respects with the requirements of the Patriot
Act; (iii) operated under policies, procedures and practices, if any, that are
in compliance in all material respects with the Patriot Act; (iv) not in receipt
of any notice from the Secretary of State of the Attorney General of the United
States or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (v) not in receipt of any
notice stating that any Loan Party or any Subsidiary or Affiliate of any Loan
Party is listed as a Specially Designated Terrorist (as defined in the Patriot
Act) or as a “blocked” person on any lists maintained by the Office of Foreign
Assets Control, Department of the Treasury (the “OFAC”) pursuant to the Patriot
Act or any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of the OFAC issued pursuant to the
Patriot Act or on any other list of terrorists or terrorist organizations
maintained pursuant to the Patriot Act; and (vi) not in receipt of any notice
stating that any Loan Party or any Subsidiary or Affiliate of any Loan Party is
a Person who has been determined by competent authority to be subject to any of
the prohibitions contained in the Patriot Act.

 

97



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of the Loan Parties’ U.S. and Canadian counsel, addressed to the
Administrative Agent, the Issuing Banks and the Lenders and reasonably
acceptable to the Administrative Agent (together with any other real estate
related opinions as may be mutually agreed by the Administrative Agent and the
Loan Parties).

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Holdings and its Subsidiaries
for the December 31, 2008, 2009 and 2010 fiscal years, (ii) unaudited interim
consolidated financial statements of Holdings and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this clause as to which such
financial statements are available, (iii) satisfactory projections for each
fiscal quarter of the 2011 and 2012 fiscal years and on an annual basis for each
fiscal year thereafter through the 2016 fiscal year and (iv) monthly Borrowing
Base projections for the twelve months commencing with the month in which the
Effective Date occurs.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct

 

98



--------------------------------------------------------------------------------

copy of its by-laws or operating, management or partnership agreement, and
(ii) a long form good standing certificate or certificate of
compliance/status/good standing (as applicable) for each Loan Party from its
jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative, on the initial Borrowing date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, (iii) certifying
as to the Applicable Limit as of such date, (iv) certifying as to the Immaterial
Subsidiaries as of such date and (v) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Sole Lead Arranger shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Effective Date. All such amounts will be paid with
proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower Representative to the Administrative
Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for Permitted Liens or liens discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.

(h) Funding Accounts. The Administrative Agent shall have received a notice from
the Borrower Representative setting forth the deposit account(s) of the
Borrowers (the “Funding Accounts”) to which the Lender is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.

(i) [Reserved].

(j) Collateral Access and Control Agreements. The Administrative Agent shall
have received each (i) Collateral Access Agreement required to be provided
pursuant to the Security Agreement and (ii) Deposit Account Control Agreement
required to be provided pursuant to the Security Agreement.

(k) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower.

 

99



--------------------------------------------------------------------------------

(l) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of a date
reasonably near (but prior to) the Effective Date that is satisfactory to the
Administrative Agent.

(m) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current, the
Availability shall not be less than $100,000,000.

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Security Agreements, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof and (ii) each promissory note (if any) pledged pursuant
to the Security Agreements endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

(o) Filings, Registrations and Recordings. Each document (including any UCC and
PPSA financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent (for the
benefit of the Secured Parties, securing the Secured Obligations) and in favor
of the Administrative Agent (for the benefit of the Multicurrency Secured
Parties, securing the Canadian Secured Obligations) a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.

(p) Environmental Reports. The Administrative Agent shall have received
environmental review reports with respect to the real properties of the Loan
Parties specified by the Administrative Agent from firm(s) reasonably
satisfactory to the Administrative Agent, which review reports shall be
acceptable to the Administrative Agent. Any material environmental conditions
requiring a response action identified in any such environmental review report
shall indicate the Loan Parties’ plans with respect thereto.

(q) Mortgages, etc. The Administrative Agent shall have received, with respect
to each parcel of real property which is required to be subject to a Lien
granted by the U.S. Loan Parties in favor of the Administrative Agent (for the
benefit of the Secured Parties, securing the Secured Obligations), each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

(i) Mortgage on such property;

(ii) evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Administrative Agent’s judgment, to create a valid and

 

100



--------------------------------------------------------------------------------

enforceable first priority Lien granted by the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Secured Parties, securing the
Secured Obligations);

(iii) ALTA or other mortgagee’s title policy;

(iv) an ALTA survey prepared and certified to the Administrative Agent by a
surveyor acceptable to the Administrative Agent;

(v) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Administrative Agent;

(vi) if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
Representative and evidence that flood insurance is in place for the building
and contents, all in form and substance satisfactory to the Administrative
Agent; and

(vii) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.

(r) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and the Security Agreement.

(s) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date. The Borrowers shall have executed the Issuing
Bank’s master agreement for the issuance of commercial Letters of Credit.

(t) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(u) [Reserved].

(v) Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.

(w) [Reserved].

(x) Appraisal(s). The Administrative Agent shall have received an appraisal of
the Loan Parties’ Inventory, Equipment and real property from a firm(s)
reasonably satisfactory to the Administrative Agent, which appraisal(s) shall be
satisfactory to the Administrative Agent in its reasonable discretion.

 

101



--------------------------------------------------------------------------------

(y) Approvals. All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of the Loan Parties (including shareholder approvals, if any) shall have been
obtained on satisfactory terms and shall be in full force and effect.

(z) Patriot Act. The Lender Parties shall have received such information,
supporting documentation and other evidence that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Patriot Act.

(aa) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02. Each Credit Event. The obligation of (x) each Lender to make a
Loan on the occasion of any Borrowing and (y) each Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, the Borrowers shall be in compliance with the
Revolving Exposure Limitations.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (a),
(b) and (c) of this Section 4.02.

Notwithstanding the failure to satisfy the conditions precedent set forth in
clauses (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have

 

102



--------------------------------------------------------------------------------

no obligation to, issue or cause to be issued any Letter of Credit for the
ratable account and risk of Lenders from time to time if the Administrative
Agent believes that making such Loans or issuing or causing to be issued any
such Letter of Credit is in the best interests of the Lenders.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
have been reimbursed, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

Section 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Financial Officer of the Borrower
Representative (i) certifying, in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action

 

103



--------------------------------------------------------------------------------

taken or proposed to be taken with respect thereto, (iii) setting forth a
reasonably detailed calculation of the Fixed Charge Coverage Ratio for the most
recently ended four fiscal quarters (whether or not during a Covenant Trigger
Period) and, if applicable, demonstrating compliance with Section 6.12,
(iv) certifying as to the Immaterial Subsidiaries as of the date of such
financial statements (provided that, if no Cash Management Period is
outstanding, such certification shall only be required concurrently with any
delivery of financial statements under clause (a)) and (v) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) [Reserved];

(e) no more than 30 days before, and no more than 90 days after, the end of each
fiscal year of Holdings, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement) of Holdings for each fiscal quarter of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;

(f) as soon as available but in any event within fifteen (15) Business Days of
the end of each fiscal quarter (or (x) within fifteen (15) Business Days of the
end of each calendar month during any Monthly Reporting Period or (y) within two
(2) Business Days of the end of each calendar week during any Weekly Reporting
Period), each Borrowing Base Certificate which calculates the applicable
Borrowing Base as of the last day of the fiscal period then ended, together with
supporting information in connection therewith and any additional reports with
respect to any Borrowing Base as the Administrative Agent may reasonably
request, provided that weekly updates of the Borrowing Base shall be limited to
updated sales and collection information and calculation of the Borrowing Base
updated in respect thereof; and the U.S. PP&E Component and the Canadian PP&E
Component of the Borrowing Base shall each be updated (i) from time to time upon
receipt of periodic valuation updates received from the Administrative Agent’s
asset valuation experts, (ii) concurrently with the sale or commitment to sell
any assets constituting part of the U.S. PP&E Component or the Canadian PP&E
Component, (iii) in the event such assets are idled for any reason other than
routine maintenance, repairs or scheduled shut-downs for a period in excess of
ten (10) consecutive days, and (iv) in the event that the value of such assets
is otherwise impaired, as determined in the Administrative Agent’s Permitted
Discretion;

(g) as soon as available but in any event within fifteen (15) Business Days of
the end of each fiscal quarter (or within fifteen (15) Business Days of the end
of each calendar month during any Monthly Reporting Period or Weekly Reporting
Period) and at such other times as may be requested by the Administrative Agent,
as of the period then ended, all delivered electronically in a text formatted
file acceptable to the Administrative Agent:

(i) a detailed aging of the Loan Parties’ Accounts, including all invoices aged
by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;

 

104



--------------------------------------------------------------------------------

(ii) a schedule detailing the Loan Parties’ Inventory, in form satisfactory to
the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of average cost or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, and (2) including a report
of any variances or other results of Inventory counts performed by the Loan
Parties since the last Inventory schedule (including information regarding sales
or other reductions, additions, returns, credits issued by the Loan Parties and
complaints and claims made against the Loan Parties);

(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(iv) a reconciliation of the Loan Parties’ Accounts and Inventory between
(A) the amounts shown in the Loan Parties’ general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above and
(B) the amounts and dates shown in the reports delivered pursuant to clauses
(i) and (ii) above and the Borrowing Base Certificates delivered pursuant to
clause (f) above as of such date;

(v) a reconciliation of the loan balance per the Loan Parties’ general ledger to
the loan balance under this Agreement;

(vi) as of the month then ended, a schedule and aging of the Loan Parties’
accounts payable, delivered electronically in a text formatted file acceptable
to the Administrative Agent;

(vii) a calculation of the Applicable Limit as of the end of the applicable
period;

(h) concurrently with any delivery of financial statements under clause (a) or
(b) above, a schedule detailing the balance of all intercompany accounts of the
Loan Parties;

(i) promptly upon the Administrative Agent’s request during any Weekly Reporting
Period:

(i) copies of invoices in connection with the invoices issued by the Loan
Parties in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

 

105



--------------------------------------------------------------------------------

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and

(iii) an updated customer list for each Borrower and its Subsidiaries, which
list shall state the customer’s name, mailing address and phone number,
delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer of
the Borrower Representative;

(j) during any Weekly Reporting Period, as soon as available but in any event
within two (2) Business Days of the end of each calendar week, as of the period
then ended, the Loan Parties’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal;

(k) (i) promptly after the filing thereof with any Governmental Authority, a
copy of each actuarial valuation report and upon request of the Administrative
Agent, Annual Information Return or Form 5500, (as applicable) in respect of any
Canadian Pension Plan or U.S. Pension Plan, and (ii) in addition to the
foregoing, upon the reasonable request of the Administrative Agent from time to
time (which requests shall be limited to once per calendar year unless a Cash
Management Period is continuing), the Loan Party shall furnish to the
Administrative Agent and each Lender an actuarial valuation report (or summary
of results) prepared in respect of the Canadian Pension Plans, in form and
substance acceptable to the Administrative Agent, acting reasonably;

(l) promptly following any request therefor, such additional environmental
review reports with respect to the real properties of the Loan Parties and their
Domestic Subsidiaries and Canadian Subsidiaries as may be reasonably requested
by the Administrative Agent, from firm(s) reasonably satisfactory to the
Administrative Agent; and

(m) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02. Notices of Material Events. The Borrowers and Holdings will
furnish to the Administrative Agent and each Lender prompt (but in any event
within any time period that may be specified below) written notice of the
following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) individually
or in

 

106



--------------------------------------------------------------------------------

the aggregate, could reasonably be expected to result in a Material Adverse
Effect or (ii) relates to the validity or enforceability of any Loan Document or
any Lien or obligation pursuant thereto;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;

(e) within two Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral is located;

(f) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $25,000,000;

(g) the occurrence of any Pension Event; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
Representative setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) except (other than in the case of the preservation
of the legal existence of any Borrower) where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03, and
(b) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted.

Section 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, each Loan Party will, and will cause each Subsidiary to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

 

107



--------------------------------------------------------------------------------

Section 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

Section 5.06. Books and Records; Inspection Rights. Without limiting Sections
5.11 and 5.12, (a) each Loan Party will, and will cause each Subsidiary to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) each Loan Party will permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent), upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records (except in the case of employee information to the extent required to be
kept confidential by applicable Requirements of Law), environmental assessment
reports and Phase I or Phase II studies, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested, provided that, unless an
Event of Default has occurred during a calendar year, such visits to any Loan
Party location shall be limited to two per calendar year. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders.

Section 5.07. Compliance with Laws. (a) Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) In addition to and without limiting the generality of clause (a), each Loan
Party will, and will cause each Subsidiary and ERISA Affiliate to, (i) comply
with all applicable provisions of ERISA, the Code, Applicable Pension Laws and
the regulations and published interpretations thereunder with respect to all
U.S. Pension Plans and Canadian Pension Plans, except where the failure to so
comply could not reasonably be expected to result, individually or in the
aggregate, in liability of the Borrowers and their Subsidiaries in an aggregate
amount exceeding $5,000,000; (ii) not take any action or fail to take action the
result of which would result in a liability of the Borrowers and their
Subsidiaries to the PBGC or to a Multiemployer Plan or Canadian Multiemployer
Plan in an aggregate amount exceeding $5,000,000; (iii) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any U.S. Pension Plan and Canadian Pension Plans concerning
compliance with this covenant as may be reasonably requested by the
Administrative Agent; and (iv) not: (A) contribute to or assume an obligation to
contribute to any new defined benefit Canadian Pension Plan to which the Loan
Party is not already contributing on the Effective Date, without the prior
written consent of the Administrative Agent, which consent shall be granted
unless otherwise determined by the Administrative Agent in its Permitted
Discretion, (B) acquire an interest in any Person if such Person sponsors,
maintains or contributes to, or

 

108



--------------------------------------------------------------------------------

at any time in the five-year period preceding such acquisition has sponsored,
maintained, or contributed to a defined benefit Canadian Pension Plan, without
the prior written consent of the Administrative Agent, which consent shall be
granted unless otherwise determined by the Administrative Agent in its Permitted
Discretion, or (C) wind-up any defined benefit Canadian Pension Plan, in whole
or in part, unless the Loan Party has obtained written advice from the actuary
for such plan that the plan (or part thereof in the case of a partial wind up)
is fully funded or has an unfunded liability of no more than $5,000,000 at the
effective date of the wind up, without the prior written consent of the
Administrative Agent, which consent shall be granted unless otherwise determined
by the Administrative Agent in its Permitted Discretion. All employer or
employee payments, contributions or premiums required to be remitted, paid to or
in respect of each Canadian Pension Plan or Canadian Benefit Plan shall be paid
or remitted by each Loan Party and each Subsidiary of each Loan Party in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws. The Loan Parties shall deliver to the Administrative Agent
(i) if requested by the Administrative Agent, copies of each annual and other
return, report or valuation with respect to each Canadian Pension Plan as filed
with any applicable Governmental Authority; (ii) promptly after receipt thereof,
a copy of any direction, order, notice, ruling or opinion that any Loan Party or
any Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Canadian Pension Plan; (iii) notification within
30 days of (w) any increases in the benefits of any existing Canadian Pension
Plan or Canadian Benefit Plan, which increases have a cost to one or more of the
Loan Parties and their Subsidiaries in excess of $250,000 per annum in the
aggregate, or (x) the establishment of any new Canadian Pension Plan or Canadian
Benefit Plan, or (y) the commencement of contributions to any such plan to which
any Loan Party was not previously contributing, or (z) any voluntary or
involuntary termination of, or termination of participation in, a Canadian
Pension Plan or a Canadian Benefit Plan.

(c) The Loan Parties and each Subsidiary (1) shall be at all times in material
compliance with all Environmental Laws, and (2) shall similarly ensure that the
assets and operations are in material compliance with all Environmental Laws.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs and general corporate purposes of the
Borrowers and their subsidiaries in the ordinary course of business, and to
refinance certain existing indebtedness. No part of the proceeds of any Loan and
no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

Section 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers (having, in the case
of any Loan Party, a financial strength rating of at least A- by A.M. Best
Company) (a) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents. The Borrowers will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

 

109



--------------------------------------------------------------------------------

Section 5.10. Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

Section 5.11. Appraisals. At any time that the Administrative Agent requests,
the Borrowers and the U.S. Loan Parties will provide the Administrative Agent
with appraisals or updates thereof of their Inventory, Equipment and real
property from an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations; provided, however, that only one such appraisal per
calendar year shall be at the sole expense of the Loan Parties; provided
further, that (a) two such appraisals per calendar year shall be at the sole
expense of the Loan Parties if Availability at any time during such calendar
year is less than the greater of (x) $50,000,000 or (y) 12.5% of the sum of the
total Revolving Commitments at such time and (b) if an Event of Default has
occurred during any calendar year there shall be no limitation as to number and
frequency of such appraisals during such calendar year that shall be at the sole
expense of the Loan Parties.

Section 5.12. Field Examinations. At any time that the Administrative Agent
requests, the Borrowers and the U.S. Loan Parties will allow the Administrative
Agent to conduct field examinations or updates thereof during normal business
hours to ensure the adequacy of Collateral included in any Borrowing Base and
related reporting and control systems; provided, however, only one such field
examination per calendar year shall be at the sole expense of the Loan Parties;
provided further, that (a) two such field examinations per calendar year shall
be at the sole expense of the Loan Parties if Availability at any time during
such calendar year is less than the greater of (x) $50,000,000 or (y) 12.5% of
the sum of the total Revolving Commitments at such time, (b) if an Event of
Default has occurred during any calendar year there shall be no limitation as to
number and frequency of such field examinations during such calendar year that
shall be at the sole expense of the Loan Parties and (c) unless an Event of
Default has occurred during such calendar year, Administrative Agent shall
conduct no more than two field examinations in any calendar year.

Section 5.13. Depository Banks. The Loan Parties will, from and after a date
that is not later than three months after the Effective Date (as such deadline
may be extended by the Administrative Agent in its reasonable discretion),
maintain the Administrative Agent or one or more of the Lenders as its principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business.

 

110



--------------------------------------------------------------------------------

Section 5.14. Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Loan Party shall cause (i) each of its Domestic
Subsidiaries (other than Immaterial Subsidiaries) that is formed or acquired
after the date of this Agreement and (ii) cause each of its Domestic
Subsidiaries that was previously an Immaterial Subsidiary and that has ceased to
be an Immaterial Subsidiary (and each Domestic Subsidary thereof, other than
Immaterial Subsidiaries), in each case within 30 days of such formation,
acquisition or delivery of the certificate upon which such Subsidiary ceases to
be listed as an Immaterial Subsidiary (as such deadline may be extended by the
Administrative Agent in its reasonable discretion), to become a U.S. Loan Party
by executing the U.S. Guarantor Joinder Agreement set forth as Exhibit E-1
hereto (the “U.S. Guarantor Joinder Agreement”) whereupon it shall guarantee
repayment of all the Secured Obligations. Upon execution and delivery thereof,
each such Person (i) shall automatically become a U.S. Loan Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent (for the benefit of the Secured Parties) in order to secure
repayment of all the Secured Obligations, in any property of such U.S. Loan
Party which constitutes Collateral, including any parcel of real property
located in the U.S. owned by any Loan Party. Subject to applicable law, each
Loan Party shall cause (i) each of its Canadian Subsidiaries (other than
Immaterial Subsidiaries) that is formed or acquired after the date of this
Agreement and (ii) cause each of its Canadian Subsidiaries that was previously
an Immaterial Subsidiary and that has ceased to be an Immaterial Subsidiary (and
each Canadian Subsidiary thereof, other than Immaterial Subsidiaries), in each
case within 30 days of such formation, acquisition or delivery of the
certificate upon which such Subsidiary ceases to be listed as an Immaterial
Subsidiary (as such deadline may be extended by the Administrative Agent in its
reasonable discretion), to become a Canadian Loan Party by executing the
Canadian Guarantor Joinder Agreement set forth as Exhibit E-2 hereto (the
“Canadian Guarantor Joinder Agreement”) whereupon it shall guarantee repayment
of all the Canadian Secured Obligations. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Canadian Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent (for the benefit of the Secured Parties) in order to secure
repayment of all the Canadian Secured Obligations, in any property of such
Canadian Loan Party which constitutes Collateral.

(b) To secure the prompt payment and performance of all the Secured Obligations,
each U.S. Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries (other than Immaterial
Subsidiaries) and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each First-Tier Foreign
Subsidiary (other than Immaterial Subsidiaries) directly owned by such Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request.

 

111



--------------------------------------------------------------------------------

(c) To secure the prompt payment and performance of all of the Canadian Secured
Obligations, subject to applicable law, each Loan Party shall cause each of its
Canadian Subsidiaries, and each Canadian Loan Party shall cause each of its
Subsidiaries that is organized under the laws of the U.S. or any State of the
U.S., to:

(i) cause 100% of the issued and outstanding Equity Interests in each Subsidiary
(other than Immaterial Subsidiaries) directly owned by such Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Loan Documents
or other security documents as the Administrative Agent shall reasonably
request;

(ii) pledge and grant a security interest in all of its personal property and
assets, the foregoing to be effected by a pledge agreement or other security
agreement that is in a form and substance satisfactory to the Administrative
Agent and, if any of such assets is located in the Province of Quebec, a deed of
hypothec, in each case as the foregoing are referred to in the definition of
“Canadian Security Agreement”; and

(iii) deliver such other documentation, make any filings and take any other
actions that the Administrative Agent may reasonably require in order to perfect
its first priority security interest in the assets referred to in the preceding
clause (c)(ii).

(d) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, hypothecs, fixture filings, mortgages, deeds
of trust and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties. At the request
of the Administrative Agent, during any Cash Management Period, each Loan Party
will, and will cause each Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent (i) such documents,
agreements and instruments (including applicable organizational or governing
documents and applicable filings and delivery of legal opinions), and will take
or cause to be taken such further actions, which the Administrative Agent may,
from time to time, reasonably request to ensure perfection and priority under
applicable foreign laws (other than the laws of Canada) of the Liens created or
intended to be created by the Collateral Documents in the Equity Interests of
any Subsidiary of Holdings (other than any Domestic Subsidiary or any Canadian
Subsidiary, for which all applicable documentation shall be required regardless
of the occurrence of a Cash Management Period) and (ii) such further U.S. or
Canadian intellectual property security agreements (including applicable U.S. or
Canadian filings thereof), and will take or cause to be taken such further
actions, which the Administrative Agent may, from time to time, reasonably
request to ensure perfection and priority of the security interest of the
Administrative Agent in intellectual property of

 

112



--------------------------------------------------------------------------------

the Loan Parties that was not scheduled in intellectual property security
agreements delivered (or required to be delivered) as of the Effective Date, in
each case all at the expense of the Loan Parties.

(e) If any assets (including any real property or improvements thereto or any
interest therein) with a fair market value in excess of $10,000,000 are acquired
by any Loan Party after the Effective Date (other than assets constituting
Collateral under the applicable Collateral Documents that become subject to the
Lien in favor of the Administrative Agent (for the benefit of the Secured
Parties, securing the Secured Obligations) or in favor of the Administrative
Agent (for the benefit of the Multicurrency Secured Parties, securing the
Canadian Secured Obligations), in each case, upon acquisition thereof), the
Borrower Representative or Holdings will (i) notify the Administrative Agent and
the Lenders thereof and, if requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties, securing the
Secured Obligations) or in favor of the Administrative Agent (for the benefit of
the Multicurrency Secured Parties, securing the Canadian Secured Obligations)
and (ii) take, and cause each Subsidiary that is a Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause
(c) of this Section, all at the expense of the Loan Parties. Notwithstanding
anything to the contrary herein, with respect to any Permitted Acquisitions
consummated after the Effective Date having consideration in excess of
$10,000,000, Deposit Account Control Agreements shall only be required in
connection therewith (x) with respect to deposit accounts which receive proceeds
of assets included in the Borrowing Base or (y) if Availability is less than
$75,000,000 at any time after the consummation of such acquisition.

(f) Upon the request of the Administrative Agent with respect to any Eligible
Real Property, each Borrower or U.S. Loan Party shall use commercially
reasonable efforts to obtain estoppel certificates executed by all tenants of
such Eligible Real Property, and such other consents, agreements and
confirmations of lessors or other third parties with respect to any such
Eligible Real Property as the Administrative Agent may reasonably deem necessary
or desirable.

(g) In the event that any Loan Party forms or acquires a Subsidiary after the
date hereof that the Loan Parties intend to treat as an Immaterial Subsidiary,
the Borrower Representative or Holdings shall, within 30 days of such formation
or acquisition, deliver a certificate of a Financial Officer of the Borrower
Representative certifying as to the Immaterial Subsidiaries (including such new
Subsidiary) as of the date of the most recently available financial statements
delivered pursuant to Section 5.01(a) or (b), giving effect on a pro forma basis
to the formation or acquisition of such Subsidiary and any other material
acquisitions or dispositions since the date of such financial statements.

Section 5.15. Post-Closing Matters. The Loan Parties will take all actions
described and set forth on Schedule 5.15 within the time periods set forth
therein.

 

113



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

Section 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of any Loan Party to any Subsidiary and of any Subsidiary to
any Loan Party or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party to any Subsidiary and
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;

(d) Guarantees by any Loan Party of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Loan Party or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 6.04 and (iii) Guarantees permitted
under this clause (d) shall be subordinated to the Secured Obligations of the
applicable Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $50,000,000 at any
time outstanding;

(f) Indebtedness which represents an extension, refinancing or renewal (such
Indebtedness being referred to herein as the “Refinancing Indebtedness”) of any
of the Indebtedness described in clauses (b), (e), (i) and (j) hereof (such
Indebtedness being so

 

114



--------------------------------------------------------------------------------

extended, refinanced or renewed being referred to herein as the “Refinanced
Indebtedness”); provided that, (i) such Refinancing Indebtedness does not
increase the principal amount of the Refinanced Indebtedness, except in the
amount of reasonable and customary fees, cost and expenses incurred in
connection with the extension, renewal or replacement, (ii) any Liens securing
such Refinanced Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Refinanced Indebtedness is required to become obligated with
respect to such Refinancing Indebtedness, (iv) such Refinancing Indebtedness
does not result in a shortening of the average weighted maturity of such
Refinanced Indebtedness, and (v) if such Refinanced Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinancing Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Refinanced Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) the combined principal amount of Indebtedness
of all Domestic Subsidiaries and Canadian Subsidiaries permitted pursuant to
this clause (i), for which the Specified Conditions are not satisfied at the
time such Persons become Subsidiaries, shall not exceed $25,000,000 in the
aggregate at any time outstanding, (iii) any such Indebtedness shall mature
after the latest Maturity Date possible hereunder, and (iv) any such
Indebtedness of any Domestic Subsidiary or Canadian Subsidiary shall be
unsecured;

(j) Indebtedness arising under (i) the Convertible Senior Notes, (ii) the Fixed
Rate Senior Unsecured Notes, (iii) the Floating Rate Senior Unsecured Notes;
(iv) the 2007 Senior Unsecured Convertible Notes; and (v) the Subordinated
Convertible Notes; provided, that (A) the aggregate principal amount of the
Convertible Senior Notes shall not exceed $355,000,000, (B) the aggregate
principal amount of the Senior Unsecured Notes shall not exceed $325,000,000,
(C) the aggregate principal amount of the 2007 Senior Unsecured Convertible
Notes shall not exceed $10,600,000, and (D) the aggregate principal amount of
the Subordinated Convertible Notes shall not exceed $429,463,000;

(k) Indebtedness of any Loan Party (other than Holdings) incurred pursuant to
(A) unsecured guarantees in respect of Indebtedness referred to in clause (j)(i)
hereof as contemplated by the Convertible Senior Note Indenture, (B) unsecured
guarantees in respect of Indebtedness referred to in clauses (j)(ii) and
(j)(iii) hereof as contemplated by

 

115



--------------------------------------------------------------------------------

the Senior Unsecured Note Indenture, (C) unsecured guarantees in respect of
Indebtedness referred to in clause (j)(iv) hereof as contemplated by the 2007
Senior Unsecured Convertible Note Indenture and (D) unsecured guarantees of
permitted Refinancing Indebtedness in respect of the foregoing;

(l) Indebtedness in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 5.04;

(m) Indebtedness in respect of netting services and overdraft protections in
connection with deposit accounts, in each case in the ordinary course of
business;

(n) Indebtedness incurred by Foreign Subsidiaries (other than any Loan Party)
from time to time after the Effective Date; provided that such Indebtedness
incurred by such Foreign Subsidiaries which is owing to a Loan Party shall be
permitted only to the extent permitted under Section 6.04;

(o) unsecured Guarantees:

(i) of any Loan Party or Subsidiary in respect of (A) obligations arising under
Swap Agreements or (B) obligations (other than Indebtedness) related to
Permitted Acquisitions, in each case of any other Loan Party or Subsidiary to
the extent not otherwise prohibited hereunder, as long as, with respect to
Guarantees by any Loan Party, the Specified Conditions are satisfied at the time
such Guarantees are issued;

(ii) of any Loan Party or Subsidiary in respect of Indebtedness (including
Indebtedness for borrowed money) of a Joint Venture or a Subsidiary to the
extent not otherwise prohibited hereunder, as long as, with respect to
Guarantees by any Loan Party, either (A) the Specified Conditions are satisfied
at the time such Guarantees are issued or (B) in respect of Guarantees issued
when the Specified Conditions are not satisfied (i) the guaranteed Indebtedness
(in respect only of Guarantees incurred when the Specified Conditions are not
satisfied) does not at any time exceed (I) $200,000,000 in the aggregate
principal amount outstanding, or (II) $50,000,000 in the aggregate principal
amount outstanding in respect of obligations of any one Joint Venture or
Subsidiary, (ii) no Default or Event of Default has occurred and is continuing
or would immediately result from such Guarantee, (iii) the Fixed Charge Coverage
Ratio for the most recent four fiscal quarters ended immediately prior to the
Guarantee shall, after giving effect to such Guarantee (but without duplication
of the guaranteed obligations) and assuming such Guarantee occurred on the first
day of the period, be at least 1.15 to 1.00 and (iv) the Borrower Representative
shall provide to the Administrative Agent a certificate of a Financial Officer
of the Borrower Representative certifying (and showing the calculations therefor
in reasonable detail) that the Loan Parties would be in compliance with the
requirements of clauses (i), (ii) and (iii) preceding; provided that in each
case the Guarantees permitted under this clause (o)(ii) shall be subordinated to
the Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations; or

 

116



--------------------------------------------------------------------------------

(iii) of any Loan Party or any Subsidiary in respect of operating lease
obligations and other ordinary course obligations (other than obligations of the
types referred to in clause (o)(i) or (o)(ii) above) of any other Loan Party or
Subsidiary to the extent not otherwise prohibited hereunder, as long as such
Guarantees are issued by such Loan Party or Subsidiary in the ordinary course of
business;

(p) other unsecured Indebtedness created or incurred after the Effective Date,
provided that (i) the Fixed Charge Coverage Ratio for the most recent four
fiscal quarters ended immediately prior to the Permitted Transaction shall,
after giving effect to the incurrence of such Indebtedness on a pro forma basis
and assuming that the incurrence of such Indebtedness occurred on the first day
of the period, shall be at least 1.15 to 1.00 and (ii) the Borrower
Representative shall provide to the Administrative Agent a certificate of a
Financial Officer of the Borrower Representative certifying (and showing the
calculations therefor in reasonable detail) that the Loan Parties would be in
compliance with such requirement;

(q) Indebtedness in respect of letters of credit outstanding under the Existing
Credit Agreement (other than the Existing Letters of Credit) as of the Effective
Date in an aggregate undrawn amount not to exceed $2,000,000; and

(r) other unsecured Indebtedness incurred, created, assumed or permitted to
exist after the Effective Date not to exceed the $25,000,000 in the aggregate
principal amount at any time outstanding.

Section 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of such Loan Party
or Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, except in the
amount of reasonable and customary fees, cost and expenses incurred in
connection with the extension, renewal or replacement;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness

 

117



--------------------------------------------------------------------------------

permitted by clause (e) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of such Borrower or
Subsidiary or any other Loan Party or Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or any Subsidiary
or existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(i) leases or subleases with respect to the assets or properties of any Loan
Party or Subsidiary, in each case entered into in the ordinary course of such
Person’s business; provided, that, in respect of the Loan Parties, such Leases
are subordinate in all respects to the Liens granted and evidenced pursuant to
the Loan Documents and do not, individually or in the aggregate, (i) interfere
in any material respect with the ordinary conduct of the business of any such
Loan Party or (ii) materially impair the use (for its intended purposes) or the
value of the property subject thereto;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or
Subsidiary in the ordinary course of business in accordance with the past
practices of such Loan Party or Subsidiary;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided, that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

118



--------------------------------------------------------------------------------

(l) Liens on property of Foreign Subsidiaries (other than Loan Parties);
provided, that such Liens do not extend to, or encumber, property which
constitutes Collateral;

(m) licenses or sublicenses of intellectual property granted by any Loan Party
or Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of such Loan Party or
Subsidiary;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(o) Liens in favor of customs and revenues authorities which secure payment of
customs duties in connection with the importation of goods to the extent
required by law;

(p) Liens deemed to exist in connection with set-off rights in the ordinary
course of the Loan Parties’ and their Subsidiaries’ business;

(q) replacement, extension or renewal of any Lien permitted herein in the same
property previously subject thereto provided the underlying Indebtedness is
Refinancing Indebtedness permitted to be replaced, extended and renewed under
Section 6.01(f);

(r) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(s) deposits by any Loan Party to a financial institution to secure, support, or
underwrite a loan by such institution to a Foreign Subsidiary (other than any
Loan Party) (commonly referred to as back-to-back overseas loans), as long as
either (i) the Specified Conditions are satisfied at the time such deposits are
made or (ii) the aggregate outstanding amount of all such deposits made when the
Specified Conditions are not satisfied are permitted shall be permitted to be
made as investments pursuant to Section 6.04(s);

(t) Liens of Foreign Subsidiaries (other than Loan Parties) securing Swap
Obligations;

(u) cash collateral in respect of Indebtedness permitted under Section 6.01(q)
in an aggregate amount not to exceed $2,000,000; and

(v) other Liens (not of a type set forth in clauses (a) through (t) above)
incurred in the ordinary course of business of any Loan Party or Subsidiary with
respect to obligations (other than Indebtedness) that do not in the aggregate
exceed $25,000,000 at any time outstanding.

 

119



--------------------------------------------------------------------------------

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above, (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above or
(3) real property, other than those permitted under clauses (a) and (f) of the
definition of Permitted Encumbrances and clauses (a) or (i) above.

Section 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Subsidiary of any Borrower may merge into or
consolidated or amalgamate with any Borrower in a transaction in which such
Borrower is the surviving corporation, (ii) any Loan Party (other than a
Borrower) may merge into or consolidated or amalgamate with any other Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any
Subsidiary may transfer its assets to a Loan Party and any Subsidiary which is
not a Loan Party may transfer its assets to another Subsidiary that is not a
Loan Party, (iv) any Borrower may merge, consolidate or amalgamate with any
other Borrower (so long as the U.S. Borrower survives such merger, consolidation
or amalgamation), (v) any Loan Party (other than a Borrower) may merge into or
consolidate or amalgamate with any other person if required to complete a
Permitted Acquisition in which the surviving entity is, or becomes, a Loan Party
concurrently with such merger, consolidation or amalgamation; (vi) any
Subsidiary that is not a Loan Party may merge into or consolidate or amalgamate
with any other Subsidiary that is not a Loan Party or with a Loan Party (so long
as such Loan Party survives) and (vii) any Subsidiary that is not a Loan Party
may liquidate or dissolve if the Loan Party which owns such Subsidiary
determines in good faith that such liquidation or dissolution is in the best
interests of such Loan Party and is not materially disadvantageous to the
Lenders; provided that any such merger, consolidation or amalgamation involving
a Person that is not a wholly owned Subsidiary immediately prior to such merger,
consolidation or amalgamation shall not be permitted unless also permitted by
Section 6.04.

(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the date hereof and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of Equity Interests of its Subsidiaries and activities incidental
thereto. Holdings will not own or acquire any assets (other than the assets and
property owned by it as of the Effective Date, the Equity Interests of it
Subsidiaries, and the cash proceeds of any Restricted Payments permitted by
Section 6.08) or incur any liabilities (other than liabilities under the Loan
Documents, Indebtedness permitted to be outstanding with respect to and/or
incurred by Holdings under Section 6.01 and liabilities reasonably incurred in
connection with its maintenance of its existence).

(d) Green Belle Arbor LLC will not engage in any business or activity other than
retaining and compensating consultants and other professionals for the purpose
of evaluating properties of Holdings and its Domestic Subsidiaries for potential
remediation

 

120



--------------------------------------------------------------------------------

(and activities related thereto); own or acquire any assets; incur any
liabilities (other than liabilities outstanding on the Effective Date,
liabilities related to such evaluations and other liabilities reasonably
incurred in connection with its maintenance of its existence and its business);
or, unless it also becomes a Loan Party, become a guarantor of any of the
Existing Debt Securities.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any evidences of indebtedness, Equity Interests or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

(a) Permitted Investments, subject (as provided in each applicable Security
Agreement and subject to the last sentence of Section 5.14(e)) to control
agreements in favor of the Administrative Agent (for the benefit of the Secured
Parties, securing the Secured Obligations) or in favor of the Administrative
Agent (for the benefit of the Multicurrency Secured Parties, securing the
Canadian Secured Obligations), or otherwise subject to a perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties, securing the Secured Obligations) or in favor of the Administrative
Agent (for the benefit of the Multicurrency Secured Parties, securing the
Canadian Secured Obligations);

(b) investments in existence on the date hereof and described in Schedule 6.04;

(c) the formation by the Loan Parties and their Subsidiaries of Subsidiaries,
and investments by the Loan Parties and their Subsidiaries in Equity Interests
in their respective Subsidiaries, provided that (A) any such Equity Interests
held by a Loan Party shall be pledged in accordance with, and to the extent
required by, Section 5.14 and (B) in the case of investments by Loan Parties in
Subsidiaries that are not Loan Parties, the Specified Conditions are satisfied
at the time such investments are made;

(d) loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to any other Loan Party or any other Subsidiary; provided that
(A) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the U.S. Security Agreement or the
applicable Canadian Security Agreement, as applicable, (B) such Indebtedness
shall comply with the applicable requirements of Section 6.01(c), and (C) in the
case of loans and advances by Loan Parties to Subsidiaries that are not Loan
Parties, the Specified Conditions are satisfied at the time such loans or
advances are made;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

 

121



--------------------------------------------------------------------------------

(f) loans or advances made by a Loan Party or any Subsidiary to its employees on
an arms-length basis in the ordinary course of business (A) consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $5,000,000 in the aggregate at any one time
outstanding or (B) short-term advancements up to a maximum of $15,000,000 in the
aggregate at any one time outstanding by a Loan Party or any Subsidiary made to
the applicable taxing authority in the amount of withholding payments owed by
employees in connection with the vesting of equity awards, which are
subsequently repaid to the respective Loan Party or Subsidiary by the employee
within six (6) months of the date of the advance;

(g) subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and any
comparable section of any other Security Agreement, notes payable, or stock or
other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of a Loan Party or consolidates or merges with a Subsidiary of a Loan
Party (including in connection with a Permitted Acquisition) so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) any Permitted Acquisition so long as the Specified Conditions are satisfied
at the time such Permitted Acquisition is made;

(l) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(m) investments in Joint Ventures so long as the Specified Conditions are
satisfied at the time such investments are made;

(n) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Loan Party or Subsidiary’s past
practices that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;

(o) Swap Agreements entered into by any Loan Party on behalf of any Foreign
Subsidiary (other than a Loan Party) for purposes permitted by Section 6.07 in
an aggregate net mark to market amount not to exceed $25,000,000 at any time
outstanding, provided than in the event that such aggregate net mark to market
amount at any time exceeds $25,000,000, (i) a Reserve shall automatically be
deemed instituted with respect to such overage, and shall remain in effect in
the amount of such overage from time to time so long as any such overage remains
outstanding, (ii) the permitted aggregate net

 

122



--------------------------------------------------------------------------------

mark to market amount of such Swap Agreements shall be automatically increased
by the amount of such Reserve, (iii) the Borrower Representative shall promptly
(and in any event within one (1) Business Day) notify the Administrative Agent
of such overage and (iv) to the extent that any such Reserve causes the
Borrowers to not be in compliance with the Revolving Exposure Limitations, the
Borrowers shall promptly prepay the Loans in accordance with Section 2.11(b);

(p) any Loan Party or Subsidiary may capitalize, transfer (to another Loan Party
or Subsidiary), convert to equity, forgive or otherwise modify Indebtedness owed
to it by any other Loan Party or Subsidiary; provided that (i) no Default or
Event of Default shall be continuing or shall result therefrom, (ii) no Borrower
shall capitalize, transfer, convert to equity, forgive or otherwise modify (in a
manner that has the effect of any of the foregoing or of otherwise reducing the
principal obligations owed to the Borrower thereunder) intercompany loans owed
to it by any other Loan Party unless the Specified Conditions are satisfied at
such time, (iii) no Loan Party shall capitalize, transfer, convert to equity,
forgive or otherwise modify (in a manner that has the effect of any of the
foregoing or of otherwise reducing the principal obligations owed to the
Borrower thereunder) intercompany loans owed to it by any Subsidiary that is not
a Loan Party unless the Specified Conditions are satisfied at such time and
(iv) any resulting Indebtedness is permitted by Section 6.01(c) and shall
comply, to the extent applicable, with the requirements of Section 6.01(c)(ii);

(q) investments pursuant to the Permitted Reorganization;

(r) Investments by Foreign Subsidiaries (other than Loan Parties), provided that
no such Investment shall be directly or indirectly funded by any Loan Party
unless the Specified Conditions are satisfied at the time thereof and such
funding is otherwise permitted hereunder; and

(s) if no Default or Event of Default would result therefrom, other investments
made after the Effective Date in Foreign Subsidiaries of Holdings (other than
Loan Parties) in an aggregate principal amount not to exceed (i) $10,000,000 in
any fiscal year or (ii) $50,000,000 in the aggregate.

Section 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will any Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

 

123



--------------------------------------------------------------------------------

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (l) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) sales, transfers and dispositions by any Foreign Subsidiary (other than any
Loan Party) as long as, individually and in the aggregate, such sales, transfers
and dispositions do not comprise all or substantially all of the property of any
such Foreign Subsidiary which has any of its Equity Interests pledged as
Collateral unless such sale, transfer or disposition (i) is to a Loan Party or a
Foreign Subsidiary that has its Equity Interests pledged as Collateral or
(ii) is made in accordance with Section 6.09;

(h) discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided the account debtor is not an Affiliate;

(i) the Permitted Reorganization; and

(j) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (h) shall not exceed $50,000,000 during
any fiscal year of Holdings;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f) and (i) above) shall be
made for fair value and for at least 75% cash consideration.

Section 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than a Foreign Subsidiary) to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

Section 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party or any Subsidiary has
actual exposure (other than those in

 

124



--------------------------------------------------------------------------------

respect of Equity Interests of any Loan Party or any Subsidiary), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Loan Party or any Subsidiary, and (c) Swap Agreements entered into in
order to effectively cap, collar or exchange currency rates with respect to any
contract, obligation, Indebtedness, liability or investment of any Loan Party or
any Subsidiary.

Section 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(i) (x) each Loan Party and its Subsidiaries may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock and (y) Holdings
may issue Equity Interests consisting of additional shares of its common stock
to holders of warrants, options or other rights entitling such holders to
purchase or acquire such Equity Interests,

(ii) Subsidiaries of Holdings may declare and pay dividends ratably with respect
to their Equity Interests,

(iii) if the Specified Conditions have been satisfied, Holdings may make
Restricted Payments in respect of its Equity Interests, and

(iv) if the Specified Conditions have not been satisfied, so long as no Default
or Event of Default or Cash Management Period is outstanding or would result
therefrom, Holdings may make other Restricted Payments in respect of its Equity
Interests in an amount not to exceed, in the aggregate with amounts paid
pursuant to Section 6.08(b)(vii), (A) $10,000,000 in any fiscal year or
(B) $50,000,000 in the aggregate.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest (including contingent interest) and
principal payments as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

 

125



--------------------------------------------------------------------------------

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(v) any Foreign Subsidiary (other than a Loan Party) may prepay its permitted
Indebtedness, provided that no such prepayment shall be directly or indirectly
funded by any Loan Party unless the Specified Conditions are satisfied at the
time thereof and such funding is otherwise permitted hereunder;

(vi) if the Specified Conditions have been satisfied, Holdings may convert,
prepay, redeem, repurchase, retire, defease or otherwise acquire for value any
Existing Debt Securities; and

(vii) if the Specified Conditions have not been satisfied, so long as no Default
or Event of Default or Cash Management Period is outstanding or would result
therefrom, Holdings may convert, prepay, redeem, repurchase, retire, defease or
otherwise acquire for value any Existing Debt Securities in an amount not to
exceed, in the aggregate with amounts paid pursuant to Section 6.08(a)(iv),
(A) $10,000,000 in any fiscal year or (B) $50,000,000 in the aggregate.

Section 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; (b) transactions between or among any Loan Parties not
involving any other Affiliate; (c) any investment, loan, advance or Guarantee
permitted by Sections 6.04(c), 6.04(d), 6.04(e), 6.04(m), 6.04(o) or 6.04(p);
(d) any Indebtedness permitted under Section 6.01(c), 6.01(j), 6.01(k) or
6.01(o), (e) any Restricted Payment permitted by Section 6.08; (f) loans or
advances to, or with respect to obligations of, employees permitted under
Section 6.04; (g) the payment of reasonable fees to directors of any Loan Party
or any Subsidiary who are not employees of such Loan Party or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of any Loan Party or any
Subsidiary thereof in the ordinary course of business; (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Loan Party’s or Subsidiary’s board of directors;
(i) the transfer of intercompany Indebtedness to the extent permitted by
Section 6.04(p); (j) transactions solely between or among Foreign Subsidiaries
(other than Loan Parties) not involving any Loan Party; and (k) the Permitted
Reorganization.

Section 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its

 

126



--------------------------------------------------------------------------------

property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its Equity Interests or to
make or repay loans or advances to any Borrower or any other Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or under (A) any Loan Document, (B) the Convertible Senior Note Documents,
(C) the Senior Unsecured Note Documents, (D) the 2007 Senior Unsecured
Convertible Note Documents and (E) the Subordinated Convertible Note Documents;
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition); (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder;
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness; (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof; (vi) the foregoing shall not apply to restrictions and
conditions imposed under permitted Indebtedness and other permitted contracts of
any Foreign Subsidiary (other than any Loan Party).

Section 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, (b) its certificate or
articles of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents (except for amendments,
modifications or waivers reasonably acceptable to the Administrative Agent in
connection with a Permitted Reorganization) or (c) the Convertible Senior Note
Documents, the Senior Unsecured Note Documents or the 2007 Senior Unsecured
Convertible Note Documents, in each case to the extent any such amendment,
modification or waiver would be adverse to the Lenders.

Section 6.12. Fixed Charge Coverage Ratio. The Loan Parties will not permit the
Fixed Charge Coverage Ratio, determined for any period of four consecutive
fiscal quarters ending on the last day of each fiscal quarter to be less than
1.0 to 1.0, to be measured as of the last day of each fiscal quarter, commencing
with the fiscal quarter ending immediately preceding the commencement of a
Covenant Trigger Period.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

127



--------------------------------------------------------------------------------

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.15 or in Article VI, or in Article VII of the U.S.
Security Agreement or the Canadian Security Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied (i) during a Weekly Reporting Period, a
period of one day after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice will be given at
the request of any Lender) if such breach relates to terms or provisions of
Section 5.01(f) or (g); (ii) for a period of 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01 (other than Section 5.01(f) or
(g) during a Weekly Reporting Period), 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10 through 5.13 of this Agreement; or (iii) 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or any other Loan Document;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

128



--------------------------------------------------------------------------------

(h) an involuntary case or proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization or other relief in respect of a Loan Party or any Subsidiary
(other than an Immaterial Subsidiary) of any Loan Party or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in
effect, or (ii) the appointment of a receiver, receiver and manager, interim
receiver, trustee, custodian, sequestrator, monitor, administrator, liquidator,
conservator or similar official for any Loan Party or any Subsidiary (other than
an Immaterial Subsidiary) of any Loan Party or for a substantial part of its
assets, or (iii) possession, foreclosure, seizure or retention, sale or other
disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets, of any Loan Party or any Subsidiary (other than
an Immaterial Subsidiary) of any Loan Party, or (iv) the composition,
rescheduling, reorganization, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of the debts or obligations
of any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) of any
Loan Party, and, in any such case, such proceeding, case or petition shall
continue undismissed or unstayed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) of
any Loan Party shall (i) voluntarily commence any proceeding or file any
petition, pass any resolution or make any application seeking liquidation,
reorganization or other relief under any Insolvency Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, receiver
and manager, interim receiver, trustee, custodian, sequestrator, monitor,
administrator, liquidator, conservator or similar official for such Loan Party
or Subsidiary of any Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against any Loan Party, any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment; or (ii) any Loan Party or any
Subsidiary of any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

 

129



--------------------------------------------------------------------------------

(l) (i)(A) an ERISA Event shall have occurred, (B) a trustee shall be appointed
by a United States district court to administer any U.S. Pension Plan, (C) the
PBGC shall institute proceedings to terminate any U.S. Pension Plan, (D) any
Loan Party or any of their respective ERISA Affiliates shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (E) any other
event or condition shall occur or exist with respect to a U.S. Pension Plan; and
in each case in clauses (A) through (E) above, such event or condition, together
with all other such events or conditions, if any, could, in the opinion of the
Required Lenders, reasonably be expected to result, individually or in the
aggregate, in liability of the Borrowers and their Subsidiaries which could
reasonably be expected to result in a Material Adverse Effect; or (ii) a Pension
Event shall occur, or a Canadian Loan Party is in default with respect to
payments to a Canadian Pension Plan or a Loan Party is in default with respect
to payments to a Canadian Multiemployer Plan resulting from their complete or
partial withdrawal from such Canadian Multiemployer Plan and such event or
condition, together with all other such events or conditions, if any, could, in
the opinion of the Required Lenders, reasonably be expected to result,
individually or in the aggregate, in liability of the Borrowers and their
Subsidiaries in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect;

(m) (i) any Canadian Loan Party or any of its Subsidiaries shall terminate, in
whole or in part, or initiate the termination of, in whole or in part, any
Canadian Pension Plan so as to result in any liability which could reasonably be
expected to have a Material Adverse Effect; (ii) any event or condition exists
in respect of any Canadian Pension Plan which presents the risk of liability of
any Borrower or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect; (iii) any Canadian Loan Party shall fail to make
minimum required contributions to amortize any funding deficiencies under a
Canadian Pension Plan within the time period set out in Applicable Pension Laws
or fail to make a required contribution under any Canadian Pension Plan or
Canadian Benefit Plan, except where such failure to contribute has been
addressed within 30 days; or (iv) any Borrower or any of its Subsidiaries makes
any improper withdrawals or applications of assets of a Canadian Pension Plan or
Canadian Benefit Plan, except where such event could not reasonably be expected
to result in a Material Adverse Effect;

(n) a Change in Control shall occur;

(o) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(p) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

 

130



--------------------------------------------------------------------------------

(q) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien (subject to Permitted Liens); or

(r) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(s) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms).

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, whereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any Obligations not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans and other Obligations so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and in case of any event
with respect to the Borrowers described in clause (h) or (i) of this Article,
the Revolving Commitments shall automatically terminate and the principal of the
Loans and other Obligations then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
Upon the occurrence and the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC, the PPSA, the Civil Code of Quebec or any other legislation.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions

 

131



--------------------------------------------------------------------------------

on its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

For the purposes of holding any security granted by the Borrowers or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each Secured Party hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
person holding the power of attorney (i.e. “fondé de pouvoir”) (in such
capacity, the “Attorney”) of the Secured Parties as contemplated under Article
2692 of the Civil Code of Québec, and to enter into, to take and to hold on its
behalf, and for its benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any hypothec. Moreover,
without prejudice to such appointment and authorization to act as the person
holding the power of attorney as aforesaid, each Secured Party hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Secured
Parties to hold and be the sole registered holder of any bond which may be
issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Quebec) or any other applicable
law, and to execute all related documents. Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Secured Party shall, by its execution of an Assignment and Assumption,
be deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Secured Party, all actions taken by the Attorney in such capacity,
and (ii) the Custodian as the agent and custodian as aforesaid and to have
ratified, as of the date it becomes a Lender, all actions taken by the Custodian
in such capacity. The Substitution of the Administrative Agent pursuant to the
provisions of this Article 8 shall also constitute the substitution of the
Attorney and the Custodian.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the

 

132



--------------------------------------------------------------------------------

Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower
Representative or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted

 

133



--------------------------------------------------------------------------------

such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a commercial bank or an Affiliate of any such commercial bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article,
Section 2.17(d) and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by the
Administrative Agent or such other Person as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

The Sole Lead Arranger shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

 

134



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower Representative at:

General Cable Corporation

4 Tesseneer Drive

Highland Heights, Kentucky 41076

Attention: Chief Financial Officer

Facsimile No.: (859) 572-8440

with a copy to:

General Cable Corporation

4 Tesseneer Drive

Highland Heights, Kentucky 41076

Attention: General Counsel

Facsimile No.: (859) 572-8440

with a copy to:

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Scott R. Smith

Facsimile No.: (917) 332-3711

 

  (ii) if to the Administrative Agent or the U.S. Swingline Lender, to JPMorgan
Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

1300 East 9th Street, 13th Floor

Cleveland, OH 44114

Attention: Matthew A Brewer

Email: matthew.a.brewer@chase.com

 

135



--------------------------------------------------------------------------------

Facsimile No: (216) 781-2071

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive, Suite 2800

Chicago, IL 60606

Attention: Seth E. Jacobson

Facsimile No.: (312) 407-8511

 

  (iii) if to the Multicurrency Swingline Lender:

JPMorgan Chase Bank, N.A.

200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800

Toronto, Ontario, M5J 2J2

Attention: Indrani Lazarus

Email: indrani.lazarus@jpmorgan.com

Facsimile No: 416-981-9174

with a copy to:

JPMorgan Chase Bank, N.A.

1300 East 9th Street, 13th Floor

Cleveland, OH 44114

Attention: Matthew A Brewer

Email: matthew.a.brewer@chase.com

Facsimile No: (216) 781-2071

and with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive, Suite 2800

Chicago, IL 60606

Attention: Seth E. Jacobson

Facsimile No.: (312) 407-8511

 

  (iv) if to any other Lender or any Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or

 

136



--------------------------------------------------------------------------------

intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(c)
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Revolving Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (B) reduce or forgive the principal amount of

 

137



--------------------------------------------------------------------------------

any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Revolving Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (D) change Section 2.10(c), Section 2.18(b) or (d), or the third
sentence of Section 2.18(a), in a manner that would alter the manner in which
payments are shared, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender), (E) increase the advance rates set
forth in the definition of “U.S. Borrowing Base” or “Canadian Borrowing Base”,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender), (F) modify eligibility criteria, as such eligibility
criteria are in effect on the Effective Date (including adding new categories of
eligible assets or eliminating any category of the reserves), in any manner that
has the effect of increasing the amounts available to be borrowed hereunder
without the written consent of the Supermajority Lenders; (G) change any of the
provisions of this Section or the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender), (H) change Section 2.20, without the
consent of each Lender (other than any Defaulting Lender), (I) release any Loan
Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender), or (J) except as provided in
clause (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or any Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or such
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, each Issuing
Bank and each Swingline Lender). The Administrative Agent may also amend the
Revolving Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Revolving Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), and the
cash collateralization of all Unliquidated Obligations in a manner satisfactory
to each affected Lender, (ii) constituting property being sold or disposed of
(including Equity Interests in any Foreign Subsidiary that ceases to be First
Tier Foreign Subsidiary pursuant to a Permitted Reorganization) if the Loan
Party disposing of such property certifies to the Administrative Agent that the
sale

 

138



--------------------------------------------------------------------------------

or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders (or each Lender, to the
extent required by clause (J) of Section 9.02(b)); provided that, the
Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of 5.0% of the sum of the total Revolving
Commitments at such time during any calendar year without the prior written
authorization of the Required Lenders (or each Lender, to the extent required by
clause (J) of Section 9.02(b)). Any such release shall not in any manner
discharge, affect or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the

 

139



--------------------------------------------------------------------------------

preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrowers under this
Section 9.03 include, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The U.S. Borrower (and, to the extent relating to any Canadian Loan Parties,
any Multicurrency Loans, Canadian Letters of Credit, or other Canadian Secured
Obligations, any Canadian Security Agreement, or any other Canadian matters, the
Canadian Borrower) shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, incremental
taxes, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee,

 

140



--------------------------------------------------------------------------------

incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, (iv) the failure of the
Borrowers to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrowers
for Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or any Swingline Lender
under clause (a) or (b) of this Section 9.03, each Lender severally agrees to
pay to the Administrative Agent, such Issuing Bank or such Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, such Issuing Bank or
such Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of

 

141



--------------------------------------------------------------------------------

Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in clause (c) of
this Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (provided that no such assignment shall be
permitted to a Person whose primary business is the manufacture and/or
distribution of wire and cable products) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if a Default or Event of Default has occurred and
is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment (I) if in respect of
the U.S. Facility, of a proportionate

 

142



--------------------------------------------------------------------------------

part of all the assigning Lender’s rights and obligations with respect to the
U.S. Facility and (II) if in respect of the Multicurrency Facility, of a
proportionate part of all the assigning Lender’s rights and obligations with
respect to the Multicurrency Facility;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the
other Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and

 

143



--------------------------------------------------------------------------------

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 9.04
and any written consent to such assignment required by clause (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause.

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) (provided that no such
participation shall be permitted to a Participant whose primary business is the
manufacture and/or distribution of wire and cable products) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the

 

144



--------------------------------------------------------------------------------

documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 9.04;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under clause (b) of this
Section 9.04; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments, Loans, Letters of Credit or
its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and

 

145



--------------------------------------------------------------------------------

9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Commitments or the termination of this Agreement or any
provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section 9.08. The rights of each Lender
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks, provided that
appointment of the Administrative Agent as fondé de pouvoir in accordance with
Article VIII shall be governed by the laws of the province of Quebec.

 

146



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any U.S.
Federal or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court; provided that claims with
respect to any Loan Document executed by any Canadian Loan Party and any
agreements, instruments and certificates delivered in connection therewith may,
as provided therein, also be tried in the courts of the Province of Ontario.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section 9.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

147



--------------------------------------------------------------------------------

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority having or asserting jurisdiction;
(c) to the extent required by Requirement of Law or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations; (g) with the consent of the
Borrower Representative; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers, which
source is not known to the Administrative Agent, any Issuing Bank or such
Lender, as applicable, to be in breach of confidentiality with respect to such
Information. For the purposes of this Section 9.12, “Information” means all
information received directly or indirectly from the Borrowers relating to any
Loan Party, any Subsidiary, any Affiliate thereof, or the business of any of the
foregoing, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers (unless the source is known to the
Administrative Agent, any Issuing Bank or such Lender, as applicable, to be in
breach of confidentiality with respect to such Information); provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS OR ANY OTHER LOAN PARTY OR ANY SUBSIDIARY THEREOF, AND EACH
OF THEIR AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, STATE AND OTHER APPLICABLE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE

 

148



--------------------------------------------------------------------------------

AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT HOLDINGS, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO EACH LOAN PARTY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, STATE AND OTHER APPLICABLE SECURITIES LAWS.

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.

Section 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens granted (a) in favor of
the Administrative Agent on behalf of the Secured Parties to secure the Secured
Obligations) or (b) in favor of the Administrative Agent on behalf of the
Multicurrency Secured Parties to secure the Canadian Secured Obligations), in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be

 

149



--------------------------------------------------------------------------------

contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 9.17 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 9.18. Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase the
Original Currency with the Second Currency at the Spot Rate on the date two
Business Days preceding that on which judgment is given. Each Loan Party agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The term “rate of
exchange” in this Section 9.18 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.

Section 9.19. Anti-Money Laundering Legislation. (a) Each Borrower acknowledges
that, pursuant to the Proceeds of Crime Act and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws in each relevant jurisdiction (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Administrative Agent, the Lenders and
the Issuing Banks may be required to obtain, verify and record information
regarding the Borrowers and their respective directors, authorized signing
officers, direct or indirect shareholders or other Persons in control of the
Borrowers, and the transactions contemplated hereby. Each Borrower shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, any Issuing Bank or the Administrative
Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.

(b) If the Administrative Agent has ascertained the identity of any Borrower or
any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Issuing Bank and each
Lender, and this Agreement shall constitute a “written agreement” in such regard
between such Issuing Bank or such Lender and the Administrative within the
meaning of the applicable AML Legislation; and

 

150



--------------------------------------------------------------------------------

(ii) shall provide to each Issuing Bank and each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender and each Issuing Bank agrees that the Administrative Agent
has no obligation to ascertain the identity of the Borrowers or any authorized
signatories of the Borrowers on behalf of any Lender or Issuing Bank, or to
confirm the completeness or accuracy of any information it obtains from any
Borrower or any such authorized signatory in doing so.

Section 9.20. Lender Loss Sharing Agreement.

(a) Definitions. As used in this Section 9.20, the following terms shall have
the following meanings:

(i) “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).

(ii) “CAM Exchange” means the exchange of the U.S. Revolving Lenders’ interests
and the Multicurrency Revolving Lenders’ interests provided for in
Section 9.20(b).

(iii) “CAM Exchange Date” means the first date after the Effective Date on which
there shall occur (a) any event described in clauses (h) or (i) of Article VII
with respect to any Borrower or (b) an acceleration of Loans and termination of
the Revolving Commitments pursuant to Article VII.

(iv) “CAM Percentage” means, as to each Revolving Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate Dollar Amount of
the Credit Exposure owed to such Revolving Lender (whether or not at the time
due and payable) and (b) the denominator shall be the aggregate Dollar Amount
(as so determined) of the Credit Exposure owed to all the Revolving Lenders
(whether or not at the time due and payable).

(v) “Designated Obligations” means all Obligations of the Borrowers with respect
to (a) principal and interest under the Loans, (b) unreimbursed drawings under
Letters of Credit and interest thereon and (c) fees under Section 2.12.

(b) CAM Exchange.

(i) On the CAM Exchange Date,

 

151



--------------------------------------------------------------------------------

(1) the U.S. Commitment and the Multicurrency Commitment shall terminate in
accordance with Article VII;

(2) each U.S. Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05 of this Agreement, and each
Multicurrency Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05;

(3) each U.S. Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any unreimbursed LC Disbursements made under the U.S. Letters
of Credit in accordance with Section 2.06(e), and each Multicurrency Revolving
Lender shall fund in Dollars at par Dollar Amount its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e); and

(4) the Lenders shall purchase in Dollars at par Dollar Amount interests in the
Designated Obligations under each Facility (and shall make payments in Dollars
to the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Facility such that, in lieu of the interests of
each Lender in the Designated Obligations under the U.S. Commitment and the
Multicurrency Commitment in which it shall have participated immediately prior
to the CAM Exchange Date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in each component of the Designated Obligations
immediately following the CAM Exchange.

(ii) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(iii) As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to

 

152



--------------------------------------------------------------------------------

any Loan Document in respect of any of the Designated Obligations shall be
distributed to the Lenders, pro rata in accordance with their respective CAM
Percentages.

(iv) In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the U.S. Borrower or the Canadian Borrower, if applicable, then each Lender
shall promptly reimburse such Issuing Bank for its CAM Percentage of such
unreimbursed payment in the Dollar Amount thereof.

Notwithstanding any other provision of this Section 9.20, the Administrative
Agent and each Lender agree that if the Administrative Agent or a Lender is
required under applicable law to withhold or deduct any taxes or other amounts
from payments made by it hereunder or as a result hereof, such Person shall be
entitled to withhold or deduct such amounts and pay over such taxes or other
amounts to the applicable Governmental Authority imposing such tax without any
obligation to indemnify the Administrative Agent or any Lender with respect to
such amounts and without any other obligation of gross up or offset with respect
thereto and there shall be no recourse whatsoever by the Administrative Agent or
any Lender subject to such withholding to the Administrative Agent or any other
Lender making such withholding and paying over such amounts, but without
diminution of the rights of the Administrative Agent or such Lender subject to
such withholding as against Borrowers and the other Loan Parties to the extent
(if any) provided in this Agreement and the other Loan Documents. Any amounts so
withheld or deducted shall be treated as, for the purpose of this Section 9.20,
having been paid to the Administrative Agent or such Lender with respect to
which such withholding or deduction was made.

ARTICLE X

LOAN GUARANTY

Section 10.01. Guaranty. (a) Each U.S. Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Secured Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, the Issuing Bank and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “U.S. Guaranteed Obligations”).

(b) Each Canadian Guarantor (other than those that have delivered a separate
Guaranty) hereby agrees that it is jointly and severally liable for, and, as
primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Secured Parties the prompt payment when due, whether at stated
maturity, upon acceleration or

 

153



--------------------------------------------------------------------------------

otherwise, and at all times thereafter, of the Canadian Secured Obligations and
all costs and expenses including, without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Banks and the Lenders in endeavoring to collect all or any part of the
Canadian Secured Obligations from, or in prosecuting any action against, the
Canadian Borrower, any Canadian Guarantor or any other guarantor of all or any
part of the Canadian Secured Obligations (such costs and expenses, together with
the Canadian Secured Obligations, collectively the “Canadian Guaranteed
Obligations” and, together with the U.S. Guaranteed Obligations, the “Guaranteed
Obligations”).

(c) Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.

(d) All terms of this Loan Guaranty apply to and may be enforced by or on behalf
of any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue any Borrower, any
other Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

Section 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Issuing Bank, any
Lender or any other Person, whether in connection herewith or in any unrelated
transactions; or (v) any law or regulation of any jurisdiction or any other
event affecting any term of a guaranteed obligation.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

154



--------------------------------------------------------------------------------

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state or provincial law, as applicable, and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash, provided, that the
proceeds of Collateral of a Canadian Loan Party shall not be applied to
Guaranteed Obligations of any U.S. Loan Party. To the fullest extent permitted
by applicable law, each Loan Guarantor waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.

 

155



--------------------------------------------------------------------------------

Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Banks and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the
applicable Loan Guarantors forthwith on demand by the Administrative Agent.

Section 10.07. Information. Each applicable Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the applicable Guaranteed Obligations and the nature, scope and
extent of the risks that each Loan Guarantor assumes and incurs under this Loan
Guaranty, and agrees that neither the Administrative Agent, nor any Issuing Bank
or Lender shall have any duty to advise any Loan Guarantor of information known
to it regarding those circumstances or risks.

Section 10.08. Termination. Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for the applicable
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of such Guaranteed Obligations.

Section 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section 10.09), the Administrative Agent, Lender or Issuing Bank (as the case
may be) receives the amount it would have received had no such withholding been
made.

Section 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any provincial, state, federal or foreign bankruptcy, insolvency, reorganization
or other law affecting the rights of creditors generally, if the obligations of
any Loan Guarantor under this Loan Guaranty would otherwise be held or
determined to be void, voidable, avoidable, invalid or unenforceable on account
of the amount of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Administrative Agent,

 

156



--------------------------------------------------------------------------------

any Issuing Bank or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”. This Section 10.10 with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Banks and the Lenders to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other Person shall have any right or claim under this Section 10.10 with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the applicable Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Loan Guarantor without impairing this Loan Guaranty or affecting the
rights and remedies of the Administrative Agent, the Issuing Banks or the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

Section 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty with
respect to the applicable Guaranteed Obligations or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty with respect to the applicable Guaranteed
Obligations, each other Loan Guarantor obligated with respect thereto (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article X, each Non-Paying Guarantor’s “Applicable Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the applicable Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder with respect to such Guaranteed Obligations
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Loan Guarantor,
the aggregate amount of all monies received by such Loan Guarantors from the
applicable Borrower after the date hereof (whether by loan, capital infusion or
by other means). Nothing in this provision shall affect any Loan Guarantor’s
several liability for the entire amount of the applicable Guaranteed Obligations
(up to such Loan Guarantor’s Maximum Liability). Each of the Loan Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of such Guaranteed Obligations. This
provision is for the benefit of all of the Administrative Agent, the Issuing
Banks, the Lenders and the Loan Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

Section 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this

 

157



--------------------------------------------------------------------------------

Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

ARTICLE XI

THE BORROWER REPRESENTATIVE

Section 11.01. Appointment; Nature of Relationship. The U.S. Borrower is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative” hereunder and under each other Loan
Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower; provided that, in the case of a Revolving Loan, such
amount shall not exceed the Availability of such Borrower. The Administrative
Agent, the Issuing Banks and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01.

Section 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

Section 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

 

158



--------------------------------------------------------------------------------

Section 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

Section 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.

 

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GENERAL CABLE INDUSTRIES, INC., as the U.S. Borrower By  

/s/ Brian J. Robinson

  Name: Brian J. Robinson   Title:   Executive Vice President,      Chief
Financial Officer and Treasurer

GENERAL CABLE COMPANY,

as the Canadian Borrower

By  

/s/ Brian J. Robinson

  Name: Brian J. Robinson   Title:   Executive Vice President,      Chief
Financial Officer and Treasurer

 

OTHER LOAN PARTIES: GENERAL CABLE CORPORATION GK TECHNOLOGIES, INCORPORATED
GENERAL CABLE TECHNOLOGIES CORPORATION DIVERSIFIED CONTRACTORS, INC. GC GLOBAL
HOLDINGS, INC. GENCA CORPORATION MARATHON MANUFACTURING HOLDINGS, INC. MLTC
COMPANY MARATHON STEEL COMPANY GENERAL CABLE INDUSTRIES, LLC GENERAL CABLE
OVERSEAS HOLDINGS, LLC

(Signature page to the Credit Agreement)



--------------------------------------------------------------------------------

GENERAL CABLE CANADA, LTD. By  

/s/ Brian J. Robinson

  Name: Brian J. Robinson   Title:   Executive Vice President,      Chief
Financial Officer and Treasurer PHELPS DODGE INTERNATIONAL CORPORATION PHELPS
DODGE ENFIELD CORPORATION PD WIRE & CABLE SALES CORPORATION PHELPS DODGE AFRICA
CABLE CORPORATION PHELPS DODGE NATIONAL CABLES CORPORATION By  

/s/ Brian J. Robinson

  Name: Brian J. Robinson   Title:   Executive Vice President,      Chief
Financial Officer and Treasurer By  

/s/ Robert J. Siverd

  Name: Robert J. Siverd   Title:   Executive Vice President and Secretary
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender By  

/s/ Matthew A. Brewer

  Name: Matthew A. Brewer   Title:   Vice President

(Signature page to the Credit Agreement)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH,

as Canadian Issuing Bank and Multicurrency

Swingline Lender By  

/s/ Agostino A. Marchetti

  Name: Agostino A. Marchetti   Title:   Senior Vice President PNC Bank,
National Association By  

/s/ C. Joseph Richardson

  Name: C. Joseph Richardson   Title:   Senior Vice President PNC BANK CANADA
BRANCH By  

/s/ Caroline Stade

  Name: Caroline Stade   Title:   Senior Vice President By  

/s/ Bill Hines

  Name: Bill Hines   Title:   Regional President, Canada Branch Wells Fargo
Bank, N.A. By  

/s/ Sanat Amladi

  Name: Sanat Amladi   Title:   Authorized Signatory Wells Fargo Capital Finance
Corporation Canada By  

/s/ Domenic Cosentino

  Name: Domenic Cosentino   Title:   Vice President

(Signature page to the Credit Agreement)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By  

/s/ Matthias Guillet

  Name:   Matthias Guillet   Title:   Director By  

/s/ Joseph Philbin

  Name:   Joseph Philbin   Title:   Director KEYBANK NATIONAL ASSOCIATION, as
Lender By  

/s/ Andrew Ashley

  Name:   Andrew Ashley   Title:   AVP DEUTSCHE BANK AG NEW YORK BRANCH By  

/s/ Carin Keegan

  Name:   Carin Keegan   Title:   Director By  

/s/ Marguerite Sutton

  Name:   Marguerite Sutton   Title:   Director DEUTSCHE BANK AG CANADA BRANCH
By  

/s/ Rod O’Hara

  Name:   Rod O’Hara   Title:   Director By  

/s/ Marcellus Leung

  Name:   Marcellus Leung   Title:   Assistant Vice President

(Signature page to the Credit Agreement)



--------------------------------------------------------------------------------

Branch Banking and Trust Company, a North Carolina Banking Corporation By  

/s/ Greg R. Branstetter

  Name:   Greg R. Branstetter   Title:   Senior Vice President Bank of America,
N.A. By  

/s/ Steven J. Chalmers

  Name:   Steven J. Chalmers   Title:   V.P. Bank of America, N.A., acting
through its Canada branch By  

/s/ Medina Sales de Andrade

  Name:   Medina Sales de Andrade   Title:   Vice President RB International
Finance (USA) LLC By  

/s/ Astrid Noebauer

  Name:   Astrid Noebauer   Title:   Group Vice President By  

/s/ Randall Abrams

  Name:   Randall Abrams   Title:   Vice President

THE HUNTINGTON NATIONAL BANK

As a U.S. Revolving Lender

By  

/s/ Michael W. Kempel

  Name:   Michael W. Kempel   Title:   Senior Regional Director Standard
Chartered Bank By  

/s/ David Foster

  Name:   David Foster   Title:   Director

(Signature page to the Credit Agreement)



--------------------------------------------------------------------------------

By  

/s/ Robert K. Reddington

  Name:   Robert K. Reddington   Title:   Credit Documentation Manager   Credit
Documentation Unit,   WB Legal - Americas Capital One Leverage Finance Corp. By
 

/s/ Ari Kaplan

  Name:   Ari Kaplan   Title:   Senior Vice President Fifth Third Bank By  

/s/ Ronald A. Dozier

  Name:   Ronald A. Dozier   Title:   Officer U.S. Bank National Association, as
U.S. Tranche Lender By  

/s/ Matthew Kasper

  Name:   Matthew Kasper   Title:   Relationship Manager U.S. Bank N.A., Canada
Branch By  

/s/ Joseph Rauhala

  Name:   Joseph Rauhala   Title:   Principal Officer HSBC Bank USA, National
Association By  

/s/ Robert J McArdle

  Name:   Robert J McArdle   Title:   SVP, Commercial Executive

(Signature page to the Credit Agreement)



--------------------------------------------------------------------------------

HSBC BANK CANADA By  

/s/ David Irving

  Name:   David Irving   Title:   Assistant Vice President By  

/s/ Franca Colacci

  Name:   Franca Colacci   Title:   Senior Account Manager

(Signature page to the Credit Agreement)



--------------------------------------------------------------------------------

REVOLVING COMMITMENT SCHEDULE

 

Lender

   U.S. Commitment      Multicurrency
Commitment  

JPMorgan Chase Bank N.A.

   $ 50,500,000         —     

JPMorgan Chase Bank, N.A., Toronto Branch

     —         $ 9,500,000   

Credit Agricole Corporate and Investment Bank

   $ 40,500,000       $ 4,500,000   

Wells Fargo Bank N.A.

   $ 40,500,000         —     

Wells Fargo Capital Finance Corporation Canada

     —         $ 4,500,000   

PNC Bank, National Association

   $ 27,000,000         —     

PNC Bank Canada Branch

     —         $ 3,000,000   

Deutsche Bank AG New York Branch

   $ 27,000,000         —     

Deutsche Bank AG Canada Branch

     —         $ 3,000,000   

KeyBank National Association

   $ 27,000,000       $ 3,000,000   

Bank of America, N.A.

   $ 18,000,000         —     

Bank of America, N.A. (acting through its Canada Branch)

     —         $ 2,000,000   

RB International Finance (USA)

   $ 18,000,000       $ 2,000,000   

The Huntington National Bank

   $ 20,000,000         —     

Standard Chartered Bank

   $ 18,000,000       $ 2,000,000   

Branch Banking & Trust Company

   $ 18,000,000       $ 2,000,000   

U.S. Bank National Association

   $ 13,500,000         —     

U.S. Bank National Association, Canada Branch

     —         $ 1,500,000   

Fifth Third Bank

   $ 13,500,000       $ 1,500,000   

Capital One Leverage Finance Corp.

   $ 15,000,000         —     

HSBC Bank USA, N.A.

   $ 13,500,000         —     

HSBC Bank Canada

     —         $ 1,500,000      

 

 

    

 

 

 

Total

   $ 360,000,000       $ 40,000,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedules to the 2011 Credit Agreement:

Schedule 1.1A

Eligible Real Property

 

3101 Pleasant Valley Blvd.

Altoona, PA 16603

  

1392 Remmel Dam Road

Jones Mill, AR 72104

  

1381 US Highway By-Pass North

Lawrenceburg, KY 40342

1453 South Washington

DuQuoin, IL 62832

  

345 McGregor St.

Manchester, NH 03102

  

Three Carol Drive

Lincoln, RI 02865

19 Bobrick Drive

Jackson, TN 38305

  

440 East 8th Street

Marion, IN 46953

  

1600 West Main St.

Willimantic, CT 06226

9975 US Highway 80

Scottsville, TX 75688

     



--------------------------------------------------------------------------------

Schedule 1.1B

XXX1

 

Account Debtor

   Payment Term (days)  

XXX1

     XXX 1 

XXX1

     XXX 1 

XXX1

     XXX 1 

XXX1

     XXX 1 

XXX1

     XXX 1 

XXX1

     XXX 1 

 

1 

Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.



--------------------------------------------------------------------------------

Schedule 1.1C

Existing Banking Services Obligations

Purchasing cards, provided by PNC

Controlled disbursement, automated services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), provided by PNC.



--------------------------------------------------------------------------------

Schedule 1.1D

Existing Swap Obligations

ISDA Master Agreement between PNC Bank, National Association and General Cable
Corporation, dated November 24, 2003.

ISDA Master Agreement between Wells Fargo Bank, N.A. and General Cable
Industries, Inc., dated April 8, 2011



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

 

LC No.    Amount     Issued by    Beneficiary    Expiration Date   XXX1      XXX
1    PNC BANK, National Association    Taiwan Power Company, Department of
Nuclear and Fossil Power Projects      2/9/2012    XXX1      XXX 1    PNC BANK,
National Association    The Travelers Indemnity Company      2/11/2012    XXX1
     XXX 1    PNC BANK, National Association    Shanghai Jinting Automobile
Harness Co., LTD.      2/4/2012    XXX1      XXX 1    PNC BANK, National
Association    BNY Trust Company of Missouri, as trustee under the Indenture
referred to below      10/18/2011   

 

1 

Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.



--------------------------------------------------------------------------------

Schedule 3.05

Leased and Owned Properties

Location / Address

 

3101 Pleasant Valley Blvd.

Altoona, PA 16603

  

440 East 8th Street

Marion, IN 46953

13695 Pipeline Ave.

Chino, CA 91710

  

9975 US Highway 80

Scottsville, TX 75688

1453 South Washington

DuQuoin, IL 62832

  

1600 West Main St.

Willimantic, CT 06226

20 Forge Parkway

Franklin, MA 02038

  

1760-80 Birchwood Ave.

Des Plaines, IL 60018

4 Tesseneer Drive

Highland Heights, KY 41076

  

1000 N. Lake Street

Burbank, CA 91502

7920 Rockville Road

Indianapolis, IN 46214

  

713 Northpark Central Drive

Suite 200

Houston, TX 77073

7950 Rockville Road

Indianapolis, IN 46214

  

2600 Boul. De Comporte

La Malbaie, QC G5A 1N4

Canada

19 Bobrick Drive

Jackson, TN 38305

  

590 Barmac Drive

Weston, Ontario M9L 2X8

Canada

1381 US Highway 127 By-Pass North

Lawrenceburg, KY 40342

  

9850 N.W. 41 Street

Suite 200

Doral, FL 33178

311 South Enterprise Blvd.

Lebanon, IN 46052

  

1111 Boulevard International

St. Jerome Quebec J7Z 5V9

Canada

Three Carol Drive

Lincoln, RI 02865

  

1392 Remmel Dam Rd

Jones Mill, AR 72104

345 McGregor St.

Manchester, NH 03102

  

500 Barmac Drive

Weston, Ontario M9L 2X8

Canada



--------------------------------------------------------------------------------

Significant Trademarks, Tradenames, Copyrights, Patents and other Intellectual
Property

Trademarks and Tradenames:

Description

1. Significant United States Trademarks

Registrations:

 

Owner

  

Registration Number

  

Description

General Cable Technologies Corporation    0,683,537    ANACONDA General Cable
Technologies Corporation    0,763,391    CAROL General Cable Technologies
Corporation    1,009,861    POLYRAD General Cable Technologies Corporation   
1,318,997    CAROL General Cable Technologies Corporation    1,742,898   
ANACONDA General Cable Technologies Corporation    1,791,456    GCC General
Cable Technologies Corporation    1,793,505    GENERAL CABLE General Cable
Technologies Corporation    1,797,640    GENERAL CABLE & Design General Cable
Technologies Corporation    1,835,234    Roleaux Design General Cable
Technologies Corporation    2,142,986    CAROL General Cable Technologies
Corporation    2,477,198    Triad Design General Cable Technologies Corporation
   2,577,558    ANACONDA BRAND General Cable Technologies Corporation   
2,595,552    BICC BRAND General Cable Technologies Corporation    2,595,567   
BICC BRAND & Design General Cable Technologies Corporation    2,623,172   
ANACONDA BRAND & DESIGN General Cable Technologies Corporation    2,639,325   
GENERAL CABLE & New Roleaux Design General Cable Technologies Corporation   
2,654,145    New Roleaux Design General Cable Technologies Corporation   
2,665,091    GENERAL CABLE & TRIAD DESIGN



--------------------------------------------------------------------------------

Registrations:

 

Owner

  

Registration Number

  

Description

General Cable Technologies Corporation    2,671,731    GENERAL CABLE & New
Roleaux Design General Cable Technologies Corporation    2,691,449    CAROL
BRAND (Stylized) General Cable Technologies Corporation    2,706,461    GENERAL
CABLE & New Roleaux Design General Cable Technologies Corporation    2,725,557
   GENSPEED General Cable Technologies Corporation    2,727,807    POLYRAD XT
General Cable Technologies Corporation    2,735,482    New Roleaux Design
General Cable Technologies Corporation    2,785,071    CAROL BRAND (Class 9, 11)
General Cable Technologies Corporation    2,811,285    New Roleaux Design
General Cable Technologies Corporation    2,896,075    PDIC Globe Design General
Cable Technologies Corporation    2,972,673    NEXTGEN FIBER OPTICS General
Cable Technologies Corporation    2,978,221    NEXTGEN (Stylized) General Cable
Technologies Corporation    3,122,875    HELIX/HITEMP General Cable Technologies
Corporation    3,157,845    GENSPEED (Stylized) General Cable Technologies
Corporation    3,424,152    HELIX/HITEMP (Stylized) General Cable Technologies
Corporation    3,706,081    PDIC General Cable Technologies Corporation   
3,787,876    PDIC WIRE & CABLE SALES and Design (Class 35) General Cable
Technologies Corporation    3,788,712    PDIC WIRE & CABLE SALES (Stylized and
Design) Classes 9 & 17

 

Applications:

Owner

  

Application Number

  

Description

General Cable Technologies Corporation    77/354,562    PHELPS DODGE
INTERNATIONAL CORP (STYLIZED) General Cable Technologies Corporation   
77/390,216    PHELPS DODGE INTERNATIONAL CORP ONE COMPANY & Design General Cable
Technologies Corporation    85/073,626    SILEC (Class 9) General Cable
Technologies Corporation    85/073,668    SILEC (Classes 37 & 42)



--------------------------------------------------------------------------------

2. Significant Canadian Trademarks

 

Owner

  

Mark

  

Application No.

  

Filed

  

Registration No.

General Cable Technologies Corporation    ANACONDA    484435    31-Oct-25   
TMDA038808 General Cable Technologies Corporation    ANACONDA BRAND    1070230
   9-Aug-00    TMA563832 General Cable Technologies Corporation    ANACONDA
BRAND (Stylized & Design)    1070229    9-Aug-00    TMA563831 General Cable
Technologies Corporation    BICC    763791    13-Sep-94    TMA469257 General
Cable Technologies Corporation    BICC BRAND    1070231    9-Aug-00    TMA567491
General Cable Technologies Corporation    BICC BRAND & Design    1070539   
10-Aug-00    TMA567492 General Cable Technologies Corporation    CAROL    797592
   16-Nov-95    TMA512322 General Cable Technologies Corporation    CAROL &
Design    483410    8-Mar-82    TMA275453 General Cable Technologies Corporation
   CAROL BRAND    1072308    24-Aug-00    TMA565255 General Cable Technologies
Corporation    CAROL BRAND (Stylized)    1072307    24-Aug-00    TMA565256
General Cable Technologies Corporation    CAROL BRAND COMMAND SERIES    1247827
   18-Feb-05    TMA672449 General Cable Technologies Corporation    GENERAL
CABLE    797591    16-Nov-95    TMA475183 General Cable Technologies Corporation
   GENERAL CABLE & Design    1131904    21-Feb-02    TMA615202 General Cable
Technologies Corporation    GENERAL CABLE & Design    1127630    9-Jan-02   
TMA631901 General Cable Technologies Corporation    GENERAL CABLE & Design   
1127609    9-Jan-02    TMA603723 General Cable Technologies Corporation   
GENERAL CABLE & Design    1127632    9-Jan-02    TMA631867 General Cable
Technologies Corporation    GENERAL CABLE & Design    888577    27-Aug-98   
TMA536410 General Cable Technologies Corporation    GENERAL CABLE & Design   
1072427    25-Aug-00    TMA589401 General Cable Technologies Corporation   
GENERAL CABLE & Design    1072962    30-Aug-00    TMA589505 General Cable
Technologies Corporation    GENSPEED    1108454    3-Jul-01    TMA584709



--------------------------------------------------------------------------------

General Cable Technologies Corporation    Triangular Shaped Figure Design   
1127608    9-Jan-02    TMA600578 General Cable Technologies Corporation   
Triangular Shaped Figure Design    1127631    9-Jan-02    TMA606633 General
Cable Technologies Corporation    Triangular Shaped Figure Design    1127629   
9-Jan-02    TMA624455 General Cable Technologies Corporation    NEXTGEN FIBER
OPTICS    1138760    25-Apr-02    TMA616092 General Cable Technologies
Corporation    PDIC    1393655    30-Apr-08    General Cable Technologies
Corporation    Global Design    1124719    11-Dec-01    TMA644441 General Cable
Technologies Corporation    PHELPS DODGE INTERNATIONAL CORP (Stylized)   
1393656    30-Apr-08    General Cable Technologies Corporation    PHELPS DODGE
INTERNATIONAL CORP ONE COMPANY    1393657    30-Apr-08    General Cable
Technologies Corporation    Roleaux Design    797593    16-Nov-95    TMA472884

Material Copyrights and Patents:

NONE

Licenses of Significant Trademarks:

 

Licensee

  

Licensor

  

Registration / Application Number

  

Description

General Cable Technologies Corporation    General Cable Industries, Inc.    All
Material Trademarks Southwire Corporation    General Cable Technologies
Corporation    1,793,505    GENERAL CABLE Southwire Corporation    General Cable
Technologies Corporation    1,797,640    GENERAL CABLE & DESIGN Southwire
Corporation    General Cable Technologies Corporation    1,835,234    Design
(Roleaux) Gehr Industries, Inc.    General Cable Technologies Corporation   
2,142,986    CAROL Gehr Industries, Inc.    General Cable Technologies
Corporation    2,691,449    CAROL BRAND (Stylized) Gehr Industries, Inc.   
General Cable Technologies Corporation    76/126,549    CAROL BRAND NextGen
Fiber Optics, LLC    General Cable Technologies Corporation    78/123,318   
NEXTGEN FIBER OPTICS



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

NONE



--------------------------------------------------------------------------------

Schedule 3.10

Canadian Pension Plans

 

          Unfunded Liability  

Plan Name

   Current Disputes    Solvency      Going Concern   Employees’ Pension Plan of
General Cable Company    None      2,358,300         SURPLUS    The Pension Plan
for Unionized Employees of Located at La Malbaie, Quebec    None    $ 2,338,000
      $ 955,000    The Pension Plan for Hourly Paid Employees of General Cable
Company at its St. Jerome Factory    None    $ 1,950,000       $ 191,000   

Canadian Benefit Plans

Great West Life Policies #51622, 151396, and 151397:

 

Medical stop loss    Medical    Prescription    Dental and vision administration
Disability administration    Life Insurance    Long Term Disability (LTD)   
Global Medical Assistance (GMA) Employee Assistance Program (EAP)    Optional
Increased Life Insurance    Optional Increased LTD   

Chartis Policies: GTP9020105, BSC9020106, PAI9020107:

 

Business Travel Accident

  

Basic AD&D

  

Optional AD&D

Other Employee Benefits:

Short Term Disability, Defined Contribution Retirement Plan, Vacation pay,
sickness leave, severance pay, holiday pay, other legally required benefits

The Company also has negotiated collective bargaining agreements with its
unionized employees in St. Jerome and La Malbaie that provide other employee
benefits agreed to during such negotiations.



--------------------------------------------------------------------------------

Schedule 3.14

Insurance



--------------------------------------------------------------------------------

General Cable Corporation Schedule of

Insurance as of November 1, 2010

 

Coverage

  

Limit

  

Retained Limit

  

Carrier

  

Policy No.

  

Term

NFIP Flood Coverage

1600 Main St. Willimantic, CT

   XXX1    XXX1    The Hartford    99014285642004    12/27/10-12/27/11

DIC- California Quake

   XXX1    XXX1    Endurance American Specialty    CPN10001792300   
11/1/10-11/1/11

Errors and Omissions - US and Canada

   XXX1    XXX1    CNA (Continental Casualty)    287037437-03    6/30/11-6/30/12

Marine Cargo:

         Starr Marine    MASICNY008US09    12/15/10-12/15/11

Any One Conveyance

   XXX1    XXX1         

Any One Conveyance (Domestic and Foreign Inland Transit), except a connecting
conveyance

   XXX1    XXX1         

On Deck shipments WHEN subject to an on deck bill of lading

   XXX1    XXX1         

Any one package by mail/ parcel post including express mail, FedEx and other
recognized express delivery service

   XXX1    XXX1         

Local Cargo standalone

              

New Zealand Marine

   XXX1    XXX1    Vero Marine    001022    11/1/09-10

Mexico Transit

   XXX1    XXX1    Allianz Mexico S. A,    388-1/2009    11/1/09-11/1/10

Costa Rica

   XXX1    XXX1    Instituto Nacional de seguros    39407    June 30th 2008-09

Ecuador

   XXX1    XXX1    Starr Marine    MASICNY008US09    12/15/10-12/15/11

Builders Risk - Badi, India Greenfield project incl transit

   XXX1    XXX1    Iffco Tokio General Insurance Co. Ltd    32033488   

12/20/09 - 1/19/11

Extended to 10/19/11



--------------------------------------------------------------------------------

Contractors All Risk Insurance Policy - India

   XXX1    XXX1    Tata AIG General Insurance Company    2640003241    7/29/10 -
1/28/11

HV Trailers - in transit

   XXX1    XXX1    Federal Insurance Company    0668-61-52DEN    11/1/10 -
11/1/11

Builders Risk - San Miguel County, CO USA

   XXX1    XXX1    Allianz    MXI93017996    5/1/2010 - 11/1/2012

Global Property - see next tab for sublimits

              

Per Occurrence Real & Personal Property, BI, B&M

   XXX1       Allianz Global Risks Ins. CO XXX1       11/1/09-11/1/10
Deductibles          ACE American Ins. Co (Starr Tech) XXX1       Panel Premium

All Risk- Per Occurrence

   XXX1       Zurich American Ins Co XXX1 (foreign front for Scor)       Foreign
Fronting Fees

Earth Movement -

   XXX1       General Security Indem Co of AZ (SCOR) XXX1       Engineering

Flood

   XXX1       Liberty Mutual Fire Ins. Co. XXX1       Australia terrorism

Named Windstorm

   XXX1       HDI Gerling America Ins Co XXX1       French Nat Cat

Transportation

   XXX1       National Union Fire Ins Co of Pittsburgh, PA (Chartis) XXX1      
French Terrorism

Boiler & Machinery

   XXX1             Spanish Nat Cat

Waiting Period

   24 Hours - Ingress/Egress, Civil or Military Authority, Service Interruption
PD & TE, Boiler & Machinery as respects Service Interruption PD and TE.         
  

Foreign Taxes



--------------------------------------------------------------------------------

Algeria Property (part of package)

        

CASH Assurances

CASH Assurances

Allianz France

  

501.2010.10.3431.00

(Marine)

205.2010.10.1322.00005

(BR)

83.665.054 (BR DIC)

   2010-2011

Marine

   XXX1             Marine

Erection (Builder’s Risk)

   XXX1             Erection

Builders Risk (Allianz DIC)

   XXX1             Property

Construction All Risk

   XXX1    XXX1    CASH - Spa Compagnie d’Assurances des Hydrocarbures 54,
avenue des Fréres Bouadou, Bir Mourad Rais , 16.300 ALGER   

205 2010 10 1322 0005

  

1st Project Period of work 9 mo from 25/08/2010 to 24/05/2011 Maint. Per. 24 Mo
form 25/05/2011 to 24/05/2013 Liability from 25/08/2010 to 24/05/2023

 

2nd Project Period of work 9 mo from 10/10/2010 to 09/07/2011 Maint. Per 24 Mo
from 10/07/2011 to 09/07/2013 Liability from 10/10/2010 to 09/07/2013

Marine Cargo

   XXX1    XXX1    CASH Spa - La Compagnie d’Assurance des Hydrocarbures   

503 2010 10 3431 0001

   December 1st 2010 - The date of the last shipment

Fiji Property (may be part of package)

         The New India Assurance Co    TBA    11/1/2009 - 11/1/2010

Property

   XXX1    XXX1         

Plant & Machinery

   XXX1            

Stock

   XXX1            

Business Interruption (Indirect Loss)

   XXX1            

Marine

   XXX1            



--------------------------------------------------------------------------------

Guatemala Property (part of package)

         El Roble Insur. Co    Unk    12/31/09 - 12/31/10

Building

   XXX1    XXX1         

Plant & Machinery

   XXX1            

Stock

   XXX1            

Machinery Breakdown

   XXX1            

Loss of Profit (Extra Expense)

   XXX1    XXX1         

Ocean Transit

   XXX1    XXX1         

Inland Transit

   XXX1    XXX1         

India Property

         Iffco Tokio General Insurance Co. Ltd    11453604    6/15/10 - 6/15/11

Property

   XXX1    XXX1         

Plant & Machinery

   XXX1            

Stock

   XXX1            

Business Interruption (Indirect Loss)

   XXX1            

Ocean Transit

   XXX1            

Inland Transit

   XXX1    XXX1    Iffco Tokio General Insurance Co. Ltd    21533648    12/24/10
- 12/24/11

Philippines Property (part of package)

         Standard Insurance Co - 40%    FI IAR HB 08-0000003-01   
6/30/2010 - 5/30/2011

Property

   XXX1    XXX1    PNB General Insurers Co - 30%      

Plant & Machinery

   XXX1    XXX1    Oriental Assurance - 10%      

Electronic Equipment

   XXX1    XXX1    The Solid Guaranty, Inc - 10%      

Stock

   XXX1    XXX1    UCPB General Insurance Co., -5%      

Business Interruption

   XXX1    XXX1    Philippine Charter Insurance Copr -5%      

Comprehensive GL

   XXX1    XXX1         

Money, Securities, and Payroll (inside/outside)

   XXX1    XXX1         

Equipment Floater for Forklift

   XXX1            

Group Personal Accident

   XXX1            

D&O Liability

   XXX1            



--------------------------------------------------------------------------------

South Africa Property (part of package)

         Mutual and Federal Insur Co (Pty) Ltd - 55%    14830914    8/1/10-11

Property

   XXX1    XXX1    AUXIS - 45%      

Plant & Machinery

   XXX1            

Stock

   XXX1            

Business Interruption

   XXX1            

Ocean Transit

   XXX1            

Inland Transit

   XXX1            

South Africa - Phoenix (part of package)

   XXX1       Chartis South Africa Limited    759691*001    4/1/10 - 4/1/11

Fire

   XXX1            

Plant & Machinery

              

Theft/Money

              

Personal Accident

              

Transit

              

Public Liability / Employers Liability

              

Zambia Property (may be part of package)

         Goldman Insurance Limited    021/102/1/000007/2009    4/1/10-11

Building

   XXX1    XXX1       Equip brkdwn diff pol #   

Machinery Breakdown

   XXX1            

Stock

   XXX1            

Loss of Profit

   XXX1    XXX1         

Ocean Transit

   XXX1    XXX1       MOC81/04/94/0008   

Inland Transit

   XXX1    XXX1       200/HC/01-002/02/02/01   

Peru has a local policy that Allianz does not Place - MAPFRE is the local
Insurer

              



--------------------------------------------------------------------------------

General Cable Corporation Schedule of

Insurance as of November 01, 2010

 

    

LIMITS

  

RETAINED
LMT.

  

CARRIER

  

POLICY NO.

  

TERM

Workers’ Compensation (All States) Deductible

      XXX1    St. Paul Travelers    TC2HUB-186K414-1-10    11/1/2010 - 11/1/2011

Employer’s Liability:

              

Bodily Injury by Accident - Each Accident

   XXX1            

Bodily Injury by Disease - Policy Limit

   XXX1            

Bodily Injury by Disease - Each Employee

   XXX1            

Foreign Reimbursement Coverage:

              

Bodily Injury by Accident - Each Accident

   XXX1            

Bodily Injury by Disease - Policy Limit

   XXX1            

Bodily Injury by Disease - Each Employee

   XXX1            

Workers’ Compensation (AZ, MA, NE, NH, NJ, OR,WI) Retro

      XXX1    St. Paul Travelers    TRKUB-186K413-A-10    11/1/2010 - 11/1/2011

Employer’s Liability:

              

Bodily Injury by Accident - Each Accident

   XXX1            

Bodily Injury by Disease - Policy Limit

   XXX1            

Bodily Injury by Disease - Each Employee

   XXX1            

Automobile (All States)

      XXX1    St. Paul Travelers    TC2JCAP-186K2725-TIL-10    11/1/2010 -
11/1/2011

Liability- “Any” Auto

   XXX1            

Personal Injury Protection (No Fault)

   XXX1            

Auto Medical Payments

   XXX1            

UM/UIM

   As elected            



--------------------------------------------------------------------------------

Automobile (Canada)

      XXX1    St. Paul Travelers    232D145A    11/1/2010 - 11/1/2011

Liability - “Any” Auto

   XXX1            

General Liability

      XXX1    St. Paul Travelers    TJEXGL-186K2713-TIL-10    11/1/2010 -
11/1/2011

General Aggregate

   XXX1            

(other than Products/Completed Operations)

              

Products/Completed Operations

   XXX1            

Personal & Advertising Injury

   XXX1            

Each Occurrence

   XXX1            

Fire Damage

   XXX1            

General Liability (Canada)

      XXX1    St. Paul Travelers    232D1461    11/1/2010 - 11/1/2011

General Aggregate

   XXX1            

(other than Products/Completed Operations)

              

Products/Completed Operations

   XXX1            

Personal & Advertising Injury

   XXX1            

Each Occurrence

   XXX1            

Fire Damage

   XXX1            

Fiduciary Liability

         Federal Insurance Company    8170-4119    Nov. 1, 2010 - Nov. 1, 2011

Each Loss (including Defense Costs)

   XXX1    XXX1    (“Chubb”)      

Annual Aggregate

   XXX1            

XXX1

         XXX1    XXX1    XXX1

XXX1

   XXX1    XXX1    XXX1      

XXX1

   XXX1            

XXX1

   XXX1            



--------------------------------------------------------------------------------

Blanket Crime

         National Union Fire Insurance Co.    01-304-77-44    Nov. 1, 2010 -
Nov. 1, 2011

Employee Dishonesty

   XXX1    XXX1    of Pittsburgh, PA (“Chartis”)      

Claims Expense

   XXX1    XXX1         

Forgery or Alteration

   XXX1    XXX1         

Credit Card Forgery

   XXX1    XXX1         

Theft, Disappearance & Destruction

   XXX1    XXX1         

Robbery or Safe Burglary

   XXX1    XXX1         

Computer Fraud and Funds Transfer

   XXX1    XXX1         

Money Orders & Counterfeit Currency

   XXX1    XXX1         

Personal Accounts of Officers

   XXX1    XXX1         

* Deductible does not apply to Employee Benefit Plans.

              

Primary Directors & Officers Liability (D&O)

         Travelers Casualty and Surety    105518156    Nov. 1, 2010 - Nov. 1,
2011

Each Claim (including Defense Costs)

   XXX1    XXX1    Company of America      

Aggregate Limit

   XXX1    XXX1                XXX1         

1st Excess Directors & Officers Liability (D&O)

         Old Republic Insurance Company    CUG 34056    Nov. 1, 2010 - Nov. 1,
2011

Each Claim (including Defense Costs)

   XXX1    XXX1    (“ChUG”)      

Aggregate Limit

   XXX1    XXX1         

2nd Excess Directors & Officers Liability (D&O)

         Scottsdale Indemnity Company    XMI 1000611    Nov. 1, 2010 - Nov. 1,
2011

Each Claim (including Defense Costs)

   XXX1    XXX1    (“Freedom Specialty”)      

Aggregate Limit

   XXX1    XXX1         



--------------------------------------------------------------------------------

Lead Excess Side A/DIC Directors & Officers Liability (“D&O”)

         Lloyd’s of London    QB100310    Nov. 1, 2010 - Nov. 1, 2011

Each Claim (including Defense Costs)

   XXX1    XXX1         

Aggregate Limit

   XXX1    XXX1         

1st Excess Side A/DIC Directors & Officers Liability (“D&O”)

         Federal Insurance Co.    6803-6194    Nov. 1, 2010 - Nov. 1, 2011

Each Claim (including Defense Costs)

   XXX1    XXX1    (“Chubb”)      

Aggregate Limit

   XXX1    XXX1         

Primary Directors & Officers Liability (“D&O”) Run-Off for PDIC

         Great American Insurance Co.    DOL9925014   
Oct. 31, 2007 - Oct. 31, 2013

Each Claim (including Defense Costs)

   XXX1    XXX1         

Aggregate Limit

   XXX1    XXX1         

Excess Side A/DIC Directors & Officers Liability (“D&O”) for PDIC

         RLI Insurance Company    EPG0003959    Oct. 31, 2007 - Oct. 31, 2013

Each Claim (including Defense Costs)

   XXX1    XXX1         

Aggregate Limit

   XXX1    XXX1         

Political Risk

         AIG    040-208004    Dec 11, 2008 - Dec 11, 2011

Aggregate Limit

   XXX1            

Sublimit for XXX1

   XXX1    XXX1         

Sublimit for XXX1

   XXX1    XXX1         

Sublimit for XXX1

   XXX1    XXX1         

Sublimit for XXX1

   XXX1    XXX1         



--------------------------------------------------------------------------------

Total XXX1 Sub-limit

   XXX1            

Total XXX1 Sub-limit

   XXX1            

Total XXX1 Sub-limit

   XXX1            

Total XXX1 Sub-limit

   XXX1            

Political Risk XXX1

         AIG    40-208002    May 21, 2008 - May 21, 2013

Aggregate Limit

   XXX1            

XXX1

   XXX1            

XXX1

   XXX1    XXX1         

International Casualty

         AXA Corporate Solutions    XDE0019148LI10A    November 1, 2010 to
November 1, 2011

General Liability per occurrence limit

   XXX1            

General Liability annual aggregate other than Products and Completed operations

   XXX1            

Products Completed Operations per Occurrence and Annual Aggregate (excluding
Extended Products)

   XXX1            

Personal / Advertising Injury Limit per Occurrence and Annual Aggregate

   XXX1            

Premises Damage Liability per Occurrence and Annual Aggregate

   XXX1            

Extended Products Liability per occurrence/annual aggregate

   XXX1    XXX1         

Property in Care, Custody and Control per occurrence/annual aggregate

   XXX1            

Medical Expense Limit (any one person)

   XXX1            

Employee Benefits Liability Limit (claims made)

   XXX1    XXX1         



--------------------------------------------------------------------------------

Contingent Auto Liability

   XXX1    XXX1         

Auto Medical Payments Each Accident

   XXX1            

Auto Medical Payment Each Person

   XXX1            

Foreign Voluntary Workers Compensation

              

Bodily Injury by Accident

   XXX1            

Bodily Injury by Disease-Each Employee

   XXX1            

Boldily Injury by Disease Annual Agg

   XXX1            

Repatriation Expenses each employee/each accident

   XXX1            

Excess Employers Liability (US, TCN and Local Nationals)

   XXX1    XXX1         

Each Occurrence

   XXX1    XXX1         

Products Completed Operations Aggregate

   XXX1            

Other Aggregate (where applicable)

   XXX1            

Excess Liability

         Chubb    79756422    11/1/2010 - 11/1/2011

Each Occurrence

   XXX1    XXX1         

Aggregate (where applicable)

   XXX1            

Excess Liability

         Allianz    ULA 2003052    11/1/2010 - 11/1/2011

Each Occurrence

   XXX1    XXX1         

Aggregate

   XXX1            



--------------------------------------------------------------------------------

Excess Liability

         Great American    EXC2098451    11/1/2010 - 11/1/2011

Each Occurrence

   XXX1    XXX1         

Aggregate

   XXX1            

Excess Liability

         Zurich    AEC-9308712-08    11/1/2010 - 11/1/2011

Each Occurrence

   XXX1    XXX1         

Aggregate (where applicable)

   XXX1            

 

1 

Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries1

 

1 

Starred entities are those entities being pledged



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership   -   General Cable Corporation   Delaware Corporation       General
Cable Corporation   * GK Technologies, Incorporated   New Jersey Corporation  
1,027   1,027     100 %  General Cable Corporation   * General Cable Company  
Nova Scotia Unlimited Liability Company   99   100     99 %  GK Technologies,
Incorporated   Cahosa, S.A.   Panama Sociedad Anónima   5,000   5,000     100 % 
GK Technologies, Incorporated   General Cable Automotriz S.A. de C.V.   Mexico
Sociedad Anónima de Capital Variable   N/A   N/A     100 %  GK Technologies,
Incorporated   General Cable Caribbean   Dominican Republic Sociedad Anónima  
20,994   21,000     99 %  GK Technologies, Incorporated   General Cable de
Mexico del Norte, S.A. de C.V.   Mexico Sociedad Anónima de Capital Variable  
998   1,000     99.8 %  GK Technologies, Incorporated   * General Cable Holdings
(Spain) S.L.   Spain Sociedad Limitada   NA   Uncertificated     99 % 



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership   GK Technologies, Incorporated   * General Cable Holdings New Zealand
ULC   New Zealand Limited Liability Company   N/A   97,711,539     99 %  GK
Technologies, Incorporated   General Cable Holdings Netherlands C.V.  
Netherlands Commanditaire Vennootschaap   NA   NA     99 %  GK Technologies,
Incorporated   * General Cable Industries, Inc.   Delaware Corporation   1,000  
1,000     100 %  GK Technologies, Incorporated   * General Cable Investments
SGPS, Sociedade Unipessoal, S.A.   Portugal Sociedade Anónima  

600,000 [non-redeemable]

 

875,000 [redeemable]

 

600,000 [non-redeemable]

 

875,000 [redeemable]

    100 %  GK Technologies, Incorporated   * General Cable Overseas Holdings,
LLC   Delaware Limited Liability Company   NA   NA – Certificate for 100%
membership interest     100 %  GK Technologies, Incorporated   General Cable
Phoenix South Africa Pty. Ltd.   South Africa Limited   90   100     90 %  GK
Technologies, Incorporated   General Cable Trinidad   Trinidad Limited Liability
Company   100   100     100 %  GK Technologies, Incorporated   GC Specialty &
Automotive     12,000,200   12,000,200     100 % 



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership   GK Technologies, Incorporated   * Genca Corporation   Delaware
Corporation   1,000   1,000     100 %  GK Technologies, Incorporated   General
Cable Holdings (UK) Limited   United Kingdom Limited Company   20,232,054  
20,232,054     100 %  GK Technologies, Incorporated   General Cable Middle East
    100   100     100 %  GK Technologies, Incorporated   General Cable Trading  
Mauritius Limited Company   140,100   140,100     100 %  GK Technologies,
Incorporated   * Marathon Manufacturing Holdings, Inc.   Delaware Corporation  
1,000   1,000     100 %  GK Technologies, Incorporated   Pakistan Cables Ltd.  
Pakistan Limited Company   7,000,000   28,462,376     24.9 %  General Cable
Industries, Inc.   * Phelps Dodge International Corporation   Delaware
Corporation   1,000   1,000     100 %  General Cable Industries, Inc.   * Phelps
Dodge Africa Cable Corporation   Delaware Corporation   68,500   68,500     100
% 



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership  

General Cable Industries, Inc.

  * Phelps Dodge Enfield Corporation   Delaware Corporation   8,000   8,000    
100 %  General Cable Industries, Inc.   * Phelps Dodge National Cables
Corporation   Delaware Corporation   1,000   1,000     100 %  General Cable
Industries, Inc.   General Cable Management, LLC   Delaware Limited Liability
Company   NA   NA – Certificate for 99% General Partnership Interest     100 % 
General Cable Industries, Inc.   * Green Belle Arbor LLC   Delaware Limited
Liability Company   N/A   N/A     100 %  General Cable Industries, Inc.   *
General Cable Industries, LLC   Delaware Limited Liability Company   NA   NA
– Certificate for 100% Membership Interest     100 %  General Cable Industries,
Inc.   * General Cable Technologies Corporation   Delaware Corporation   1,000  
1,000     100 %  General Cable Industries, Inc.   * General Cable de Mexico S.A.
de C.V.   Mexico Sociedad Anónima de Capital Variable   315,872,577  
315,872,579     99.9 %  General Cable Industries, Inc.   Alambres y Cables de
Panama S.A.   Panama Sociedad Anónima   4,489   8,000     78.08 % 



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership   General Cable Industries, Inc.   General Cable de Mexico del Norte,
S.A. de C.V.   Mexico Sociedad Anónima de Capital Variable   2   1,000     0.2
%  General Cable Industries, Inc.   General Cable Services Ltd.     110,990  
110,990     100 %  General Cable Industries, Inc.   General Cable Property
Holdings Ltd.   German Limited Company   99   100     99 %  General Cable
Technologies Corporation   General Cable de Mexico S.A. de C.V.   Mexico
Sociedad Anónima de Capital Variable   2   315,872,579     < 1 %  General Cable
Technologies Corporation   Servicios Latinoamericanos, S.A. de C.V.   Mexico
Sociedad Anónima de Capital Variable   1   50,000     < 1 %  General Cable
Technologies Corporation   General Cable Caribbean   Dominican Republic Sociedad
Anónima   1   21,000     < 1 %  General Cable Company   YA Holdings, Ltd.  
Cayman Islands Limited Company   50,000   50,000     100 %  General Cable
Company   * Phelps Dodge International Philippines, Inc.   Philippines
Corporation   3,539,950   5,900,000     60 % 



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership   General Cable Company   Keystone Electric Wire and Cable Company,
Ltd.   Hong King Limited Company   50,000   250,000     20 %  General Cable
Company   Phelps Dodge Philippines Energy Products Corp.   Philippines
Corporation   1,000   4,612,500     <1 %  Marathon Manufacturing Holdings, Inc.
  * Diversified Contractors, Inc.   Delaware Corporation   1,000   1,000     100
%  Marathon Manufacturing Holdings, Inc.   * Marathon Steel Company   Arizona
Corporation   712,920   712,920     100 %  Marathon Manufacturing Holdings, Inc.
  * MLTC Company   Delaware Corporation   1,000   1,000     100 %  Marathon
Manufacturing Holdings, Inc.   * General Cable Company   Nova Scotia Unlimited
Liability Company   1 Common Share   100     1 %  Marathon Manufacturing
Holdings, Inc.   General Cable Caribbean   Dominican Republic Sociedad Anónima  
1   21,000     < 1 % 



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership   MLTC Company   General Cable Caribbean   Dominican Republic Sociedad
Anónima   1   21,000     < 1 %  Phelps Dodge International Corporation   * PD
Wire & Cable Sales Corporation   Delaware Corporation   100   100     100 % 
Phelps Dodge International Corporation   * Phelps Dodge International Thailand
Ltd.   Thailand Limited Company   33,206   44,000     75.47 %  Phelps Dodge
International Corporation   PDTL Trading Company Limited   Thailand Limited
Company   4,900   10,000     49 %  Phelps Dodge Enfield Corporation   RPG Cables
Limited   India Public Limited Company   N/A   N/A     0.78 %  Phelps Dodge
National Cables Corporation   National Cables (Pty) Ltd.   South Africa Private
Limited Company   80   100     80 %  General Cable Canada Ltd.   * General Cable
Company   Nova Scotia Unlimited Liability Company   7,270,000 Preferred Shares  
7,270,000 Preferred Shares     100 % 



--------------------------------------------------------------------------------

Exact Legal Name of Owner

 

Exact Legal Name of Issuer

 

Type of Entity of Issuer

 

Number of

Shares of
Interests Owned

 

Number of Shares

of Interests
Authorized

  Percentage
Ownership   GC Global Holdings, Inc.   General Cable Holdings Netherlands CV  
Netherlands Commanditaire Vennootschaap   N/A   N/A     1 %  GC Global Holdings,
Inc.   * General Cable Holdings New Zealand   New Zealand Company   N/A  
97,711,539     1 %  Phelps Dodge Africa Cable Corporation   * Metal Fabricators
of Zambia PLC   Zambia Public Limited Company   205,331,070   270,900,00    
75.80 %  General Cable Overseas Holdings, LLC   * GC Global Holdings, Inc.  
Delaware Corporation   100   100     100 %  General Cable Overseas Holdings, LLC
  * General Cable Holdings (Spain) S.L.   Spain Sociedad Limitada   N/A  
105,081,153.85     1 %  General Cable Overseas Holdings, LLC   General Cable
Caribbean   Dominican Republic Sociedad Anónima   1   21,000     < 1 %  General
Cable Industries, Inc.   * General Cable Canada Ltd.   Ontario corporation   100
  100     100 % 



--------------------------------------------------------------------------------

Schedule 5.15

Post-Closing Matters

1. No later than within ten (10) Business Days following the Effective Date, or
such longer period as may be agreed by the Administrative Agent in its sole
discretion, the Borrower Representative shall (i) provide evidence of payment of
all property Taxes due and payable with respect to the real property located in
Willimantic, Connecticut (the “Willimantic Property”) which is subject to a
Mortgage and (ii) cause First American Title Insurance Company to deliver an
ALTA title policy with respect to the Willimantic Property in form and substance
reasonably satisfactory to the Administrative Agent and subject to no exception
for Taxes currently due and payable.

2. No later than within ten (10) Business Days following the Effective Date, or
such longer period as may be agreed by the Administrative Agent in its sole
discretion, the Borrower Representative shall deliver to the Administrative
Agent an executed deposit account control agreement termination evidencing the
termination of that certain Deposit Account Control Agreement, dated as of
October 31, 2007 among The Bank of Nova Scotia, General Cable Company, and GE
Business Financial Services Inc. (formerly known as Merrill Lynch Business
Financial Services Inc.).

3. No later than within ten (10) Business Days following the Effective Date, or
such longer period as may be agreed by the Administrative Agent in its sole
discretion, the Borrower Representative shall deliver to the Administrative
Agent undated stock powers, executed in blank by a duly authorized officer of
the pledgor thereof, for each of the certificates representing the shares of
Capital Stock pledged pursuant to the Security Agreements.

4. No later than within sixty (60) days following the Effective Date, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, the Borrower Representative shall deliver all intercompany notes to
the Administrative Agent; provided that such delivery shall not be required for
intercompany notes having a value that is less than $500,000 in the aggregate.

5. No later than within sixty (60) days following the Effective Date, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, the Borrower Representative shall deliver evidence reasonably
satisfactory to the Administrative Agent of the release, discharge and
terminations of any foreign filings, registrations or other recordations or
security interests made in connection with the Existing Credit Agreement.

6. No later than within ninety (90) days following the Effective Date, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, the Loan Party that owns the accounts listed below shall have
obtained Deposit Account Control Agreements for such accounts:

 

  a.

Phelps Dodge International Corporation: Wells Fargo Bank, N.A. account #XXX1

 

1 

Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.



--------------------------------------------------------------------------------

  b.

Phelps Dodge International Corporation: Wells Fargo Bank, N.A. account #XXX1

 

  c.

Phelps Dodge Wire and Cable Sales Corporation: Wells Fargo Bank, N.A. account
#XXX1

 

  d.

Phelps Dodge Wire and Cable Sales Corporation: Wells Fargo Bank, N.A. account
#XXX1

7. No later than within ninety (90) days following the Effective Date, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, the Loan Party that owns the accounts listed below shall close such
accounts or obtain Deposit Account Control Agreements for such accounts:

 

  a.

Scotiabank account # XXX1

 

  b.

Scotiabank account # XXX1

8. The Borrower Representative shall use commercially reasonable efforts to
obtain duly executed Collateral Access Agreements pursuant to Section 4.01(j) of
this Credit Agreement and Section 4.13 of the U.S. Security Agreement within
ninety (90) days of the date hereof, or such longer period as may be agreed by
the Administrative Agent in its sole discretion.

9. The Borrower Representative shall use commercially reasonable efforts to
obtain within thirty (30) days of the date hereof, or such longer period as may
be agreed by the Administrative Agent in its sole discretion, (i) an
acknowledgement and confirmation or “no-interest” letter addressed to
Administrative Agent and otherwise in form and substance reasonably satisfactory
to Administrative Agent from the parties identified below in respect of the
Personal Property Security Act registrations identified below, or (ii) evidence
satisfactory to the Administrative Agent that the Personal Property Security Act
registrations identified below have been discharged:

 

  (i) in favor of Xerox Canada Ltd. with respect to the following registrations
against Canadian Borrower:

 

Jurisdiction

  

Registration Numbers

  

Reference File Numbers

Ontario    20090205 1402 1462 6432    651399066 Ontario    20071205 1426 1462
9513    641182464 Saskatchewan    300254319    N/A

 

1 

Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.



--------------------------------------------------------------------------------

  (ii) in favor of BAL Global Finance Canada Corporation and PRC Equipment
Finance with respect to the following registrations against Canadian Borrower:

 

Jurisdiction

  

Registration Numbers

  

Reference File Numbers

Ontario    20110516 1000 1590 1795    669882924 Ontario    20090224 0820 1590
2419    651670578 Ontario    20081016 1313 1590 7372    649290501 Ontario   
20080505 1339 1590 0801    644832171 Ontario    20071224 1131 1590 5818   
641604627

 

  (iii) in favor of Relational Funding Canada Corp. with respect to the
following registrations against Canadian Borrower:

 

Jurisdiction

  

Registration Numbers

  

Reference File Numbers

Ontario   

20090320 1014 1862 3216

As amended by

 

20090929 1410 1462 2396

   652177494 Ontario   

20090320 1357 1862 3253

As amended by

20090929 1410 1462 2395

   652190751 Ontario   

20080620 1535 1862 3706

As amended by

20090929 1410 1462 2394

   646279308 Saskatchewan    300309304    N/A



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

Description

  

Payee

  

Payor

   Balance      Loan Date      Maturity
Date  

Industrial

Revenue Bonds

   The Industrial Development Board of the City of Jackson (TN)    General Cable
Corporation (originally held by General Cable Holdings, Inc. which merged into
General Cable Corporation)    $ 9,000,000         10/18/1991         4/1/2024   



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

NONE



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

NONE



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

NONE



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrowers:    General Cable Industries, Inc. and General Cable Company 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A. 5.    Credit Agreement:   
The Credit Agreement dated as of [                    ], among the Borrowers,
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and the other agents parties thereto

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
[U.S. Commitments]
[Multicurrency
Commitments] for  all
Lenders      Amount of [U.S.
Commitments]
[Multicurrency
Commitments]
Assigned      Percentage Assigned of
[U.S. Commitments]
[Multicurrency
Commitments]3      $                    $                                   % 
   $                    $                                   %     $             
      $                                   % 

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

  Title: ASSIGNEE [NAME OF ASSIGNEE]

By:

 

 

  Title:

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “U.S. Commitment,”
“Multicurrency Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the U.S. Commitment or
Multicurrency Commitment, as applicable, of all Lenders thereunder.

 

EXHIBIT A



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMorgan Chase Bank, N.A., as Administrative Agent

By  

 

  Title: Consented to:5 [NAME OF RELEVANT PARTY] By  

 

  Title:

 

4

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

EXHIBIT A



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) or
Section 4.01(b) thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

EXHIBIT A



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTICE OF BANKING SERVICES OBLIGATIONS

                    , 20    

JPMorgan Chase Bank, N.A., as Administrative Agent

1300 East 9th Street, 13th Floor

Cleveland, OH 44114

Attention: Matthew A. Brewer

 

Re: General Cable Corporation Banking Services

Dear [                    ]:

Reference is made to that certain Credit Agreement, dated as of July 21, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among General Cable Industries,
Inc., a Delaware corporation, General Cable Company, an unlimited liability
company organized under the laws of Nova Scotia, the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders, and the other parties thereto. Unless otherwise defined
herein, capitalized terms used herein have the meanings ascribed thereto in the
Credit Agreement. This Notice of Banking Services Obligations is being delivered
pursuant to Section 2.22 of the Credit Agreement.

[INSERT NAME OF LOAN PARTY], a [Canadian Loan Party][U.S. Loan Party] (the
“Banking Services Party”), has entered into (or intends to enter into), the
Banking Services Agreement(s) listed on Schedule I hereto that are permitted
under the terms of the Credit Agreement (the “Secured Banking Services
Agreements”), pursuant to which the undersigned is the counterparty (in such
capacity under the Secured Banking Services Agreements, the “Banking Services
Provider”). The Banking Services Provider hereby acknowledges that as of the
date hereof, the Banking Services Provider is [an Affiliate of [INSERT NAME],] a
[Multicurrency] Revolving Lender. The Banking Services Party desires to have the
Secured Banking Services Agreements treated as Secured Obligations under the
Credit Agreement.

The Banking Services Provider hereby appoints the Administrative Agent as its
agent, and the Administrative Agent hereby accepts such appointment as the
Banking Services Provider’s agent, under the applicable Loan Documents. The
Banking Services Provider hereby agrees (if the Banking Services Provider is not
a Lender) to be bound by the provisions of Article VIII of the Credit Agreement
as if it were a Lender, and consents to the other terms of the Loan Documents in
favor of the Administrative Agent.

The Banking Services Provider acknowledges that it is required pursuant to
Section 2.22 of the Credit Agreement to furnish the Administrative Agent, from
time to time after a



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent

                    , 20    

Page

 

significant change therein or upon a request therefor, but in any event not less
than monthly, a summary of the amounts due or to become due in respect of the
Secured Banking Services Agreements. The Banking Services Provider further
acknowledges that it had not received notice of any continuing Event of Default
as of the date that each Secured Banking Services Agreement was executed.

This notice and agreement is entered into for the benefit of the parties hereto
and the Administrative Agent, and may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
foregoing. This notice and agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this notice and agreement by facsimile or electronic image
scan (e.g. PDF) transmission shall be effective as delivery of a manually
executed counterpart hereof.

This notice and agreement shall governed by and construed in accordance with the
laws of the State of New York, but giving effect to federal laws applicable to
national banks.

 

Very truly yours,

[INSERT NAME],

as Banking Services Provider

By

 

 

 

Name:

Title:

ACKNOWLEDGED AND AGREED:

 

GENERAL CABLE INDUSTRIES, INC.,

as Borrower Representative

By

 

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B-1

SCHEDULE I

SECURED BANKING SERVICES AGREEMENTS

1.

2.

The aggregate amount of all Banking Services Obligations of the Banking Services
Party to Banking Services Provider (whether matured or unmatured, absolute or
contingent) subject to this notice and agreement: $        

 

EXHIBIT B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF NOTICE OF SWAP OBLIGATIONS

                    , 20    

JPMorgan Chase Bank, N.A., as Administrative Agent

1300 East 9th Street, 13th Floor

Cleveland, OH 44114

Attention: Matthew A. Brewer

 

Re: General Cable Corporation Swap Agreement(s)

Dear [                    ]:

Reference is made to that certain Credit Agreement, dated as of July 21, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among General Cable Industries,
Inc., a Delaware corporation, General Cable Company, an unlimited liability
company organized under the laws of Nova Scotia, the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders, and the other parties thereto. Unless otherwise defined
herein, capitalized terms used herein have the meanings ascribed thereto in the
Credit Agreement. This Notice of Secured Swap Obligations is being delivered
pursuant to Section 2.22 of the Credit Agreement.

[INSERT NAME OF LOAN PARTY], a [Canadian Loan Party][U.S. Loan Party] (the “Swap
Party”), has entered into (or intends to enter into), the Swap Agreement(s)
listed on Schedule I hereto that are permitted under the terms of the Credit
Agreement (the “Secured Swap Agreements”), pursuant to which the undersigned is
the counterparty (in such capacity under the Secured Swap Agreements, the “Swap
Counterparty”). The Swap Counterparty hereby acknowledges that as of the date
hereof, the Swap Counterparty is [an Affiliate of [INSERT NAME],] a
[Multicurrency] Revolving Lender. The Swap Counterparty desires to have the
Secured Swap Agreements treated as Secured Obligations under the Credit
Agreement.

The Swap Counterparty hereby appoints the Administrative Agent as its agent, and
the Administrative Agent hereby accepts such appointment as the Swap
Counterparty’s agent, under the applicable Loan Documents. The Swap Counterparty
hereby agrees (if the Swap Counterparty is not a Lender) to be bound by the
provisions of Article VIII of the Credit Agreement as if it were a Lender, and
consents to the other terms of the Loan Documents in favor of the Administrative
Agent.

The Swap Counterparty acknowledges that it is required pursuant to Section 2.22
of the Credit Agreement to furnish the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, but in any event
not less than monthly, a summary of the amounts due or to become due in respect
of the Secured Swap Agreements. The Swap Counterparty further acknowledges that
it had not received notice of any continuing Event of Default as of the date
that each Secured Swap Agreement was executed.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent

                    , 20    

Page

 

This notice and agreement is entered into for the benefit of the parties hereto
and the Administrative Agent, and may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
foregoing. This notice and agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this notice and agreement by facsimile or electronic image
scan (e.g. PDF) transmission shall be effective as delivery of a manually
executed counterpart hereof.

This notice and agreement shall governed by and construed in accordance with the
laws of the State of New York, but giving effect to federal laws applicable to
national banks.

 

Very truly yours,

[INSERT NAME],

as Swap Counterparty

By

 

 

 

Name:

Title:

ACKNOWLEDGED AND AGREED:

 

GENERAL CABLE INDUSTRIES, INC.,

as Borrower Representative

By

 

 

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B-2

SCHEDULE I

SECURED SWAP AGREEMENTS

1.

2.

The Swap Party and the Swap Counterparty have agreed that the foregoing Secured
Swap Agreements [are][are not] to be treated as Qualified Secured Swap
Obligations.

The aggregate amount of all Swap Obligations of the Swap Party to Swap
Counterparty (whether matured or unmatured, absolute or contingent) subject to
this notice and agreement: $        

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

[See attached.]

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

 

LOGO [g224668ex10_1pg226.jpg]

 

BORROWING BASE REPORT

     Rpt #      Obligor Number:             Date:      Loan Number:            
Period Covered:                       to                              COLLATERAL
CATEGORY   A/R    Inventory    Total Eligible Collateral Description            
     1 Beginning Balance (Previous report — Line 8)                  2 Additions
to Collateral (Gross Sales or Purchases)                  3 Other Additions (Add
back any non-A/R cash in line 3)                  4 Deductions to Collateral
(Cash Received)                  5 Deductions to Collateral (Discounts, other)  
               6 Deductions to Collateral (Credit Memos, all)                  7
Other non-cash credits to A/R                  8 Total Ending Collateral Balance
                 9 Less Ineligible — Past Due                  10 Less
Ineligible — Cross-age (     %)                  11 Less Ineligible — Foreign  
               12 Less Ineligible — Contra                  13 Less Ineligible —
Other (attached schedule)                  14 Total Ineligibles — Accounts
Receivable                          15 Less Ineligible — Inventory Slow-moving  
               16 Less Ineligible — Inventory Offsite not covered               
  17 Less Ineligible — Inventory WIP                  18 Less Ineligible —
Consigned                  19 Less Ineligible — Other (attached schedule)       
          20 Total Ineligible Inventory                          21 Total
Eligible Collateral                  22 Advance Rate Percentage               %
               %         23 Net Available — Borrowing Base Value               
  24 Reserves (other)                  25 Total Borrowing Base Value            
     25A Total Availability/CAPS                    26 Revolver Line            
Total Revolver Line      27 Maximum Borrowing Limit (Lesser of 25 or 26)*       
     Total Available      27A Suppressed Availability                  LOAN
STATUS                  28 Previous Loan Balance (Previous Report Line 31)    
            

29 Less: A. Net Collections (Same as line 4)

              B. Adjustments/Other                     

                

30 Add: A. Request for Funds

              B. Adjustments/Other                     

                 31 New Loan Balance                  32 Letter of Credit/BA’s
outstanding                  33 Availability Not Borrowed (Lines 27 less 31 &
32)                    34 Term Loan             Total New Loan Balance: 35
OVERALL EXPOSURE (lines 31 & 34)                 Pursuant to, and in accordance
with, the terms and provisions of that certain Credit Agreement dated as of
            , 201   (as it may be amended or modified from time to time, the
“Agreement”) among                      (the “Borrower”), the other Loan
Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, the Borrower is executing and delivering
to the Administrative Agent this Borrowing Base Report accompanied by supporting
data (collectively referred to as the “Report”). The Borrower represents and
warrants to the Administrative Agent that this Report is true and correct, and
is based on information contained in Borrower’s own financial accounting
records. The Borrower, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement, and certifies on this      day of             , 201  , that the
Borrower is in compliance with the Agreement. Unless otherwise defined herein,
capitalized terms used herein have the meanings ascribed thereto in the
Agreement.

BORROWER NAME:

 

  

AUTHORIZED SIGNATURE:

 

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT C-1

AGGREGATE BORROWING BASE CERTIFICATE

 

AGGREGATE BORROWING BASE REPORT      Rpt #     

Obligor Number:

           Date:     

Loan Number:

             Period Covered:                       to                           
  COLLATERAL CATEGORY    A/R    Inventory    Total Eligible Collateral
Description                        

1 Beginning Balance (Previous report — Line 8)

               

2 Additions to Collateral (Gross Sales or Purchases)

               

3 Other Additions (Add back any non-A/R cash in line 3)

               

4 Deductions to Collateral (Cash Received)

               

5 Deductions to Collateral (Discounts, other)

               

6 Deductions to Collateral (Credit Memos, all)

               

7 Other non-cash credits to A/R

               

8 Total Ending Collateral Balance

               

9 Less Ineligible — Past Due

               

10 Less Ineligible — Cross-age (    %)

               

11 Less Ineligible — Foreign

               

12 Less Ineligible — Contra

               

13 Less Ineligible — Other (attached schedule)

               

14 Total Ineligibles — Accounts Receivable

               

15 Less Ineligible — Inventory Slow-moving

               

16 Less Ineligible — Inventory Offsite not covered

               

17 Less Ineligible — Inventory WIP

               

18 Less Ineligible — Consigned

               

19 Less Ineligible — Other (attached schedule)

               

20 Total Ineligibles Inventory

               

21 Total Eligible Collateral

               

22 Advance Rate Percentage

               %                %      

23 Net Available — Borrowing Base Value

               

24 Reserves

               

25 Total Borrowing Base Value

               

25A Total Availability/CAPS

               

26 Revolver Line

             Total CAPS/Loan Line       

27 Maximum Borrowing Limit (Lesser of 25 or 26)*

             Total Available     

27A Suppressed Availability

                    LOAN STATUS                  

28 Previous Loan Balance (Previous Report Line 31)

               

29 Less: A. Net Collections (Same as line 4)

                               B. Adjustments/Other                             
       

30 Add: A. Request for Funds

                               B. Adjustments/Other                             
       

31 New Loan Balance

               

32 Letter of Credit/BA’s outstanding

                 

33 Availability Not Borrowed (Lines 27 less 31 & 32)

                   

34 Term Loan

             Total New Loan Balance:

35 OVERALL EXPOSURE (lines 31 & 34)

                           

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A. (“Chase”), as
administrative agent for the Lenders, the Loan Parties and                     
(“Borrowers”), Borrower Representative, on behalf of the Borrowers, is executing
and delivering to Chase this Collateral Report accompanied by supporting data
(collectively referred to as the “Report”). Borrower Representative, on behalf
of the Borrowers, represents and warrants to Chase that this Report is true and
correct, and is based on information contained in the Borrowers’ own financial
accounting records. Borrower Representative, by the execution of this Report,
hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and further certifies on this      day of
            , 20  , that the Borrowers are in compliance with said Agreement.

 

BORROWER REPRESENTATIVE’S NAME:

 

  

AUTHORIZED SIGNATURE:

 

 

EXHIBIT C-1



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

  Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of u [            ,        ] (as amended, modified, renewed
or extended from time to time, the “Agreement”) among General Cable Industries,
Inc., a Delaware corporation, General Cable Company, an unlimited liability
company organized under the laws of Nova Scotia, the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders and as the Issuing Bank and the other parties thereto.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON BEHALF OF THE BORROWERS, THAT:

1. I am the duly elected Chief Financial Officer of the Borrower Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Holdings and its Subsidiaries during the accounting period covered
by the attached financial statements [for quarterly financial statements add:
and such financial statements present fairly in all material respects the
financial condition and results of operations of the Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 4.15 of the Security
Agreement;

4. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

5. Schedule I attached hereto sets forth financial data and computations
evidencing the calculation of the Fixed Charge Coverage Ratio for the most
recently ended four fiscal quarters (whether or not during a Covenant Trigger
Period) and, if applicable, demonstrating compliance with Section 6.12, all of
which data and computations are true, complete and correct;

6. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered;

 

EXHIBIT D



--------------------------------------------------------------------------------

7. Schedule III hereto sets forth each Immaterial Subsidiary as of the date of
the attached financial statements;2

8. Schedule IV hereto sets forth the computations necessary to determine the
Availability on the Business Day this certificate is delivered; and

9. No Covenant Trigger Period is in effect.

Described below are the exceptions, if any, to paragraph 4 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II and the information set forth on Schedule III hereto
and the financial statements delivered with this Certificate in support hereof,
are made and delivered this      day of              ,         .

 

 

GENERAL CABLE INDUSTRIES, INC.,
as Borrower Representative

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2 

If no Cash Management Period is outstanding, such certification shall only be
required concurrently with any delivery of financial statements under 5.01(a)

 

EXHIBIT D



--------------------------------------------------------------------------------

SCHEDULE I

Calculation of the Fixed Charge Coverage Ratio and

Compliance as of             ,          with

Provisions of 6.12 of the Agreement

 

     TOTAL  

Fixed Charge Coverage Ratio

  

EBITDA

  

(i) Net Income

           +    

 

 

 

(ii) Interest Expense

           +    

 

 

 

(iii) income tax expense net of tax refunds

           +    

 

 

 

(iv) depreciation and amortization expense

           +    

 

 

 

(v) extraordinary charges

           +    

 

 

 

(vi) other non-cash charges3

           –    

 

 

 

(vii) cash payments in respect of non-cash charges described in (vi)

           –    

 

 

 

(viii) extraordinary gains and non-cash items of income

     

 

 

 

(a) Total EBITDA (sum of (i) through (vi)) – (sum of (vii) + (viii))

     

 

 

 

Unfinanced Capital Expenditures

  

(i) fixed or capital asset expenditures or commitments

     

 

 

 

(b) Total Unfinanced Capital Expenditures

     

 

 

 

Fixed Charges

  

(i) cash Interest Expense

           +    

 

 

 

(ii) prepayments and scheduled principal payments in Indebtedness

           +    

 

 

 

(iii) expense for income taxes paid in cash (net of any cash refund in respect
of income taxes actually received during such period, provided that such net
amount shall not be reduced below zero)

           +    

 

 

 

(iv) dividends or distributions paid in cash

           +    

 

 

 

(v) Capital Lease Obligation payments

     

 

 

 

(c) Total Fixed Charges (sum of (i) through (v))

     

 

 

 

Fixed Charge Coverage Ratio (a – b) ÷ c

             : 1.00      

 

 

 

 

3 

Excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory.

 

EXHIBIT D



--------------------------------------------------------------------------------

SCHEDULE II

Applicable Rate Calculation

 

EXHIBIT D



--------------------------------------------------------------------------------

SCHEDULE III

Immaterial Subsidiaries

 

EXHIBIT D



--------------------------------------------------------------------------------

SCHEDULE IV

Availability Calculation

 

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E-1

U.S. GUARANTOR JOINDER AGREEMENT

THIS U.S. GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
                    ,         , 20    , is entered into between
                                                         , a
                                         (the “New Subsidiary”) and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement dated as of July 21, 2011 (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”) among General Cable Industries, Inc., a Delaware
corporation, General Cable Company, an unlimited liability company organized
under the laws of Nova Scotia, the other Loan Parties party thereto, the Lenders
party thereto, the Administrative Agent for the Lenders and the other parties
thereto. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a U.S. Loan
Party under the Credit Agreement and a “U.S. Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a U.S. Loan Party
and a U.S. Loan Guarantor thereunder as if it had executed the Credit Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the U.S. Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other U.S. Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), and at all times thereafter, strictly in accordance
with the terms thereof and agrees that if any of the Guaranteed Obligations are
not paid or performed in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the New Subsidiary will,
jointly and severally together with the other U.S. Loan Guarantors, promptly pay
and perform the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

EXHIBIT E-1



--------------------------------------------------------------------------------

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

  

 

  

 

  

 

  

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

  Name:  

 

  Title:  

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Name:  

 

  Title:  

 

 

EXHIBIT E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

CANADIAN GUARANTOR JOINDER AGREEMENT

THIS CANADIAN GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
                    , 20    , is entered into between
                                        , a                      (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the “Administrative Agent”) under that certain Credit Agreement dated as
of July 21, 2011 (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”) among General Cable Industries, Inc.,
a Delaware corporation, General Cable Company, an unlimited liability company
organized under the laws of Nova Scotia, the other Loan Parties party thereto,
the Lenders party thereto, the Administrative Agent for the Lenders and the
other parties thereto. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Canadian
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Canadian Loan
Party and a Canadian Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the Canadian Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Canadian Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Canadian Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

EXHIBIT E-2



--------------------------------------------------------------------------------

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

  

 

  

 

  

 

  

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

  Name:  

 

  Title:  

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Name:  

 

  Title:  

 

 

EXHIBIT E-2



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Not Partnerships For U.S.
Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company, an unlimited liability company organized under the laws of Nova Scotia,
the other Loan Parties party thereto, each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation]
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with a certificate of its non-U.S.
person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform [the Borrower Representative and the
Administrative Agent][such Lender] and (2) the undersigned shall have at all
times furnished [the Borrower Representative and the Administrative Agent][such
Lender] with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:  

 

  Name:     Title:  

Date:                      , 20[    ]

 

1 

This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Partnerships For U.S. Federal
Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company, an unlimited liability company organized under the laws of Nova Scotia,
the other Loan Parties party thereto, each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such [Loan(s) (as well as any Note(s) evidencing
such Loan(s))][participation], (iii) with respect to [the extension of credit
pursuant to this Credit Agreement][participation], neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower Representative and the Administrative
Agent][such Lender] and (2) the undersigned shall have at all times furnished
[the Borrower Representative and the Administrative Agent][such Lender] with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:  

 

  Name:     Title:  

Date:                      , 20[    ]

 

1 

This form can be used for Lenders and Participants. Select the appropriate
bracketed phrases.

 

EXHIBIT F-2